EXHIBIT 10.1

Execution Copy

CREDIT AGREEMENT

among

CRICKET COMMUNICATIONS, INC.,

as Borrower

LEAP WIRELESS INTERNATIONAL, INC.,

as Holdings

VARIOUS LENDERS,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

and

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT

 

 

Dated as of

October 10, 2012

 

 

DEUTSCHE BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, and UBS SECURITIES, LLC

as JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  Definitions and Accounting Terms      1   

1.01

  Defined Terms      1   

1.02

  Other Definitional Provisions      39   

1.03

  Rounding      40   

SECTION 2.

  Amount and Terms of Credit      40   

2.01

  The Commitments      40   

2.02

  Minimum Amount of Each Borrowing      41   

2.03

  Notice of Borrowing      41   

2.04

  Disbursement of Funds      41   

2.05

  Notes      42   

2.06

  Conversions      42   

2.07

  Pro Rata Borrowings      43   

2.08

  Interest      43   

2.09

  Interest Periods      44   

2.10

  Increased Costs, Illegality, etc.      45   

2.11

  Compensation      46   

2.12

  Change of Lending Office      47   

2.13

  Replacement of Lenders      47   

2.14

  Incremental Term Loans      48   

2.15

  Loan Modification Offers      50   

SECTION 3.

  Reductions of Commitment      51   

3.01

  Mandatory Reduction of Commitments      51   

SECTION 4.

  Prepayments; Payments; Taxes      51   

4.01

  Voluntary Prepayments      51   

4.02

  Mandatory Repayments      52   

4.03

  Method and Place of Payment      56   

4.04

  Taxes      56   

SECTION 5.

  Conditions Precedent to Credit Events on the Initial Borrowing Date      60   

5.01

  Effective Date; Notes      60   

5.02

  Officer’s Certificate      60   

5.03

  Opinions of Counsel      60   

5.04

  Company Documents; Proceedings; etc.      60   

5.05

  [Reserved]      60   

5.06

  [Reserved]      60   

5.07

  Adverse Change      60   

5.08

  Litigation      61   

5.09

  Subsidiaries Guaranty; Intercompany Subordination Agreement      61   

5.10

  Security Documents      61   

5.11

  Financial Statements; Projections      61   

5.12

  Solvency Certificate      61   

5.13

  Fees, etc.      61   

 

(i)



--------------------------------------------------------------------------------

SECTION 6.

  Conditions Precedent to All Credit Events      62   

6.01

  No Default; Representations and Warranties      62   

6.02

  Notice of Borrowing      62   

SECTION 7.

  Representations, Warranties and Agreements.      62   

7.01

  Company Status      62   

7.02

  Power and Authority      63   

7.03

  No Violation      63   

7.04

  Approvals      63   

7.05

  Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections      64   

7.06

  Litigation      64   

7.07

  Accuracy of Information      64   

7.08

  Use of Proceeds; Margin Regulations      65   

7.09

  Tax Returns and Payments      65   

7.10

  Compliance with ERISA      65   

7.11

  Security Documents      66   

7.12

  Properties      66   

7.13

  Subsidiaries      66   

7.14

  Compliance with Statutes, etc.      66   

7.15

  Investment Company Act      66   

7.16

  Environmental Matters      66   

7.17

  Employment and Labor Relations      67   

7.18

  Intellectual Property, etc.      67   

SECTION 8.

  Affirmative Covenants      67   

8.01

  Information Covenants      67   

8.02

  Books, Records and Inspections; Annual Conference Calls      69   

8.03

  Maintenance of Property; Insurance      70   

8.04

  Existence      70   

8.05

  Compliance with Statutes, etc.      70   

8.06

  Payment of Obligations      70   

8.07

  Use of Proceeds      70   

8.08

  Collateral Matters      70   

8.09

  Redemption of 10% Notes      72   

SECTION 9.

  Negative Covenants      72   

9.01

  Restricted Payments.      72   

9.02

  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries     
75   

9.03

  Incurrence of Indebtedness      76   

9.04

  Asset Sales      79   

9.05

  Transactions with Affiliates      80   

9.06

  Liens      81   

9.07

  Business Activities      81   

9.08

  Designation of Restricted and Unrestricted Subsidiaries      81   

 

(ii)



--------------------------------------------------------------------------------

9.09

  [Reserved.]      83   

9.10

  Hedging Agreements      83   

9.11

  Change in Fiscal Year      83   

9.12

  Merger, Consolidation or Sale of Assets      83   

9.13

  Successor Corporation Substituted      84   

9.14

  Modifications of Debt Documents      84   

SECTION 10.

  Events of Default      84   

10.01

  Payments      84   

10.02

  Representations, etc.      85   

10.03

  Covenants      85   

10.04

  Default Under Other Agreements      85   

10.05

  Bankruptcy, etc.      85   

10.06

  ERISA      85   

10.07

  Security Documents      86   

10.08

  Guaranties      86   

10.09

  Judgments      86   

10.10

  Change of Control      86   

SECTION 11.

  The Administrative Agent      87   

11.01

  Appointment      87   

11.02

  Nature of Duties      87   

11.03

  Lack of Reliance on the Administrative Agent      87   

11.04

  Certain Rights of the Administrative Agent      88   

11.05

  Reliance      88   

11.06

  Indemnification      88   

11.07

  The Administrative Agent in its Individual Capacity      88   

11.08

  Holders      88   

11.09

  Resignation by the Administrative Agent      89   

11.10

  Collateral Matters and Release of Guaranties      89   

11.11

  Delivery of Information      92   

11.12

  Withholding      92   

SECTION 12.

  Miscellaneous      92   

12.01

  Payment of Expenses, etc.      92   

12.02

  Right of Setoff      94   

12.03

  Notices      94   

12.04

  Benefit of Agreement; Assignments; Participations      95   

12.05

  No Waiver; Remedies Cumulative      99   

12.06

  Payments Pro Rata      100   

12.07

  Computations      100   

12.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL     
100   

12.09

  Counterparts      101   

12.10

  Effectiveness      101   

12.11

  Headings Descriptive      102   

12.12

  Amendment or Waiver; etc.      102   

12.13

  Survival      104   

 

(iii)



--------------------------------------------------------------------------------

12.14

  Domicile of Loans      104   

12.15

  Register      104   

12.16

  Confidentiality      105   

12.17

  Lien Sharing and Priority Confirmation      106   

12.18

  Patriot Act      106   

12.19

  [Reserved.]      107   

12.20

  Interest Rate Limitation      107   

12.21

  Lender Action      107   

SECTION 13.

  Holdings Guaranty      107   

13.01

  Guaranty      107   

13.02

  Bankruptcy      108   

13.03

  Nature of Liability      108   

13.04

  Independent Obligation      108   

13.05

  Authorization      108   

13.06

  Reliance      109   

13.07

  Subordination      109   

13.08

  Waiver      109   

13.09

  Payments      110   

13.10

  Maximum Liability      110   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

   Commitments

SCHEDULE 1.01(b)

   Lender Addresses

SCHEDULE 7.13

   Subsidiaries

EXHIBIT A-1

   Form of Notice of Borrowing

EXHIBIT A-2

   Form of Notice of Conversion/Continuation

EXHIBIT B

   Form of Term Note

EXHIBIT C-1

   Form of U.S. Tax Compliance Certificate

EXHIBIT C-2

   Form of U.S. Tax Compliance Certificate

EXHIBIT C-3

   Form of U.S. Tax Compliance Certificate

EXHIBIT C-4

   Form of U.S. Tax Compliance Certificate

EXHIBIT D

   Form of Opinion of Latham & Watkins LLP, special counsel to the Credit
Parties

EXHIBIT E

   Auction Procedures

EXHIBIT F

   Form of Subsidiaries Guaranty

EXHIBIT G

   Form of Solvency Certificate

EXHIBIT H

   Reserved

EXHIBIT I

   Form of Assignment and Assumption Agreement

EXHIBIT J

   Form of Intercompany Subordination Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 10, 2012, among LEAP WIRELESS
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), CRICKET
COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and DEUTSCHE
BANK SECURITIES INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and UBS
SECURITIES LLC, as Joint Lead Arrangers. All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“10% Notes” shall mean the Borrower’s 10% Senior Notes due 2015.

“Accepting Lenders” shall have the meaning provided in Section 2.15(a).

“Acquired Indebtedness” shall mean Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary or merges with or into Holdings or
any of its Restricted Subsidiaries or which is assumed by Holdings or any of its
Restricted Subsidiaries in connection with an Asset Acquisition whether or not
incurred in connection with, or in anticipation of, such Person becoming a
Restricted Subsidiary or such Asset Acquisition. The term “Acquired
Indebtedness” does not include Indebtedness of a Person which is redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transactions by which such Person becomes a Restricted
Subsidiary or such Asset Acquisition.

“Additional Lender” shall have the meaning provided in Section 2.14(d).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period minus the Consolidated Net Income of any Designated
Entity plus the sum of the amount of all non-cash charges (including, without
limitation, depreciation, amortization, deferred tax expense and non-cash
interest expense) and non-cash losses which were included in arriving at
Consolidated Net Income for such period (in all cases excluding any such
non-cash item to the extent it represents an accrual or reserve for potential
cash items in any future period), less the amount of all non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.09.

“Affiliate” of any specified Person shall mean (1) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, (2) any executive officer or director of
such specified Person or (3) any Designated Entity. For purposes of this
definition, “control,” as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Affiliate Purchaser” shall mean any Credit Party except the Borrower.

“Affiliate Purchaser Assignment Agreement” shall mean with respect to any
assignment to an Affiliate Purchaser pursuant to Section 12.04(g) hereof, an
Assignment and Assumption Agreement substantially in the form of Annex C to the
Auction Procedures (as may be modified from time to time as set forth in the
definition of Auction Procedures).

“Affiliate Purchaser Assignment Effective Date” shall have the meaning provided
in Section 12.04(g) hereof.

“Affiliate Purchaser Loan Purchase” shall mean any purchase of Term Loans by an
Affiliate Purchaser pursuant to Section 12.04(g) hereof.

“Affiliate Transaction” shall have the meaning provided in Section 9.05.

“Affiliated Investor Fund” shall mean any investment fund which is an Affiliate
of Holdings that extends credit or buys, holds or invests in loans, bonds or
similar extensions of credit or securities in the ordinary course of business;
provided that the investment policies of any such investment fund are not
directly or indirectly controlled by Holdings or its Affiliates.

“Affiliated Lender” shall mean any Affiliate of the Borrower other than
Holdings, the Borrower or any of their respective Subsidiaries.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Payment Date, 50%; provided that so long as no Event of Default is then in
existence, if on the last day of the relevant Excess Cash Payment Period, the
Total Net Leverage Ratio for the Four Quarter Period then most recently ended
(as set forth in the officer’s certificate delivered (or required to be
delivered) with respect to such Four Quarter Period pursuant to Section 8.01(e),
is (i)(a) less than or equal to 4.50:1.00 and (b) greater than 4.00:1.00, then
the Applicable Excess Cash Flow Percentage shall instead be 25% or (ii) less
than or equal to 4.00:1.00, then the Applicable Excess Cash Flow Percentage
shall instead be 0%.

“Applicable Loan Percentage” shall mean a fraction, expressed as a percentage,
the numerator of which is the aggregate principal amount of the Loans then
outstanding under this Agreement and the denominator of which is the aggregate
principal amount then outstanding of Parity Lien Debt (as defined in the
Collateral Trust Agreement).

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (x) for LIBOR Loans, 3.50% per annum and for Base
Rate Loans, 2.50% per annum.

“Asset Acquisition” shall mean:

(1) an Investment by Holdings or any of its Restricted Subsidiaries in any other
Person pursuant to which such Person shall become a Restricted Subsidiary or
shall be merged into or consolidated with Holdings or any of its Restricted
Subsidiaries but only if such Person’s primary business is a Permitted Business,

(2) an acquisition by Holdings or any of its Restricted Subsidiaries of the
property and assets of any Person other than Holdings or any of its Restricted
Subsidiaries that constitute all or substantially all of a division, operating
unit or line of business of such Person but only if the property and assets so
acquired is a Permitted Business,

(3) an Investment by a Designated Entity in any other Person pursuant to which
such Person shall (a) become a Subsidiary of such Designated Entity or (b) be
merged into or consolidated with such Designated Entity, but, in the case of
(a) or (b), only if such Person’s primary business is a Permitted Business, or

(4) an acquisition by a Designated Entity of the property and assets of any
Person other than Holdings, any of its Restricted Subsidiaries or any other
Designated Entity that constitute all or substantially all of a division,
operating unit or line of business of such Person but only if the property and
assets so acquired is a Permitted Business.

“Asset Disposition” shall mean the sale or other disposition by:

(1) Holdings or any of its Restricted Subsidiaries other than to Holdings or
another Restricted Subsidiary of (a) all or substantially all of the Capital
Stock of any Restricted Subsidiary or any Designated Entity or (b) all or
substantially all of the assets that constitute a division, operating unit or
line of business of Holdings or any of its Restricted Subsidiaries, or

(2) a Designated Entity other than to Holdings, any of its Restricted
Subsidiaries or any other Designated Entity of (a) all or substantially all of
the Capital Stock of a Subsidiary of such Designated Entity or (b) all or
substantially all of the assets that constitute a division, operating unit or
line of business of such Designated Entity.

“Asset Sale” shall mean:

(1) the sale, lease, conveyance or other disposition of any assets, other than a
transaction governed by Section 9.12 of this Agreement; and

(2)    (a) the issuance of Equity Interests by any of Holdings’ Restricted
Subsidiaries or (b) the sale by Holdings or any Restricted Subsidiary thereof of
any Equity Interests it owns in any of its Subsidiaries (other than directors’
qualifying shares and shares issued to foreign nationals to the extent required
by applicable law) or Designated Entities.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the preceding, the following items shall be deemed not to be
Asset Sales:

(1) any single transaction or series of related transactions that involves
assets or Equity Interests having a Fair Market Value of less than, so long as
any Secured Notes are outstanding, $10.0 million and thereafter, $15.0 million;

(2) a transfer of assets or Equity Interests between or among Holdings, the
Borrower and its Restricted Subsidiaries;

(3) an issuance of Equity Interests by the Borrower to Holdings;

(4) an issuance of Equity Interests by a Subsidiary Guarantor to Holdings, the
Borrower or another Subsidiary Guarantor;

(5) the sale, lease, sublease, license, sublicense, consignment, conveyance or
other disposition of equipment, inventory, accounts receivable or other assets
in the ordinary course of business or to any Designated Entity or Joint Venture
Entity in compliance with Section 9.05 of this Agreement;

(6) the sale or other disposition of Cash Equivalents;

(7) dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings;

(8) a Restricted Payment that is permitted by Section 9.01 and any Permitted
Investment;

(9) any sale, lease, conveyance or other disposition of any property or
equipment that has become damaged, worn out or obsolete;

(10) the creation of a Lien not prohibited by this Agreement or the Security
Documents;

(11) the licensing of intellectual property or other general intangibles (other
than FCC Licenses) to third persons on terms approved by the Board of Directors
of Holdings or the Borrower in good faith and in the ordinary course of
business;

(12) any sale, lease, conveyance or other disposition of assets by a Restricted
Subsidiary of Holdings that is not a Subsidiary Guarantor to Holdings or to
another Restricted Subsidiary of Holdings; and

(13) an issuance of Equity Interests by a Restricted Subsidiary of Holdings that
is not a Subsidiary Guarantor to Holdings or to another Restricted Subsidiary of
Holdings; provided that this clause (13) shall not apply to issuances of any
Equity Interests to any Restricted Subsidiary that is not a Subsidiary Guarantor
to the extent such Equity Interests are Collateral.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Attributable Debt” in respect of a Sale and Leaseback Transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

 

-4-



--------------------------------------------------------------------------------

“Auction Manager” shall mean a financial institution of recognized national
standing that agrees to act as Auction Manager.

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Affiliate Purchaser Assumption Agreement in substantially
the form set forth as Annex C to Exhibit E hereto; provided, however, the
Auction Managers, with the consent of the applicable Affiliate Purchaser (which
may be withheld in its sole discretion), may amend or modify the procedures,
notices, bids and Affiliate Purchaser Assignment Agreement in connection with
any Affiliate Purchaser Loan Purchase; provided, further, that no such
amendments or modifications may be implemented after 24 hours prior to the date
and time return bids are due.

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, the chief
executive officer, the chief financial officer or any other person or persons
that has or have been authorized by the Board of Directors of Holdings or the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief executive officer, the chief financial officer, the treasurer, any
assistant treasurer or the chief accounting officer of Holdings or the Borrower,
and (iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of Holdings or the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars
with a one-month interest period commencing on such day plus 1.00% and
(iv) 2.25% per annum. For purposes of this definition, the LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean each Loan designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.

 

-5-



--------------------------------------------------------------------------------

“Board of Directors” shall mean:

(1) with respect to a corporation, the board of directors of the corporation or,
except in the context of the definitions of “Change of Control,” a duly
authorized committee thereof;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee or board of directors of such company or of the
sole member or of the managing member thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche on a given
date (or resulting from a conversion or conversions on such date) having in the
case of LIBOR Loans the same Interest Period.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, with respect to any Person,
all expenditures by such Person for the acquisition or leasing of fixed or
capital assets or additions to equipment (including replacements, repairs and
improvements) which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capital Lease Obligations incurred by such
Person.

“Capital Lease Obligation” shall mean, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

-6-



--------------------------------------------------------------------------------

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalents” shall mean:

(1) United States dollars;

(2) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof), having maturities, unless such securities are
deposited to defease any Indebtedness, of not more than two years from the date
of acquisition thereof;

(3) demand deposits, certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus in
excess of $500.0 million and a rating at the time of acquisition thereof of P-1
or better from Moody’s or A-1 or better from S&P;

(4) commercial paper outstanding at any time issued by any Person organized
under the laws of any state of the United States of America and rated at the
time of acquisition thereof P-1 or better from Moody’s or A-1 or better from S&P
and in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(5) securities with final maturities of not more than two years from the date of
acquisition thereof issued or fully guaranteed by any state, territory or
municipality of the United States of America or by any political subdivision,
taxing authority, agency or instrumentality thereof and rated at least A by S&P
or A by Moody’s;

(6) insured demand deposits made in the ordinary course of business and
consistent with Holdings’ or its Subsidiaries’ customary cash management policy
in any domestic office of any commercial bank organized under the laws of the
United States of America or any state thereof;

(7) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clauses (2), (3) and (4) above entered into
with any financial institution meeting the qualifications specified in
clause (3) above; and

(8) investments, classified in accordance with GAAP as current assets of
Holdings or any of its Restricted Subsidiaries, in money market funds or
investment programs registered under the Investment Company Act of 1940, as
amended, the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (2) through (7) of this
definition.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of
Holdings and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);

 

-7-



--------------------------------------------------------------------------------

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or Holdings;

(3) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such “person” or
its Subsidiaries, and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 35% or more of the Voting Stock of
Holdings on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right to the extent that such option right is exercisable within 60 days after
the date of determination), other than any transaction where immediately after
such transaction Holdings will be a Wholly Owned Subsidiary of a Person, where
no “person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) is, directly or indirectly, the Beneficial Owner of 35% or more of
the voting power of the Voting Stock of such Person;

(4) during any period of 12 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of the Borrower or
Holdings cease to be composed of individuals (i) who were members of the Board
of Directors or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that Board of Directors or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that Board of Directors or equivalent governing body, (iii) whose election or
nomination to that Board of Directors or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board of
Directors or equivalent governing body or (iv) in the case of the Borrower,
whose election or nomination to that Board of Directors or equivalent governing
body was approved by Holdings;

(5) the Borrower or Holdings consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into the Borrower or
Holdings, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Borrower or Holdings is converted into or
exchanged for cash, securities or other property, other than any such
transaction where, immediately after such transaction, (i) no “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
becomes, directly or indirectly, the Beneficial Owner of 35% or more of the
voting power of the Voting Stock of the surviving or transferee Person or
(ii) the Borrower or Holdings will be a Wholly Owned Subsidiary of a Person,
where no “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Exchange Act) is, directly or indirectly, the Beneficial Owner of 35% or
more of the voting power of the Voting Stock of such Person; or

(6) Holdings ceases to own 100% of the Equity Interests of the Borrower (unless
Holdings and the Borrower are merged).

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all assets or property, now owned or hereafter acquired
by Holdings, the Borrower or any of the Subsidiary Guarantors, to the extent
such assets or property are pledged or assigned or purported to be pledged or
assigned, or are required to be pledged or assigned under the Security Documents
to the Collateral Trustee, together with the proceeds and products thereof.

 

-8-



--------------------------------------------------------------------------------

“Collateral Trust Agreement” shall mean the Collateral Trust Agreement, dated as
of June 5, 2009, among the Borrower, Holdings, the Subsidiary Guarantors, the
Secured Notes Trustee (as a Secured Debt Representative), each additional
Secured Debt Representative from time to time party thereto and the Collateral
Trustee, as amended, supplemented, restated, modified, renamed or replaced
(whether upon or after termination or otherwise), in whole or in part from time
to time, or any other successor agreement and whether among the same or any
other parties.

“Collateral Trustee” shall mean Wilmington Trust National Association (as
successor by merger to Wilmington Trust FSB), in its capacity as Collateral
Trustee under the Collateral Trust Agreement, together with its successors in
such capacity.

“Commitment” shall mean any of the commitments of any Lender.

“Common Stock” shall mean, with respect to any Person, any Capital Stock (other
than Preferred Stock) of such Person, whether outstanding on the Effective Date
or issued thereafter.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Competitor” shall mean a Person designated by the Borrower and engaged in a
business substantially the same as any business of the Borrower and its
Restricted Subsidiaries as described in the Annual Report on Form 10-K of
Holdings for the year ended December 31, 2011.

“Consolidated Cash Flow” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus:

(1) provision for taxes based on income or profits of such Person, its
Restricted Subsidiaries and its Designated Entities for such period, to the
extent that such provision for taxes was deducted in computing such Consolidated
Net Income; plus

(2) Fixed Charges of such Person, its Restricted Subsidiaries and its Designated
Entities for such period, to the extent that any such Fixed Charges were
deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person, its Restricted Subsidiaries and its Designated Entities
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income, such
other non-cash expenses to include, without limitation, impairment charges
associated with goodwill, wireless licenses, other indefinite-lived assets and
long-lived assets, and stock-based compensation awards; plus

(4) the amount of any Restructuring Charges or reasonable expenses or charges
related to any proposed or consummated Equity Offering, Investment, acquisition,
recapitalization or Incurrence of Indebtedness permitted to be incurred under
this Agreement, in each case, deducted in computing such Consolidated Net
Income; minus

(5) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue consistent with past practice;

 

-9-



--------------------------------------------------------------------------------

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Fixed Charges of and the depreciation and amortization and other
non-cash expenses of, a Restricted Subsidiary of Holdings or a Designated Entity
shall be added to Consolidated Net Income to compute Consolidated Cash Flow of
Holdings (A) in the same proportion that the Net Income of such Restricted
Subsidiary or such Designated Entity was added to compute such Consolidated Net
Income of Holdings and (B) only to the extent that a corresponding amount would
be permitted at the date of determination to be dividended or distributed to
Holdings by such Restricted Subsidiary or such Designated Entity without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders, or such
Designated Entity or holders of its Capital Stock, as applicable.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Consolidated Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Consolidated Subsidiaries at such time,
but excluding the current portion of any Indebtedness under this Agreement and
the current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated Leverage Ratio” shall mean on any Transaction Date, the ratio of:

(1) the aggregate amount of Indebtedness of Holdings, its Restricted
Subsidiaries and its Designated Entities on a consolidated basis outstanding on
such Transaction Date, to

(2) the aggregate amount of Consolidated Cash Flow of Holdings, its Restricted
Subsidiaries and its Designated Entities for the Four Quarter Period.

In determining the Consolidated Leverage Ratio:

(i) pro forma effect shall be given to any Indebtedness that is to be incurred
or repaid on the Transaction Date;

(ii) pro forma effect shall be given to Asset Dispositions and Asset
Acquisitions (including giving pro forma effect to the application of proceeds
of any Asset Disposition) that occur during the Reference Period as if they had
occurred and such proceeds had been applied on the first day of such Reference
Period; and

(iii) pro forma effect shall be given to asset dispositions and asset
acquisitions (including giving pro forma effect to the application of proceeds
of any asset disposition) that have been made by any Person that has become a
Restricted Subsidiary of Holdings or a Designated Entity or has been merged with
or into Holdings, any Restricted Subsidiary or any Designated Entity during such
Reference Period and that would have constituted Asset Dispositions or Asset
Acquisitions had such transactions occurred when such Person was a Restricted
Subsidiary or a Designated Entity, as the case may be, as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
that occurred on the first day of such Reference Period.

 

-10-



--------------------------------------------------------------------------------

To the extent that pro forma effect is given to an Asset Acquisition or Asset
Disposition, such pro forma calculation shall be based upon the four full fiscal
quarters immediately preceding the Transaction Date of the Person, or division,
operating unit or line of business of the Person, that is acquired or disposed
of for which financial information is available, and Consolidated Cash Flow
shall be calculated on a pro forma basis in accordance with Regulation S-X under
the Securities Act, but without giving effect to clause (3) of the proviso set
forth in the definition of Consolidated Net Income.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person, its Subsidiaries and
its Designated Entities for such period, on a consolidated basis, determined in
accordance with GAAP; provided that:

(1) the Net Income of any Person that is not a Restricted Subsidiary or a
Designated Entity or that is accounted for by the equity method of accounting
shall be included only to the extent of the amount of dividends or distributions
paid in cash to the specified Person or a Restricted Subsidiary thereof;

(2) the Net Income of any Restricted Subsidiary that is not a Subsidiary
Guarantor or any Designated Entity shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary or that Designated Entity, as applicable, of that Net Income is not
at the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its equityholders, or such Designated Entity or holders of its
Capital Stock, as applicable;

(3) the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition shall be excluded;

(4) the cumulative effect of a change in accounting principles shall be
excluded;

(5) unrealized losses and gains from Hedging Obligations, including those
resulting from the application of the Financial Accounting Standards Board
Accounting Standards Codification (ASC) 815 shall be excluded;

(6) any non-cash compensation charge or expense realized from grants of stock,
stock appreciation or similar rights, stock options or other rights to officers,
directors and employees shall be excluded; and

(7) notwithstanding clause (1) above, the Net Income or loss of any Unrestricted
Subsidiary shall be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries.

“Consolidated Senior Secured Indebtedness” shall mean, at any time, the
aggregate amount of Parity Lien Debt and Permitted Priority Debt of Holdings,
its Restricted Subsidiaries and its Designated Entities on a consolidated basis
outstanding on such Transaction Date.

“Consolidated Subsidiaries” shall mean with respect to any Person, each other
Person (whether now existing or hereinafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such first Person in accordance with GAAP.

 

-11-



--------------------------------------------------------------------------------

“Contribution Indebtedness” shall mean Indebtedness in an aggregate principal
amount at any one time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
such Indebtedness, not to exceed 150% of the aggregate amount of all Net Equity
Proceeds.

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Security Agreement, the Intercompany Subordination Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note and each other Security Document.

“Credit Event” shall mean the making of any Loan (provided, for purposes of
clarification, a Credit Event does not include a conversion of Loans from one
Type to another or any commencement or continuation of an Interest Period with
respect to a LIBOR Loan).

“Credit Facilities” shall mean, one or more debt facilities, commercial paper
facilities or indentures, in each case with banks or other institutional lenders
or a trustee, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), letters of credit or issuances of notes, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Declined Proceeds” shall have the meaning provided in Section 4.02(i).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Entity” shall mean a Person that is designated as a “Designated
Entity” by the Board of Directors of Holdings pursuant to a resolution of the
Board of Directors of Holdings; provided that (i) at the time of the making of
the initial investment by Holdings or any of its Restricted Subsidiaries in such
Person, such Person (A) holds or is intended to hold, whether directly or
indirectly through one or more subsidiaries, one or more FCC Licenses as, or is
eligible to participate in an FCC auction or auctions for FCC Licenses and/or
purchase of FCC Licenses or spectrum in an after-market therefor, from time to
time as, a “Designated Entity,” “Entrepreneur,” “Small Business,” or “Very Small
Business,” as those terms are defined under FCC rules and regulations as in
effect at the time of such initial investment in such Person or (B) is a Wholly
Owned Subsidiary of a Person meeting the requirements of subclause (A) above;
(ii) Holdings and its Restricted Subsidiaries own a majority (but less than
100%) of the equity interests of such Person (or in the case of a Person
referred to in subclause (i)(B), the Person referred to in subclause (i)(A) of
which such Person is a Wholly Owned Subsidiary); (iii) the accounts of such
Person are consolidated with those of Holdings and its Subsidiaries in
accordance with GAAP; and (iv) such Person’s primary business is a Permitted
Business.

“Deutsche Bank Trust Company Americas” shall mean Deutsch Bank Trust Company
Americas, in its individual capacity, and any successor corporation thereto by
merger, consolidation or otherwise.

“Disqualified Lenders” shall mean such banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower to the
Administrative Agent in writing prior to the Effective Date and any Competitor
identified in writing from time to time by the Borrower to the Administrative
Agent.

 

-12-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
date on which the Term Loans mature. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require Holdings to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock if the terms of such Capital Stock provide that
Holdings may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 9.01. The
term “Disqualified Stock” shall also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the date on which the Term Loans mature.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Restricted Subsidiary” shall mean any Restricted Subsidiary of
Holdings that is a U.S. Person other than a Subsidiary (1) that is a Subsidiary
of a “controlled foreign corporation” under Section 957 of the Code, (2) that is
a disregarded entity for U.S. federal income tax purposes substantially all the
assets of which consist of Capital Stock of one or more controlled foreign
corporations (each a “Foreign Subsidiary Holding Company”), (3) that is a
captive insurance company, (4) that is a not-for-profit Subsidiary, (5) that is
a special purpose entity used for securitization facilities or (6) that is
prohibited or restricted by applicable law or binding contractual obligation
(including any requirement to obtain the consent of any Governmental Authority
or third party but excluding any such contractual obligation entered into in
contemplation of the acquisition or creation of such subsidiary) from
guaranteeing the Obligations; provided that, notwithstanding the foregoing, any
Restricted Subsidiary that is a U.S. Person (other than a Restricted Subsidiary
described in clauses (1) or (2) above) and guarantees any other Indebtedness of
Holdings, the Borrower or another Guarantor, shall be for all purposes of the
Credit Documents, a Domestic Restricted Subsidiary.

“Effective Date” shall have the meaning provided in Section 12.10.

“Effective Yield” shall mean, as to any Loans of any Tranche, the effective
yield on such Loans as reasonably determined by the Administrative Agent, taking
into account the applicable interest rate margins, any interest rate floors, all
recurring fees and all other fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the life of such Loans and
(y) the four years following the date of incurrence thereof) payable generally
to Lenders making such Loans, but excluding any arrangement, underwriting
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders and customary consent fees paid generally to
consenting Lenders.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding Holdings, the Borrower and their
respective Subsidiaries and Affiliates (other than an Affiliated Investor Fund
and, in the case of an assignment of Term Loans effected in accordance with
Section 12.04(f) or (g), an Affiliated Lender or Affiliate Purchaser), provided
that no Disqualified Lender shall qualify as an Eligible Transferee.

 

-13-



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
relating to the protection of the environment, or of human health (as it relates
to the exposure to environmental hazards) or to the presence, Release or
threatened Release, or the manufacture, use, transportation, treatment, storage,
disposal or recycling of Hazardous Materials, or the arrangement for any such
activities.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Equity Offering” shall mean any public or private placement of Capital Stock
(other than Disqualified Stock) of Holdings (other than pursuant to a
registration statement on Form S-8 or otherwise relating to equity securities
issuable under any employee benefit plan of Holdings) to any Person other than
any Subsidiary thereof.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed to be a single employer with
Holdings or the Borrower under Section 414(b) or (c) of the Code or
Section 4001(b) of ERISA.

“ERISA Event” shall mean any one or more of the following:

(1) any Reportable Event;

(2) the filing of a notice by the plan administrator of intent to terminate any
Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of
Section 4041(b) of ERISA, the filing under Section 4041(c) of ERISA of a notice
by the plan administrator of intent to terminate any Plan or the termination of
any Plan under Section 4041(c) of ERISA;

(3) the institution of proceedings, or the occurrence of an event that would
reasonably be expected to constitute grounds for the institution of proceedings,
by the PBGC under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan;

 

-14-



--------------------------------------------------------------------------------

(4) the failure by Holdings, the Borrower or any ERISA Affiliate to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430(k) of the
Code or Section 303(k) or 4068 of ERISA, or the arising of such lien or
encumbrance, or the failure to satisfy the minimum funding standards under
Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA with respect
to any Plan, whether or not waived; or the filing of any request for or receipt
of a minimum funding standard waiver under Section 412(c) of the Code with
respect to any Plan;

(5) engaging in a non-exempt “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA by Holdings or the Borrower
with respect to any Plan;

(6) the complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) of Holdings, the Borrower or any ERISA Affiliate from a
Multiemployer Plan; or the receipt by Holdings, the Borrower or any ERISA
Affiliate, of any notice, or the receipt by any Multiemployer Plan from any of
Holdings, the Borrower or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in “endangered or critical status” under Section 305 of
ERISA, “reorganization” (within the meaning of Section 4241 of ERISA) or
“insolvency” (within the meaning of Section 4245 of ERISA); or

(7) Holdings, the Borrower or an ERISA Affiliate incurring any liability under
Title IV of ERISA with respect to any Plan (other than for premiums due and not
delinquent under Section 4007 of ERISA).

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by
Holdings and its Restricted Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
in each case that would not be included in Adjusted Consolidated Net Income),
(ii) the aggregate amount of permanent principal payments, repurchases,
redemptions or defeasances of Indebtedness for borrowed money of Holdings and
its Restricted Subsidiaries and the permanent repayment of the principal
component of Capital Lease Obligations of Holdings and its Restricted
Subsidiaries during such period (other than (1) repayments, repurchases,
redemptions or defeasances made with the proceeds of asset sales, sales or
issuances of Equity Interests, capital contributions, insurance or Indebtedness
in each case that would not be included in Adjusted Consolidated Net Income and
(2) payments of Loans and/or other Obligations, provided that repayments of
Loans shall be deducted in determining Excess Cash Flow to the extent such
repayments were required as a result of a Scheduled Repayment pursuant to
Section 4.02(a)), (iii) the increase, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, (iv) the aggregate
amount of all cash payments made in respect of all Asset Acquisitions
consummated by Holdings and its Restricted Subsidiaries during such period
(other than any such payments to the extent financed with equity proceeds,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
in each case that would not be included in Adjusted Consolidated Net Income),
(v) the aggregate amount of all cash payments made with respect to Permitted
Investments and Restricted Payments (other than any such payments to the extent
financed with equity proceeds, capital contributions, asset sale proceeds,
insurance proceeds or Indebtedness in each case that would not be included in
Adjusted Consolidated Net Income), (vi) the aggregate amount of all prepaid cash
items that were not otherwise included in Adjusted Consolidated Net Income for
such period and (vii) the aggregate amount of all cash payments made with
respect to non-cash charges incurred in a prior period as a result of such
non-cash charges during such period.

 

-15-



--------------------------------------------------------------------------------

“Excess Cash Payment Date” shall mean the date that is no later than five
(5) Business Days after the date upon which financial statements for each Fiscal
Year are required to be delivered pursuant to Section 8.01(b) (commencing with
the Fiscal Year of Holdings ended December 31, 2013).

“Excess Cash Payment Period” shall mean, with respect to the repayment required
on each Excess Cash Payment Date, the immediately preceding Fiscal Year of
Holdings.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable Loan pursuant to a law
in effect on the date on which (i) such Lender becomes party to this Agreement
or acquires an interest in the Loan (other than pursuant to an assignment
request by the Borrower under Section 2.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 4.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.04(f), (d) any
U.S. federal withholding Taxes imposed under FATCA, and (e) U.S. federal backup
withholding.

“Existing Indebtedness” shall mean the aggregate amount of Indebtedness of
Holdings and its Restricted Subsidiaries (other than the Secured Notes and
Indebtedness under the Credit Documents) in existence on the Effective Date
after giving effect to the application of the proceeds of the Term Loans
(including the repurchase or redemption of outstanding 10% Notes) until such
amounts are repaid.

“Facility” shall mean, at any time, the aggregate amount of the Term Loan
Commitments and the Term Loans of the Lenders with respect to a Tranche at such
time.

“Fair Market Value” shall mean the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by an Authorized Officer of Holdings or by the Board of Directors of
Holdings, in the case of any Affiliate Transaction, evidenced by a certificate
of an Authorized Officer or a resolution of the Board of Directors of Holdings,
as applicable.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCC” shall mean the Federal Communications Commission (or any federal agency
that may succeed to its jurisdiction).

 

-16-



--------------------------------------------------------------------------------

“FCC Licenses” shall mean broadband personal communications service licenses,
advanced wireless services licenses, 700 MHz licenses or other licenses, permits
or authorizations for the provision of wireless telecommunications services or
operation of wireless telecommunications systems issued by the FCC from time to
time.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent (rounded upward, if
necessary, to a whole multiple of 1/100 of 1.00%).

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 5.15.

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Holdings ending on December 31 of
each calendar year.

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(1) the consolidated interest expense of such Person, its Restricted
Subsidiaries and its Designated Entities for such period, whether paid or
accrued, including, without limitation, amortization of debt issuance costs and
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations; plus

(2) the consolidated interest of such Person, its Restricted Subsidiaries and
its Designated Entities that was capitalized during such period; plus

(3) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person, any of its Restricted Subsidiaries or any of its Designated
Entities or secured by a Lien on assets of such Person, any of its Restricted
Subsidiaries or any of its Designated Entities whether or not such Guarantee or
Lien is called upon; plus

(4) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of Disqualified Stock of such Person or Disqualified
Stock or Preferred Stock of any of its Restricted Subsidiaries or any of its
Designated Entities other than dividends on Equity Interests payable solely in
Equity Interests (other than Disqualified Stock) of Holdings or to Holdings or a
Restricted Subsidiary of Holdings, times (b) a fraction, the numerator of which
is

 

-17-



--------------------------------------------------------------------------------

one and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of such Person (if such Person is part of a
consolidated group, then such tax rate shall be computed on a standalone basis
for such Person), expressed as a decimal,

in each case, on a consolidated basis and in accordance with GAAP.

“Four Quarter Period” shall mean, with respect to any specified Transaction
Date, the four Fiscal Quarters immediately prior to the Transaction Date for
which internal financial statements of Holdings are available.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, the opinions and pronouncements of
the Public Company Accounting Oversight Board and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession. At any time, the Borrower may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided, that any calculation or determination in
this Agreement that requires the application of GAAP for periods that include
fiscal quarters ended prior to the Borrower’s election to apply IFRS shall
remain as previously calculated or determined in accordance with GAAP. The
Borrower shall give notice of any such election made in accordance with this
definition to the Administrative Agent. Notwithstanding anything contained
herein to the contrary, IFRS shall not be deemed to be GAAP unless the Borrower
so elects in writing.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” shall mean, as to any Person, a guarantee other than by endorsement
of negotiable instruments for collection in the ordinary course of business,
direct or indirect, in any manner including, without limitation, by way of a
pledge of assets or through letters of credit or reimbursement agreements in
respect thereof, of all or any part of any Indebtedness of another Person.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Lenders, and each party (other than any Credit Party) party to an Interest
Rate Protection Agreement to the extent such party constitutes a Secured
Creditor.

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrower under
this Agreement, together with all the other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) thereon) of the Borrower to the Lenders or the
Administrative Agent now existing or hereafter incurred under, arising out of or
in connection with this Agreement and each other Credit Document to which the
Borrower is a party and the due performance and compliance by the Borrower with
all the terms, conditions and agreements contained in the Credit Agreement and
in each such other Credit Document and (ii) the full and prompt payment when due
(whether at the stated

 

-18-



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest is an allowed claim in any such proceeding) of the Borrower
owing under any Interest Rate Protection Agreement entered into by the Borrower
with any Lender or any affiliate thereof (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason) so long as such
Lender or affiliate participates in such Interest Rate Protection Agreement and
their subsequent assigns, if any, whether now in existence or hereafter arising,
and the due performance and compliance with all terms, conditions and agreements
contained therein.

“Guarantors” shall mean:

(1) the Initial Guarantors;

(2) any Wholly Owned Domestic Restricted Subsidiary of Holdings that is a
Significant Subsidiary (as defined in Regulation S-X under the Securities Act);
and

(3) any other Subsidiary that becomes party to the Subsidiaries Guaranty in
accordance with the provisions of this Agreement;

and their respective successors and assigns until released from their
obligations under the applicable Guaranty in accordance with the terms hereof or
thereof.

“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

“Guaranty Supplement” shall mean a supplement to the Subsidiaries Guaranty
executed and delivered by a Subsidiary Guarantor.

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and other agreements or arrangements with respect to interest
rates;

(2) commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements with respect to commodity prices; and

(3) foreign exchange contracts, currency swap agreements and other agreements or
arrangements with respect to foreign currency exchange rates.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 13.

 

-19-



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning provided in Section 2.14(d).

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Incur” shall mean, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness (and “Incurrence” and “Incurred” shall have
meanings correlative to the foregoing); provided that (1) any Indebtedness of a
Person existing at the time such Person becomes a Restricted Subsidiary of
Holdings or a Designated Entity shall be deemed to be Incurred by such
Restricted Subsidiary or such Designated Entity at the time it becomes a
Restricted Subsidiary of Holdings or a Designated Entity and (2) neither the
accrual of interest nor the accretion of original issue discount nor the payment
of interest in the form of additional Indebtedness with the same terms and the
payment of dividends on Disqualified Stock or Preferred Stock in the form of
additional shares of the same class of Disqualified Stock or Preferred Stock (to
the extent provided for when the Indebtedness or Disqualified Stock or Preferred
Stock on which such interest or dividend is paid was originally issued) shall be
considered an Incurrence of Indebtedness; provided that in each case the amount
thereof is for all other purposes included in the Fixed Charges and Indebtedness
of Holdings, its Restricted Subsidiaries or its Designated Entities as accrued.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) in respect of Capital Lease Obligations and Attributable Debt;

(5) in respect of the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, except any such balance that constitutes an accrued
expense or trade payable and excluding any earnout obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP;

(6) representing Hedging Obligations;

(7) representing Disqualified Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends; or

(8) in the case of a Subsidiary of such Person, representing Preferred Stock
valued at the greater of its voluntary or involuntary maximum fixed repurchase
price plus accrued dividends.

In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided that the amount of
such Indebtedness shall be the lesser of (A) the Fair Market Value of such asset
at such date of determination and (B) the amount of such Indebtedness, and
(y) to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person.

 

-20-



--------------------------------------------------------------------------------

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock, as applicable, as if such Disqualified Stock or Preferred Stock were
repurchased on any date on which Indebtedness is required to be determined
pursuant to this Agreement.

The amount of any Indebtedness outstanding as of any date (x) shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and (y) shall
be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and

(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Person” shall have the meaning provided in Section 12.01(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indenture” shall mean the Indenture governing the Borrower’s 7.75% senior
secured notes due 2016, dated as of June 5, 2009, between the Borrower, the
Initial Guarantors (as defined therein) and the Secured Notes Trustee, as
amended or supplemented from time to time.

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Initial Guarantors” shall mean Holdings, Cricket License Company, LLC, a
Delaware limited liability company and all of the Restricted Subsidiaries of
Holdings existing on the Effective Date that guarantee Indebtedness of Holdings,
the Borrower or another Initial Guarantor.

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by Holdings, the Borrower or
any Subsidiary Guarantor to Holdings or any other Subsidiary of Holdings.

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 5.09(b).

“Intercreditor Agreement” shall mean any intercreditor agreement entered into in
connection with the Permitted Priority Debt, if any, in substantially the form
attached as Exhibit D to the Collateral Trust Agreement, as amended,
supplemented, restated, modified, renamed or replaced (whether upon or after
termination or otherwise), in whole or in part from time to time, or any other
successor agreement and whether among the same or any other parties.

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

 

-21-



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, in each case,
entered into for the purpose of hedging the Borrower’s obligation to pay
interest under this Agreement.

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantees), advances, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

If Holdings or any Restricted Subsidiary of Holdings sells or otherwise disposes
of any Equity Interests of any direct or indirect Restricted Subsidiary of
Holdings such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary of Holdings, Holdings shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Investment in such Subsidiary not sold or
disposed of. The acquisition by Holdings or any Restricted Subsidiary of
Holdings of a Person that holds an Investment in a third Person shall be deemed
to be an Investment by Holdings or such Restricted Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investment held by the
acquired Person in such third Person.

“IRS” shall mean the United States Internal Revenue Service.

“Joint Venture Entity” shall mean any Person other than a Restricted Subsidiary
in which Holdings or any of its Restricted Subsidiaries has made a Permitted
Investment and/or a Restricted Investment permitted by Section 9.01, of which
more than 10% of the Capital Stock of such Person is owned, directly or
indirectly, by Holdings or any of its Restricted Subsidiaries.

“Junior Lien Debt” shall have the meaning set forth in the Collateral Trust
Agreement.

“Junior Lien Obligations” shall have the meaning set forth in the Collateral
Trust Agreement.

“Junior Lien Representative” shall mean, in the case of any future Series of
Junior Lien Debt, the trustee, agent or representative of the holders of such
Series of Junior Lien Debt who (a) is appointed as a “Junior Lien
Representative” (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Junior Lien Debt, together with its successors in such
capacity, and (b) has become a party to the Collateral Trust Agreement by
executing a joinder in the form required under the Collateral Trust Agreement.

“Lead Arrangers” shall mean each of Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and UBS Securities, LLC, in its
capacity as a Joint Lead Arranger and Joint Book Runner, and any successor
thereto.

“Lender” shall mean each financial institution listed on Schedule 1.01(b), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
12.04(b) or an Incremental Amendment.

 

-22-



--------------------------------------------------------------------------------

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing, (ii) such Lender
having been deemed insolvent or having become the subject of a bankruptcy or
insolvency proceeding or a takeover by a regulatory authority, or (iii) such
Lender having notified the Administrative Agent, and/or any Credit Party of the
events described in preceding clause (ii).

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (a) the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is 2 Business Days prior to the commencement of such Interest Period by
reference to the Reuters Screen LIBOR01 for deposits in Dollars (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is 2 Business Days prior to the beginning of
such Interest Period, divided by (b) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D) and (ii) 1.25%.

“LIBOR Loan” shall mean each Loan designated as such by the Borrower at the time
of the incurrence thereof or conversion thereto.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in such asset and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

“Loan” shall mean each Term Loan and each other extension of credit made
hereunder, including pursuant to Section 2.14.

“Loan Modification Agreement” shall have the meaning provided in
Section 2.15(b).

“Loan Modification Offer” shall have the meaning provided in Section 2.15(a).

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranche under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or financial condition of
Holdings and its Restricted Subsidiaries taken as a whole or (ii) a material
adverse effect (x) on the rights or remedies of the Lenders or the
Administrative Agent hereunder or under any other Credit Document or (y) on the
ability of any Credit Party to perform its obligations to the Lenders or the
Administrative Agent hereunder or under any other Credit Document.

 

-23-



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning provided in Section 12.20.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Minimum Extension Condition” shall have the meaning provided in
Section 2.15(c).

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) Holdings or the Borrower or with respect
to which Holdings or the Borrower has any liability (including on account of an
ERISA Affiliate).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean for any event requiring a repayment of Term Loans
pursuant to Section 4.02(b) or (e), the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a receivable or otherwise, but
only as and when received) received from such event, net of (i) transaction
costs (including, as applicable, any investment banking, brokerage or other
customary commissions and legal, advisory, accounting and other fees and
expenses associated therewith) received from any such event and (ii) taxes paid
or payable as a result thereof, in each case taking into account any available
tax credits or deductions and any tax sharing arrangements.

“Net Equity Proceeds” shall mean the net cash proceeds (including Cash
Equivalents) received by Holdings after the Effective Date as a contribution to
its common equity capital or from the issue or sale of Equity Interests (other
than Disqualified Stock) of Holdings.

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends, excluding, however:

(1) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (a) any sale of assets outside the
ordinary course of business of such Person; or (b) the disposition of any
securities by such Person, any of its Restricted Subsidiaries or any of its
Designated Entities or the extinguishment of any Indebtedness of such Person,
any of its Restricted Subsidiaries or any of its Designated Entities; and

(2) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

“Net Proceeds” shall mean the aggregate cash proceeds, including payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) received by Holdings or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of (1) the direct costs relating
to such Asset Sale, including, without limitation, legal, accounting, investment
banking and brokerage fees, and sales commissions, and any relocation expenses
incurred as a result thereof, (2) taxes paid or payable as a result thereof, in
each case,

 

-24-



--------------------------------------------------------------------------------

after taking into account any available tax credits or deductions and any tax
sharing arrangements, (3) amounts required to be applied to the repayment of
Indebtedness or other liabilities secured by a Lien on the asset or assets that
were the subject of such Asset Sale or required to be paid as a result of such
sale, (4) any reserve for adjustment in respect of the sale price of such asset
or assets established in accordance with GAAP, (5) in the case of any Asset Sale
by a Restricted Subsidiary of Holdings, payments to holders of Equity Interests
in such Restricted Subsidiary in such capacity (other than such Equity Interests
held by Holdings or any Restricted Subsidiary thereof) to the extent that such
payment is required to permit the distribution of such proceeds in respect of
the Equity Interests in such Restricted Subsidiary held by Holdings or any
Restricted Subsidiary thereof and (6) appropriate amounts to be provided by
Holdings or its Restricted Subsidiaries as a reserve against liabilities
associated with such Asset Sale, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as determined in accordance with GAAP; provided that
(a) excess amounts set aside for payment of taxes pursuant to clause (2) above
remaining after such taxes have been paid in full or the statute of limitations
therefor has expired and (b) amounts initially held in reserve pursuant to
clause (6) no longer so held, shall, in the case of each of subclause (a) and
(b), at that time become Net Proceeds.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Term Note.

“Notes Documents” shall mean (1) the Indenture, (2) that certain Indenture
governing the Borrower’s 7.75% senior notes due 2020, dated as of November 19,
2010, among the Borrower, the Initial Guarantors (as defined therein) and Wells
Fargo, National Association, as trustee, as amended or supplemented from time to
time, and (3) that certain Indenture, dated as of June 25, 2008, between
Holdings and Wells Fargo Bank, National Association, as trustee, as amended or
supplemented from time to time.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 200, Jacksonville, FL 32256, Attention: Maxeen Jacques
or such other office or person as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Credit Document
(including all interest which accrues after the commencement of any case or
proceeding in bankruptcy after the insolvency of, or for the reorganization of
Holdings or any of its Restricted Subsidiaries, whether or not allowed in such
case or proceeding).

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

-25-



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, excise, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document.

“Parity Lien Debt” shall have the meaning set forth in the Collateral Trust
Agreement and includes the Term Loans.

“Parity Lien Obligations” shall have the meaning set forth in the Collateral
Trust Agreement.

“Parity Lien Representative” shall have the meaning set forth in the Collateral
Trust Agreement.

“Parity Liens” shall mean any Liens granted by a security document to the
Collateral Trustee, at any time, upon any Collateral to secure Parity Lien
Obligations.

“Participant Register” shall have the meaning provided in Section 12.04(e).

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 200, Jacksonville, FL 32256 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Amendment” shall mean an amendment to this Agreement and the other
Credit Documents, effected in connection with a Loan Modification Offer pursuant
to Section 2.15, providing for an extension of the Term Loan Maturity Date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) an increase in the Applicable Margin with respect to
the Loans and/or Commitments of the Accepting Lenders and/or (b) an increase in
the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders.

“Permitted Business” shall mean any business conducted or proposed to be
conducted (as described in the Annual Report on Form 10-K of Holdings for the
year ended December 31, 2011) by Holdings and its Restricted Subsidiaries on the
Effective Date (including, without limitation, the delivery or distribution of
wireless telecommunications services (including voice, data or video services)
and the acquisition, holding or exploitation of any license relating to the
delivery of such wireless telecommunications services) and other businesses
related, ancillary or complementary thereto.

“Permitted Debt” shall have the meaning provided in Section 9.03.

“Permitted Investments” shall mean:

(1) any Investment in Holdings or a Restricted Subsidiary of Holdings; provided
that if such Investment is in a Restricted Subsidiary of Holdings that is not
either the Borrower or a Subsidiary Guarantor, such Investment shall not
constitute a Permitted Investment under this clause (1) to the extent such
Investment is made by a contribution or transfer of any assets, including
without limitation cash and FCC Licenses, that constituted Collateral prior to
such contribution or transfer;

 

-26-



--------------------------------------------------------------------------------

(2) any Investment in Cash Equivalents;

(3) any Investment by Holdings or any Restricted Subsidiary of Holdings in a
Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of Holdings; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Holdings or a Restricted Subsidiary of Holdings;

provided that (x) such Person’s primary business is a Permitted Business and
(y) if such Person does not become a Subsidiary Guarantor, or is not merged,
consolidated, amalgamated with or into or does not transfer or convey
substantially all of its assets to Holdings, the Borrower or a Subsidiary
Guarantor, such Investment shall not constitute a Permitted Investment under
this clause (3), to the extent such Investment is made by a contribution or
transfer of any assets, including without limitation cash and FCC Licenses, that
constituted Collateral prior to such contribution or transfer;

and, in each case, any Investment by such Person; provided, that such Investment
was not acquired by such Person in contemplation of such acquisition, merger,
consolidation, amalgamation or transfer;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 9.04
or any other disposition of assets or property not constituting an Asset Sale as
a result of clause (1) of the exceptions to the definition of “Asset Sale”;

(5) Hedging Obligations that are Incurred for the purpose of fixing, hedging or
swapping interest rate, commodity price or foreign currency exchange rate risk
(or to reverse or amend any such agreements previously made for such purposes),
and not for speculative purposes, and that do not increase the Indebtedness of
the obligor outstanding at any time other than as a result of fluctuations in
interest rates, commodity prices or foreign currency exchange rates or by reason
of fees, indemnities and compensation payable thereunder;

(6) stock, obligations or securities received in satisfaction of judgments;

(7) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of Holdings or its Restricted Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business;

(8) commission, payroll, travel and similar advances to officers and employees
of Holdings or any of its Restricted Subsidiaries that are expected at the time
of such advance ultimately to be recorded as an expense in conformity with GAAP;

(9) loans and advances to employees, officers or directors of Holdings or any of
its Restricted Subsidiaries made in the ordinary course of business, provided
that such loans and advances do not exceed $5.0 million at any one time
outstanding;

(10) [Reserved];

 

-27-



--------------------------------------------------------------------------------

(11) Investments existing on the Effective Date;

(12) other Investments in any Person primarily engaged in a Permitted Business
(provided that any such Person is not an Affiliate of Holdings or is an
Affiliate of Holdings solely because (i) Holdings, directly or indirectly, owns
Equity Interests in, or controls, such Person or (ii) such Person is a
Designated Entity) having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (12) since the Effective Date that are at that time outstanding, not to
exceed 15% of total assets of Holdings (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value), determined as of the end of the most recent Fiscal
Quarter of Holdings for which internal financial statements of Holdings are
available, giving (x) pro forma effect to Asset Dispositions and Asset
Acquisitions (including giving pro forma effect to the application of proceeds
of any Asset Disposition) that occur during the period from the end of such
Fiscal Quarter to the Transaction Date as if they had occurred and such proceeds
had been applied on the last day of such Fiscal Quarter and (y) pro forma effect
to asset dispositions and asset acquisitions (including giving pro forma effect
to the application of proceeds of any asset disposition) that have been made by
any Person that has become a Restricted Subsidiary or a Designated Entity or has
been merged with or into Holdings, any Restricted Subsidiary or any Designated
Entity during such period from the end of such Fiscal Quarter to the Transaction
Date and that would have constituted Asset Dispositions or Asset Acquisitions
had such transactions occurred when such Person was a Restricted Subsidiary or a
Designated Entity, as the case may be, as if such asset dispositions or asset
acquisitions were Asset Dispositions or Asset Acquisitions that occurred on the
last day of such Fiscal Quarter;

(13) deposits or payments made with the FCC in connection with the auction or
licensing of any permit, license, authorization, plan, directive, consent,
permission, consent order or consent decree of or from any governmental
authority; and

(14) Investments in any Person primarily engaged in a Permitted Business having
an aggregate Fair Market Value, when taken together with all other Investments
made pursuant to this clause (14) since the Effective Date that are at that time
outstanding, not to exceed $250 million (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value).

“Permitted Liens” shall mean:

(1) Liens on the assets of Holdings, the Borrower and the Subsidiary Guarantors
securing (a) Indebtedness for borrowed money in an aggregate principal amount
not to exceed the greater of (x) $1,750 million and (y) an amount equal to the
Secured Debt Cap at the time at which such Lien is to be incurred, provided,
however, that (i) in calculating the amount of Indebtedness for borrowed money
at the time a specified Lien is incurred for purposes of clause (a) above, all
Indebtedness for borrowed money that constitutes Parity Lien Debt, Permitted
Priority Debt or Junior Lien Debt shall be included in such calculation
(irrespective of whether the Lien on such Parity Lien Debt, Permitted Priority
Debt or Junior Lien Debt was previously incurred in reliance on this clause
(1) or otherwise) and (ii) Liens on the Collateral securing Permitted Priority
Debt shall not secure Permitted Priority Debt for borrowed money in an aggregate
principal amount exceeding the Permitted Priority Debt Cap and (b) to the extent
not constituting Indebtedness for borrowed money, all other Parity Lien
Obligations, Junior Lien Obligations and Permitted Priority Debt Obligations;

 

-28-



--------------------------------------------------------------------------------

(2) Liens in favor of Holdings, the Borrower or any Subsidiary Guarantor;

(3) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary or is merged with or into or consolidated with Holdings or
any Restricted Subsidiary of Holdings; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation or other
event resulting in such Person becoming a Restricted Subsidiary and do not
extend to any assets other than those of the Person that becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or the Restricted
Subsidiary;

(4) Liens on property existing at the time of acquisition thereof by Holdings or
any Restricted Subsidiary of Holdings, provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by Holdings or the Restricted
Subsidiary;

(5) [Reserved.];

(6) Liens existing on the Effective Date (other than any Liens securing the
Secured Notes) and any renewals or extension thereof, provided that property or
assets covered thereby is not expanded in connection with such renewal or
extension;

(7) Liens securing Permitted Refinancing Indebtedness; provided that such Liens
do not extend to any property or assets other than the property or assets that
secure the Indebtedness being refinanced;

(8) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that (a) the Incurrence of such Indebtedness was not
prohibited by this Agreement and (b) such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

(9) Liens securing obligations that do not exceed at any one time outstanding
the greater of $50.0 million or 1.0% of the total assets of Holdings (determined
as of the end of the most recent Fiscal Quarter of Holdings for which internal
financial statements of Holdings are available) after giving pro forma effect to
such incurrence and the application of any proceeds of any Indebtedness secured
by such Liens;

(10) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 9.03(b)(iv); provided that any such Lien (a) covers only
the assets acquired, constructed or improved with such Indebtedness and (b) is
created within 270 days of such acquisition, construction or improvement;

(11) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other social
security obligations;

(12) Liens, deposits (including deposits with the FCC) or pledges to secure the
performance of bids, tenders, contracts (other than contracts for the payment of
Indebtedness), leases, or other similar obligations arising in the ordinary
course of business;

(13) survey exceptions, encumbrances, easements or reservations of, or rights of
other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of

 

-29-



--------------------------------------------------------------------------------

Indebtedness, and which in the aggregate do no materially adversely affect the
value of such properties or materially impair the use for the purposes of which
such properties are held by Holdings or any of its Restricted Subsidiaries;

(14) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(15) Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;

(16) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of
Holdings or any Subsidiary thereof on deposit with or in possession of such
bank;

(17) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense (other than any property that is the
subject of a Sale and Leaseback Transaction);

(18) Liens for taxes, assessments and governmental charges not yet delinquent or
being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP;

(19) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

(20) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(21) Liens on cash collateral not in excess of $50.0 million in the aggregate at
any time securing letters of credit; and

(22) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations not overdue for a period in excess of 60 days or which
are being contested in good faith by appropriate proceedings promptly instituted
and diligently prosecuted; provided, however, that any reserve or other
appropriate provision as shall be required to conform with GAAP will have been
made for that reserve or provision.

“Permitted Priority Debt” shall have the meaning set forth in the Collateral
Trust Agreement.

“Permitted Priority Debt Cap” shall mean, on any Transaction Date, an amount
equal to the aggregate amount of the Consolidated Cash Flow of Holdings, the
Borrower and the Subsidiary Guarantors (which for the avoidance of doubt, shall
exclude the Consolidated Cash Flow of any Designated Entity and any Restricted
Subsidiary of Holdings other than the Borrower and the Subsidiary Guarantors)
for the Four Quarter Period times 0.30; provided that such amount shall not
exceed $300 million. For purposes of making the computation referred to above,
(1) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to the application

 

-30-



--------------------------------------------------------------------------------

of proceeds of any Asset Disposition) that occur during the Reference Period as
if they had occurred and such proceeds had been applied on the first day of such
Reference Period and (2) pro forma effect shall be given to asset dispositions
and asset acquisitions (including giving pro forma effect to the application of
proceeds of any asset disposition) that have been made by any Person that has
become a Subsidiary Guarantor or has been merged with or into Holdings, the
Borrower or any Subsidiary Guarantor during such Reference Period and that would
have constituted Asset Dispositions or Asset Acquisitions had such transactions
occurred when such Person was a Subsidiary Guarantor as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
that occurred on the first day of such Reference Period. To the extent that pro
forma effect is given to an Asset Acquisition or Asset Disposition, such pro
forma calculation shall be based upon the four full fiscal quarters immediately
preceding the Transaction Date of the Person, or division, operating unit or
line of business of the Person, that is acquired or disposed of for which
financial information is available, and Consolidated Cash Flow will be
calculated on a pro forma basis in accordance with Regulation S-X under the
Securities Act, but without giving effect to clause (3) of the proviso set forth
in the definition of Consolidated Net Income.

“Permitted Priority Debt Obligation” shall have the meaning set forth in the
Collateral Trust Agreement.

“Permitted Priority Lien Representative” shall mean, in the case of any future
Permitted Priority Debt, the agent of the holders of such Permitted Priority
Debt who is appointed as an agent for purposes related to the administration of
the security documents related to the Permitted Priority Debt pursuant to the
credit agreement or other agreement governing such Permitted Priority Debt,
together with its successors in such capacity.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Holdings or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of Holdings or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the amount of such Permitted Refinancing Indebtedness does not exceed the
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded (plus all accrued and unpaid interest thereon and the amount of any
reasonably determined premium necessary to accomplish such refinancing and such
reasonable expenses incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Term Loans and is subordinated in right of payment to
the Obligations, on terms at least as favorable, taken as a whole, to the
Lenders as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

(4) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is pari passu in right of payment with the Obligations, such
Permitted Refinancing Indebtedness is pari passu with, or subordinated in right
of payment to, the Obligations; and

 

-31-



--------------------------------------------------------------------------------

(5) such Indebtedness is Incurred by either (a) the Restricted Subsidiary that
is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded or (b) Holdings or the Borrower.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” shall mean an “employee pension benefit plan” as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA that is maintained
or contributed to by Holdings or the Borrower or with respect to which Holdings
or the Borrower has any liability (including on account of an ERISA affiliate).

“Preferred Stock” shall mean, with respect to any Person, any Capital Stock of
such Person that has preferential rights to any other Capital Stock of such
Person with respect to dividends or redemptions upon liquidation.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with the Senior Secured Net Leverage Ratio or Total Net Leverage Ratio:

(1) pro forma effect shall be given to any Indebtedness that is to be incurred
or repaid on the Transaction Date;

(2) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to the application of proceeds of any Asset
Disposition) that occur during the Reference Period as if they had occurred and
such proceeds had been applied on the first day of such Reference Period; and

(3) pro forma effect shall be given to asset dispositions and asset acquisitions
(including giving pro forma effect to the application of proceeds of any asset
disposition) that have been made by any Person that has become a Restricted
Subsidiary of Holdings or a Designated Entity or has been merged with or into
Holdings, any Restricted Subsidiary or any Designated Entity during such
Reference Period and that would have constituted Asset Dispositions or Asset
Acquisitions had such transactions occurred when such Person was a Restricted
Subsidiary or a Designated Entity, as the case may be, as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
that occurred on the first day of such Reference Period.

To the extent that pro forma effect is given to an Asset Acquisition or Asset
Disposition, such pro forma calculation shall be based upon the four full fiscal
quarters immediately preceding the Transaction Date of the Person, or division,
operating unit or line of business of the Person, that is acquired or disposed
of for which financial information is available, and Consolidated Cash Flow
shall be calculated on a pro forma basis in accordance with Regulation S-X under
the Securities Act, but without giving effect to clause (3) of the proviso set
forth in the definition of Consolidated Net Income.

 

-32-



--------------------------------------------------------------------------------

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated September 27, 2012 and that were prepared by or on
behalf of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including leaseholds.

“Recipient” shall mean (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Recovery Event” shall mean any event that gives rise to the receipt by Holdings
or any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of Holdings or any of its Restricted Subsidiaries and (ii) under any policy of
insurance required to be maintained under Section 8.03 (other than business
interruption insurance).

“Reference Period” shall mean, with respect to any specified Transaction Date,
the period beginning on the first day of the Four Quarter Period and ending on
such Transaction Date.

“Refinanced Term Loans” shall have the meaning provided in Section 12.12(d).

“Refinancing” shall mean the refinancing of the 10% Notes, including repayment
premiums associated therewith, and, in each case, the payment of fees and
expenses related thereto.

“Register” shall have the meaning provided in Section 12.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning provided in Section 4.02(i).

“Related Indemnified Person” of an Indemnified Person shall mean (1) any
Affiliates of such Indemnified Person, (2) the respective directors, officers,
or employees of such Indemnified Persons or any of its Affiliates and (3) the
respective agents of such Indemnified Person or any of its Affiliates, in the
case of this clause (3), acting at the instructions of such Indemnified Person
or Affiliate.

 

-33-



--------------------------------------------------------------------------------

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Assets” shall mean (1) capital expenditures or other non-current
assets that will be used or useful in a Permitted Business or (2) substantially
all the assets of a Permitted Business or Voting Stock of any Person engaged in
a Permitted Business that, when taken together with all other Voting Stock of
such Person owned by the Borrower and its Restricted Subsidiaries, constitutes a
majority of the Voting Stock of such Person and such Person shall become on the
date of acquisition thereof a Restricted Subsidiary.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Replacement Term Loans” shall have the meaning provided in Section 12.12(d).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Repricing Transaction” shall mean (i) any prepayment, repayment or refinancing
of Term Loans with the proceeds of, or any conversion of such loans into, any
Indebtedness broadly marketed to banks and other institutional investors the
primary purpose of which is to reduce the Effective Yield applicable to the Term
Loans and (ii) any amendment to this Agreement the primary purpose of which is
to reduce the Effective Yield applicable to the Term Loans, in each case other
than in connection with a Change of Control.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans at such time, represents at least a majority of the
sum of all outstanding Term Loans of Non-Defaulting Lenders.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of Holdings or of any such Restricted Subsidiary (unless such
appearance is related to the Credit Documents or Liens created thereunder),
(ii) are subject to any Lien in favor of any Person other than (x) any holder of
Permitted Priority Debt Obligations or (y) the Collateral Trustee for the
benefit of the present and future holders of Secured Obligations or (iii) are
not otherwise generally available for use by Holdings or such Restricted
Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 9.01(a)(iv).

“Restricted Subsidiary” of a Person shall mean any Subsidiary of such Person
that is not an Unrestricted Subsidiary.

“Restructuring Charges” shall mean all charges and expenses caused by or
attributable to any restructuring, severance, relocation, consolidation and
closing, integration, business optimization or transition, signing, retention or
completion bonuses, or curtailments or modifications to pension and
post-retirement employee benefit plans.

 

-34-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale and Leaseback Transaction” shall mean, with respect to any Person, any
transaction involving any of the assets or properties of such Person, whether
now owned or hereafter acquired, whereby such Person sells or otherwise
transfers such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

“Scheduled Repayment” shall mean each Scheduled Term Loan Repayment.

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 4.02(a).

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 4.02(a).

“SEC” shall have the meaning provided in Section 8.01(g).

“Secured Creditor” shall mean each holder of Parity Lien Obligations.

“Secured Debt Cap” shall mean, on any Transaction Date, an amount equal to the
aggregate amount of the Consolidated Cash Flow of Holdings, its Restricted
Subsidiaries and its Designated Entities for the Four Quarter Period times 3.5.
For purposes of making the computation referred to above, (1) pro forma effect
shall be given to Asset Dispositions and Asset Acquisitions (including giving
pro forma effect to the application of proceeds of any Asset Disposition) that
occur during the Reference Period as if they had occurred and such proceeds had
been applied on the first day of such Reference Period and (2) pro forma effect
shall be given to asset dispositions and asset acquisitions (including giving
pro forma effect to the application of proceeds of any asset disposition) that
have been made by any Person that has become a Restricted Subsidiary or a
Designated Entity or has been merged with or into Holdings, any Restricted
Subsidiary or any Designated Entity during such Reference Period and that would
have constituted Asset Dispositions or Asset Acquisitions had such transactions
occurred when such Person was a Restricted Subsidiary or a Designated Entity, as
the case may be, as if such asset dispositions or asset acquisitions were Asset
Dispositions or Asset Acquisitions that occurred on the first day of such
Reference Period. To the extent that pro forma effect is given to an Asset
Acquisition or Asset Disposition, such pro forma calculation shall be based upon
the four full fiscal quarters immediately preceding the Transaction Date of the
Person, or division, operating unit or line of business of the Person, that is
acquired or disposed of for which financial information is available, and
Consolidated Cash Flow shall be calculated on a pro forma basis in accordance
with Regulation S-X under the Securities Act, but without giving effect to
clause (3) of the proviso set forth in the definition of Consolidated Net
Income.

“Secured Debt Documents” shall have the meaning set forth in the Collateral
Trust Agreement.

“Secured Debt Representatives” shall have the meaning set forth in the
Collateral Trust Agreement.

“Secured Notes” shall mean the Borrower’s existing 7.75% Senior Secured Notes
due 2016 issued pursuant to the Indenture.

“Secured Notes Trustee” shall mean Wilmington Trust National Association (as
successor by merger to Wilmington Trust FSB), a national banking association,
until a successor replaces it in accordance with the applicable provisions of
the Indenture and thereafter means the successor serving thereunder.

 

-35-



--------------------------------------------------------------------------------

“Secured Obligations” shall have the meaning set forth in the Collateral Trust
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the Security Agreement dated June 5, 2009 among
Holdings, the Borrower, the Subsidiary Guarantors and the Collateral Trustee,
for the benefit of the holders of Parity Lien Debt (including the Guaranteed
Obligations), in all or any portion of the Collateral, in each case, as amended,
modified, restated, supplemented or replaced from time to time.

“Security Documents” shall mean the Collateral Trust Agreement, the
Intercreditor Agreement (to the extent executed), each joinder to the Collateral
Trust Agreement or Intercreditor Agreement, the Security Agreement, all other
security agreements, pledge agreements, control agreements, collateral
assignments, mortgages, deeds of trust or other grants or transfers for security
or agreements related thereto executed and delivered by the Borrower or any
Guarantor creating or perfecting (or purporting to create or perfect) or
perfecting a Lien upon Collateral in favor of the Collateral Trustee to secure
Parity Lien Debt (including the Guaranteed Obligations), in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time.

“Senior Secured Net Leverage Ratio” shall mean, on any date of determination,
the ratio of (x) Consolidated Senior Secured Indebtedness on such date minus
Unrestricted cash and Cash Equivalents of the Credit Parties and their
Restricted Subsidiaries (other than net cash proceeds of any Incremental Term
Loan except to the extent such net cash proceeds are reserved to be applied to
the repayment of any Consolidated Senior Secured Indebtedness) to
(y) Consolidated Cash Flow for the Four Quarter Period most recently ended on or
prior to such date; provided that for purposes of any calculation of the Senior
Secured Net Leverage Ratio pursuant to this Agreement, Consolidated Cash Flow
shall be determined on a Pro Forma Basis.

“Series of Junior Lien Debt” shall mean, severally, each issue or series of
Junior Lien Debt for which a single transfer register is maintained (provided
that any Hedging Obligations constituting Junior Lien Debt shall be deemed part
of the Series of Junior Lien Debt to which it relates).

“Series of Parity Lien Debt” shall mean, severally, the Obligations, the Secured
Notes and any other Indebtedness that constitutes Parity Lien Debt (provided
that any Hedging Obligations constituting Parity Lien Debt shall be deemed part
of the Series of Parity Lien Debt to which it relates).

“Series of Permitted Priority Debt” shall mean, severally, each issue or series
of Permitted Priority Debt for which a single transfer register is maintained
(provided that any Hedging Obligations constituting Permitted Priority Debt
shall be deemed part of the Series of Permitted Priority Debt to which it
relates).

“Shutdown Costs” shall mean, with respect to any Asset Sale, all costs, charges
and expenses incurred, accrued or paid by Holdings or any of its Restricted
Subsidiaries with respect to: (i) the demobilization, decommissioning,
restoration or operating expenses of any site, property, lease, building or
tower no longer used or useful to the business of Holdings and its Restricted
Subsidiaries as a result of such Asset Sale (a “Demobilized Site”), (ii) the
demobilization, decommissioning, removal or disposal of any equipment, fixtures
or other tangible personal property located on or used in connection with a
Demobilized Site, (iii) circuits, backhaul or other signal transport facilities
no longer used or useful

 

-36-



--------------------------------------------------------------------------------

to the business of Holdings and its Restricted Subsidiaries as a result of such
Asset Sale (including break fees, termination costs or operating expenses), and
(iv) any restructuring, severance, relocation, consolidation, closing,
integration and transition activities undertaken in connection with or as a
result of such Asset Sale.

“Solvent” shall mean that as of the date of determination, (a) the sum of the
debt (including contingent liabilities) of Holdings and its Restricted
Subsidiaries, taken as a whole, does not exceed the present fair saleable value
or the fair value, in each case on a going concern basis, of the assets of
Holdings and its Restricted Subsidiaries, taken as a whole; (b) the capital of
Holdings and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of Holdings and its Restricted Subsidiaries,
taken as a whole; and (c) Holdings and its Restricted Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts including
contingent obligations beyond their ability to pay such debt as they mature in
the ordinary course of business (including pursuant to refinancings. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

“Specified Tranche” shall have the meaning provided in Section 2.15(a).

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.09(a).

“Subsidiary” shall mean, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of the Voting Stock is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof);

provided, however, that for avoidance of doubt, a Designated Entity shall not be
deemed to be a Subsidiary of Holdings, the Borrower or any of its Restricted
Subsidiaries so long as Holdings and its Restricted Subsidiaries do not own
Voting Stock having the power (without regard to the occurrence of any
contingency) to elect more than 50% of the directors, managers or trustees of
such Designated Entity or become the sole general partner or the managing
general partner of such Designated Entity.

“Subsidiary Guarantor” shall mean any Restricted Subsidiary of Holdings that
guarantees the Obligations in accordance with the terms of this Agreement, and
its successors and assigns, until released from its obligations under the
Subsidiaries Guaranty in accordance with the terms hereof or thereof.

 

-37-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, penalties or similar liabilities applicable thereto.

“Term Loan” shall have the meaning provided in Section 2.01.

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Term Loan Commitment,” as the same may be terminated pursuant to
Section 3.01.

“Term Loan Maturity Date” shall mean October 10, 2019.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of (x) the aggregate amount of Indebtedness of Holdings and its Restricted
Subsidiaries on a consolidated basis outstanding on such date minus Unrestricted
cash and Cash Equivalents of the Credit Parties and their Restricted
Subsidiaries (other than net cash proceeds of any Incremental Term Loan except
to the extent such net cash proceeds are reserved to be applied to the repayment
of any Indebtedness of Holdings, its Restricted Subsidiaries and its Designated
Entities) to (y) Consolidated Cash Flow for the Four Quarter Period most
recently ended on or prior to such date; provided that for purposes of any
calculation of the Total Net Leverage Ratio pursuant to this Agreement,
Consolidated Cash Flow shall be determined on a Pro Forma Basis.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder; provided that for purposes of Sections 2.13, 12.04(b), 12.12(a)
and (b) and the definition of “Majority Lenders”, all Loans shall be deemed to
constitute part of a single “Tranche”.

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, the incurrence of Loans on the Initial
Borrowing Date and the use of proceeds thereof and (iii) the payment of all fees
and expenses in connection with the foregoing.

“Transaction Date” shall mean, with respect to the incurrence of any
Indebtedness by Holdings or any of its Restricted Subsidiaries, the date such
Indebtedness is to be incurred, with respect to any Restricted Payment, the date
such Restricted Payment is to be made, with respect to the making of any
Investment, the date such Investment is to be made, and with respect to the
incurrence of any Lien by Holdings or any of its Restricted Subsidiaries, the
date such Lien is to be incurred.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the projected benefit obligation under U.S. accounting standards, determined as
of the date of the most recent actuarial valuation for such purpose for such
Plan in accordance with the actuarial assumptions relied on in such actuarial
valuation, exceeds the fair market value of all plan assets (excluding any
accrued but unpaid contributions).

 

-38-



--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of
Holdings or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

“Unrestricted Subsidiary” shall mean any Subsidiary of Holdings (other than the
Borrower) that is or, prior to the Effective Date, has been designated by the
Board of Directors of Holdings as an Unrestricted Subsidiary (to the extent so
designated from and after the Effective Date, in compliance with Section 9.08
hereof) and any Subsidiary of such Subsidiary. As of the Effective Date, Cricket
Music Holdco, LLC, a Delaware limited liability company, and its direct and
indirect Subsidiaries are Unrestricted Subsidiaries.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided to such term
in Section 4.04(f).

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is ordinarily entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, the
ownership of all of the outstanding Capital Stock of such Subsidiary (other than
any director’s qualifying shares and shares issued to foreign nationals to the
extent required by applicable law) by such Person or one or more wholly owned
Subsidiaries of such Person.

“Withholding Agent” shall mean the Credit Parties and the Administrative Agent.

1.02 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.01 shall have the respective meanings given to them
under GAAP (financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 8.01 shall be prepared in
accordance with GAAP as in effect at the time of such preparation). If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, which

 

-39-



--------------------------------------------------------------------------------

shall not be unreasonably conditioned, withheld or delayed); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Additionally, calculations in connection with the definitions, covenants and
other provisions of this Agreement shall be made without giving effect to any
election under FASB Accounting Standards Codification 810, 820 or 825 (or any
other part of FASB Accounting Standards Codification having a similar result or
effect) for all purposes hereunder, including to value any Indebtedness or other
liabilities of any Credit Party or any Restricted Subsidiary of any Credit Party
at “fair value” or to include any gain or loss attributable thereto in the
calculation of net income (or loss) of any Credit Party or any Restricted
Subsidiary of any Credit Party. Notwithstanding anything in this Agreement to
the contrary, any change in GAAP occurring after December 31, 2011 that would
require operating leases to be treated similarly to capital leases shall not be
given effect in the definition of Indebtedness or any related definitions or in
the computation of any financial ratio or requirement).

(c) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (iii) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, and
(iv) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to Holdings, the Borrower or any other Credit Party shall be construed to
include Holdings, the Borrower or such Credit Party as debtor and
debtor-in-possession and any receiver or trustee for Holdings, the Borrower or
any other Credit Party, as the case may be, in any insolvency or liquidation
proceeding.

(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.03 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments. Subject to and upon the terms and conditions set forth
herein, each Lender with a Term Loan Commitment severally agrees to make a term
loan or term loans (each, a “Term Loan” and, collectively, the “Term Loans”) to
the Borrower, which Term Loans (i) shall be incurred pursuant to a single
drawing on the Initial Borrowing Date, (ii) shall be denominated in Dollars,
(iii) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and

 

-40-



--------------------------------------------------------------------------------

maintained as, and/or converted into, Base Rate Loans or LIBOR Loans, provided
that except as otherwise specifically provided in Section 2.10(b), all Term
Loans comprising the same Borrowing shall at all times be of the same Type, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the Term Loan Commitment of such Lender on the Initial Borrowing
Date. Once repaid, Term Loans incurred hereunder may not be reborrowed.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than 10
Borrowings of LIBOR Loans in the aggregate for all Tranches of Loans.

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder and (y) Base Rate Loans hereunder, the Borrower shall give
the Administrative Agent at the Notice Office at least one Business Day’s (or
same day notice with respect to the Initial Borrowing Date) prior notice of each
Base Rate Loan to be incurred hereunder, provided that (in each case) any such
notice shall be deemed to have been given on a certain day only if given before
1:00 P.M. (New York City time) on such day. Each such notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, in the form of Exhibit A-1, appropriately completed to specify: (i) the
aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day) and
(iii) whether the Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be applicable
thereto. The Administrative Agent shall promptly give each Lender which is
required to make Loans of the Tranche specified in the respective Notice of
Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will make
available to the Borrower at the Payment Office, or to such other account as the
Borrower may specify in writing prior to the Initial Borrowing Date, the
aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the

 

-41-



--------------------------------------------------------------------------------

Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 12.15 and shall, if requested by
such Lender, also be evidenced by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B, with blanks
appropriately completed in conformity herewith (each, a “Term Note”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

2.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans made pursuant to one or more Borrowings
(so long as of the same Tranche) of one or more Types of Loans into a Borrowing
(of the same Tranche) of another Type of Loan, provided that, (i) except as
otherwise provided in Section 2.10(b), LIBOR Loans may be converted into Base
Rate Loans only on the last day of an Interest Period applicable to the Loans
being converted and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) except for conversions of Base Rate Loans into LIBOR Rate Loans with an
Interest Period of one month during the continuance of a Default (but not an
Event of Default), unless the Required Lenders otherwise agree, Base Rate Loans
may only be converted into LIBOR Loans if no Default or Event of Default is in
existence on the date of the conversion, and (iii) no conversion pursuant to
this Section 2.06

 

-42-



--------------------------------------------------------------------------------

shall result in a greater number of Borrowings of LIBOR Loans than is permitted
under Section 2.02. Each such conversion shall be effected by the Borrower by
giving the Administrative Agent at the Notice Office prior to 1:00 P.M. (New
York City time) at least (x) in the case of conversions of Base Rate Loans into
LIBOR Loans, three Business Days’ prior notice and (y) in the case of
conversions of LIBOR Loans into Base Rate Loans, one Business Day’s prior notice
(each, a “Notice of Conversion/Continuation”), in each case in the form of
Exhibit A-2, appropriately completed to specify the Loans to be so converted,
the Borrowing or Borrowings pursuant to which such Loans were incurred and, if
to be converted into LIBOR Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings under this Agreement shall be incurred
from the Lenders pro rata on the basis of their Commitments. It is understood
that no Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Loans hereunder.

2.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period.

(c) Overdue principal and other overdue amounts, including to the extent
permitted by law, overdue interest in respect of each Loan, shall, in each case,
bear interest at a rate per annum equal to (x) in the case of overdue principal,
the rate which is 2% in excess of the rate then borne by such Loans and (y) in
the case of other overdue amounts, the rate which is 2% in excess of the rate
otherwise applicable to Base Rate Loans from time to time. Interest that accrues
under this Section 2.08(c) shall be payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
LIBOR Loan, (x) on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

 

-43-



--------------------------------------------------------------------------------

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 1:00 P.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
LIBOR Loan, which Interest Period shall, at the option of the Borrower, be (x) a
one, two, three, six or, if approved by each Lender with Loans and/or
Commitments under the relevant Tranche, nine or twelve month period or (y) if
agreed by the Administrative Agent in its sole discretion, such other period not
to exceed one-month, provided that (in each case):

(a) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(b) the initial Interest Period for any LIBOR Loan shall commence on the date of
Borrowing of such LIBOR Loan (including the date of any conversion thereto from
a Base Rate Loan) and each Interest Period occurring thereafter in respect of
such LIBOR Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(e) except for an Interest Period of one month, but only during the continuance
of a Default (but not an Event of Default), unless the Required Lenders
otherwise agree, no Interest Period may be selected at any time when a Default
or an Event of Default is then in existence;

(f) no Interest Period in respect of any Borrowing of any Tranche of Loans shall
be selected which extends beyond the Term Loan Maturity Date for such Tranche of
Loans; and

(g) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any date upon which a mandatory repayment of such
Term Loans will be required to be made under Section 4.02(a), if the aggregate
principal amount of such Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Term Loans then outstanding less the aggregate amount of such required
repayment.

If by 1:00 PM. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected (x) in the event of failure to elect, a LIBOR
Loan with an Interest Period of one month and (y) in the event of prohibition to
elect, to convert such LIBOR Loans into Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

-44-



--------------------------------------------------------------------------------

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan that
such Lender reasonably deems material because of (x) any change since the
Effective Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request,
including: (A) any such change subjecting any Recipient to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (iii) Connection Income Taxes) or (B) a change
in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
LIBO Rate and/or (y) other circumstances arising since the Effective Date
affecting such Lender, the London interbank market or the position of such
Lender in such market (including that the LIBO Rate with respect to such LIBOR
Loan does not adequately and fairly reflect the cost to such Lender of funding
such LIBOR Loan); or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to LIBOR Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 2.11(b) (to the extent
applicable), to pay to such Lender, upon such Lender’s written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its sole
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

-45-



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or 2.10(a)(iii)(z), the Borrower may, and in the case of
a LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii)(x)
or (y), the Borrower shall, either (x) if the affected LIBOR Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan
is then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10).

2.11 Compensation. (a) The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (unless withdrawn by the Borrower
or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 4.01,
Section 4.02 or as a result of an acceleration of the Loans pursuant to
Section 10) or conversion of any of its LIBOR Loans occurs on a date which is
not the last day of an Interest Period with respect thereto; or (iii) if any
prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower.

 

-46-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, with respect to any Lender’s claim
for compensation under Section 2.10(a), 2.10(c) or 4.04, the Borrower shall not
be required to compensate such Lender for any amount incurred more than one
hundred and eighty (180) days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. For purposes of this Section 2.11(b), with respect to any claim for
compensation relating to Taxes, the 180-day period shall commence no earlier
than the date on which the relevant Lender receives a written assessment from
the taxing authority that such Taxes are due and payable.

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.12 shall affect
or postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.10 and 4.04.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 12.12(b), the Borrower shall have the right, in accordance with
Section 12.04(b), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent or,
in the case of a replacement as provided in Section 12.12(b) where the consent
of the respective Lender is required with respect to less than all Tranches of
its Loans or Commitments, to replace the Commitments and/or outstanding Loans of
such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans (or, in the
case of the replacement of only the outstanding Term Loans of any Tranche, the
outstanding Term Loans of the respective Tranche or Tranches with respect to
which such Lender is being replaced) of, the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of an amount equal to the principal of, and all accrued interest on,
all outstanding Loans of the respective Replaced Lender under each Tranche with
respect to which such Replaced Lender is being replaced; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11(a) or (b) relating to
any Tranche of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

 

-47-



--------------------------------------------------------------------------------

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 12.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 12.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, the Replacement Lender shall become a
Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans hereunder, the Replaced Lender shall cease to constitute
a Lender hereunder, except with respect to Section 4.04 and indemnification
provisions under this Agreement (including, without limitation, Sections 2.10,
2.11, 11.06, 12.01 and 12.06), which shall survive as to such Replaced Lender.

2.14 Incremental Term Loans. (a) The Borrower shall have the right, in
consultation and coordination with the Administrative Agent, to request (by
written notice to the Administrative Agent) at any time and from time to time
after the Initial Borrowing Date, additional term loans to be made pursuant to
(and to constitute a part of) on existing Tranche of Term Loans and/or one or
more additional Tranches of term loans under this Agreement (the “Incremental
Term Loans”); provided that

(i) both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default pursuant to Section 10.01 or
10.05 and no Event of Default shall have occurred and be continuing and at the
time that any such Incremental Term Loan is made no Default pursuant to
Section 10.01 or 10.05 and no Event of Default shall have occurred and be
continuing or result therefrom;

(ii) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
such Incremental Term Loan is made (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

(iii) the aggregate amount of all Incremental Term Loans made available pursuant
to this Section 2.14 shall not exceed the greater of (x) $400 million, and
(y) an amount such that the Senior Secured Net Leverage Ratio as of the last day
of the most recently ended Four Quarter Period, on a Pro Forma Basis after
giving effect to such Incremental Term Loans (and the use of proceeds thereof),
does not exceed 3.5:1.00; and

(iv) Holdings shall have delivered to the Administrative Agent and each Lender a
certificate executed by an Authorized Officer of Holdings, (A) certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (ii), inclusive, and (B) containing the calculations (in
reasonable detail) required by the preceding clause (iii).

(b) All Incremental Term Loans (and all interest, fees and other amounts payable
thereon) shall (x) be Obligations under this Agreement and the other applicable
Credit Documents, (y) be secured by the relevant Security Documents, and
guaranteed under each relevant Guaranty, on a pari

 

-48-



--------------------------------------------------------------------------------

passu basis with all other Term Loans and Incremental Term Loans secured by each
such Security Document and guaranteed under each such Guaranty and (z) have
similar terms as the Term Loans (except that the mandatory prepayments shall be
on a no greater than ratable basis with the Term Loans; provided, however, that
(i) in the case of a new tranche of Incremental Term Loans, (I) the maturity and
amortization of such tranche of Incremental Term Loans may differ, so long as
such tranche of Incremental Term Loans shall have (A) a final stated maturity
date of no earlier than the Term Loan Maturity Date and (B) a Weighted Average
Life to Maturity of no less than the Weighted Average Life to Maturity as then
in effect for the Term Loans, (II) the Effective Yield for such new tranche of
Incremental Term Loans may exceed the Effective Yield then applicable to the
Term Loans and any other tranche of Incremental Term Loans if the Applicable
Margin for the Term Loans and any other tranche of Incremental Term Loans is (or
are) increased (to the extent necessary) such that the Effective Yield thereof
is not lower than an Effective Yield equal to 0.50% per annum less than the
Effective Yield of such new tranche of Incremental Term Loans and (III) the
other terms of a given tranche of Incremental Term Loan (including the
amortization schedule) shall be as agreed between the Borrower and the Lenders
providing such Incremental Term Loans, and (ii) in the case of Incremental Term
Loans to be made pursuant to (and to constitute a part of) the existing Tranche
of Term Loans, (A) such new Incremental Term Loans shall have the same Scheduled
Term Loan Repayment Dates as then remain with respect to the Term Loans (with
the amount of each Scheduled Term Loan Repayment applicable to such new
Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the Term Loans, thereby increasing the amount of each
then remaining Scheduled Term Loan Repayment proportionately, and (B) on the
date of the making of such new Incremental Term Loans, and notwithstanding
anything to the contrary set forth in Section 2.09, such new Incremental Term
Loans shall be added to (and form part of) each Borrowing of outstanding Term
Loans on a pro rata basis (based on the relative sizes of the various
outstanding Borrowings), so that each Lender will participate proportionately in
each then outstanding Borrowing of Term Loans.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans.

(d) Incremental Term Loans may be made by any existing Lender or by any other
bank or other financial institution (other than an Affiliated Lender) (any such
other bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent shall have consented to such Lender’s or
Additional Lender’s making such Incremental Term Loans if such consent would be
required under Section 12.04(b) for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Term Loans shall become
Commitments under this Agreement pursuant to an amendment (each, an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section (including, in
the case of Incremental Term Loans structured as a separate Tranche, the
incorporation of class voting rights that prevent Lenders from agreeing to
modifications that would allocate (or reallocate) payments to the Lenders in a
non-pro rata manner unless such modifications are agreed to by a majority or
supermajority of the Lenders holding the Loans or Incremental Term Loans whose
payment rights are being modified).

(e) The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof such conditions as the parties thereto shall
agree, including, without limitation, (i) the delivery of an acknowledgement in
form and substance reasonably satisfactory to the Administrative Agent and
executed by each Guarantor acknowledging that such Incremental Term Loans shall
constitute (and be included in the definition of) “Guaranteed Obligations,” as
applicable, under each

 

-49-



--------------------------------------------------------------------------------

Guaranty of such Guarantor, (ii) the delivery by Holdings and its Subsidiaries
of such technical amendments, modifications and/or supplements to the respective
Security Documents as are reasonably requested by the Administrative Agent to
ensure that the Incremental Term Loans (and related Obligations) are secured by,
and entitled to the benefits of, the relevant Security Documents, and (iii) the
delivery of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent.

(f) No Lender shall be obligated to provide any Incremental Term Loans, unless
it so agrees in its sole discretion.

(g) This Section 2.14, including any amendments made to the Credit Documents to
implement the provisions of this Section 2.14, shall supersede any provisions in
Section 2.07, 12.06 or 12.12 to the contrary.

2.15 Loan Modification Offers.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Tranches on the same terms to each
such Lender (each Tranche subject to such a Loan Modification Offer, a
“Specified Tranche”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower; provided that (i) any such offer shall be made by
the Borrower to all Lenders with Loans with a like maturity date (whether under
one or more Tranche) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Loans), (ii) no Event of Default shall have
occurred and be continuing at the time of any such offer, and (iii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent); provided that,
notwithstanding anything to the contrary, (1) assignments and participations of
Specified Tranches shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions applicable
to Loans set forth in Section 12.04, and (2) no repayment of Specified Tranches
shall be permitted unless such repayment is accompanied by an at least pro rata
repayment of all earlier maturing Loans (including previously extended Loans)
(or all earlier maturing Loans (including previously extended Loans) shall
otherwise be or have been terminated and repaid in full). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Specified Tranche that accept the applicable Loan Modification
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Specified Tranche as to which such Lender’s acceptance has been made. No Lender
shall have any obligation to accept any Loan Modification Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
Borrower, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. No Loan Modification Agreement shall
provide for any extension of a Specified Tranche in an aggregate principal
amount that is less than $25,000,000. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent and the
Borrower, to give effect to the provisions of this Section 2.15, including any
amendments necessary to treat the applicable Loans and/or Commitments of the
Accepting Lenders as a new “Tranche” of loans and/or commitments

 

-50-



--------------------------------------------------------------------------------

hereunder; provided, that no Loan Modification Agreement may provide for (i) any
Specified Class to be secured by any Collateral or other assets that does not
also secure the Loans and (ii) so long as any Loans are outstanding, any
mandatory or voluntary prepayment provisions that do not also apply to the Loans
on a pro rata basis.

(c) Subject to Section 2.15(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrower’s sole discretion and may
be waived by the Borrower) of Loans of any or all applicable Tranches be
extended.

(d) This Section 2.15, including any amendments made to the Credit Documents to
implement the provisions of this Section 2.15, shall supersede any provisions in
Section 2.07, 12.06 or 12.12 to the contrary.

SECTION 3. Reductions of Commitment.

3.01 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on October 12, 2012
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 3.01, the Total Commitment (and the Term Loan Commitment of each Lender)
shall terminate in its entirety on the Initial Borrowing Date (after giving
effect to the incurrence of Term Loans on such date).

SECTION 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, except as otherwise provided in clause (b) of
this Section 4.01, in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent prior to 2:00 PM (New York City time) at the Notice Office (x) at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) of its intent to prepay Base Rate Loans and (y) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay LIBOR Loans, which notice (in each case) shall
specify the amount of such prepayment and the Types of Loans to be prepaid and,
in the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to
which such LIBOR Loans were made, and which notice the Administrative Agent
shall promptly transmit to each of the Lenders; (ii) each partial prepayment of
Term Loans pursuant to this Section 4.01(a) shall be in an aggregate principal
amount of at least $1,000,000 (or such lesser amount as is acceptable to the
Administrative Agent in any given case), provided that if any partial prepayment
of LIBOR Loans made pursuant to any Borrowing shall reduce the outstanding
principal amount of LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount applicable thereto, then such Borrowing
may not be continued as a Borrowing of LIBOR Loans (and same shall automatically
be converted into a Borrowing of Base Rate Loans) and any election of an
Interest Period with respect thereto given by the Borrower shall have no force
or effect; (iii) each prepayment pursuant to this Section 4.01(a) in respect of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans and (iv) each prepayment of a Tranche of Term Loans pursuant to this
Section 4.01(a) shall reduce the then remaining Scheduled Repayments of the
respective Tranche of Term Loans in the order directed by the Borrower (it being
agreed that, subject to Section 2.15(a), voluntary prepayments may be
apportioned by the Borrower among Tranches (as opposed to within a Tranche) in a
non-prorata fashion).

 

-51-



--------------------------------------------------------------------------------

(b) In the event that on or prior to the first anniversary of the Effective
Date, a Repricing Transaction shall occur, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders
holding Term Loans, a prepayment premium of 1.00% of the amount of the Term
Loans prepaid, repaid or refinanced or, in the case of an amendment, outstanding
immediately prior to such amendment.

4.02 Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 4.02, on each date set forth below (each, a “Scheduled
Term Loan Repayment Date”), the Borrower shall be required to repay that
principal amount of Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Section 4.01(a) or 4.01(b), a “Scheduled Term Loan Repayment”):

 

Scheduled Term Loan Repayment Date

  

Amount

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2013

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2013

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2013

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2013

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2014

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2014

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2014

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2014

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2015

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2015

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2015

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2015

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2016

   $1,000,000

 

-52-



--------------------------------------------------------------------------------

Scheduled Term Loan Repayment Date

  

Amount

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2016

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2016

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2016

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2017

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2017

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2017

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2017

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2018

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2018

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2018

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending December 31, 2018

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending March 31, 2019

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending June 30, 2019

   $1,000,000

The last Business Day of Holdings’ Fiscal Quarter ending September 30, 2019

   $1,000,000

Term Loan Maturity Date

   $373,000,000

(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Initial Borrowing Date
upon which Holdings or any of its Restricted Subsidiaries receives any cash
proceeds from any issuance or incurrence by Holdings or any of its Restricted
Subsidiaries of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 9.03), an amount equal to 100% of the Net Cash Proceeds of
the respective incurrence of Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 4.02(f) and
(g) (together with any premium applicable pursuant to Section 4.01(b)).

 

-53-



--------------------------------------------------------------------------------

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Initial Borrowing Date
upon which Holdings or any of its Restricted Subsidiaries receives any Net
Proceeds from any Asset Sale, an amount equal to the Applicable Loan Percentage
of such Net Proceeds shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(f), (g) and (i); provided,
however, that such Net Proceeds shall not be required to be so applied on such
date so long as no Event of Default then exists and such Net Proceeds are
intended to be used or contractually committed to be used to purchase assets
used or useful in the businesses permitted pursuant to Section 9.07 (including
Equity Interests in any Person engaged in any such business) within 365 days
following the date of such Asset Sale, provided further, that (i) if all or any
portion of such Net Proceeds not required to be so applied as provided above in
this Section 4.02(c) as a result of reinvestment rights are not so reinvested
within such 365-day period (or, if contractually committed within such 365-day
period, not so reinvested within 180 days following the end of such 365-day
period) (or such earlier date, if any, as Holdings or the relevant Restricted
Subsidiary determines not to reinvest such Net Proceeds from such Asset Sale as
set forth above), such remaining portion shall be applied on the last day of
such period (or such earlier date, as the case may be) as provided above in this
Section 4.02(c) without regard to the preceding proviso, (ii) such Net Proceeds
shall not be required to be so applied on such date (or any later date) until
such time as the aggregate unutilized Net Proceeds that are otherwise required
to be applied as a mandatory prepayment pursuant to this clause (c) shall be
equal to or greater than $20.0 million, at which time an amount equal to the
Applicable Loan Percentage of the entire unutilized amount of Net Proceeds (not
only the amount in excess of $20.0 million) shall be applied as a mandatory
prepayment pursuant to this clause (c), (iii) to the extent that such Net
Proceeds do not constitute proceeds of Collateral, such Net Proceeds shall not
be required to be so applied to the extent such Net Proceeds have been or will
be applied to repay, prepay, defease, redeem, purchase or otherwise retire
(x) unsubordinated Indebtedness of Holdings or the Restricted Subsidiaries in
any case owing to a person other than the Borrower or any Affiliate of the
Borrower or (y) Indebtedness secured by a Permitted Lien on the assets that were
the subject of such Asset Sale, (iv) such Net Proceeds shall not be required to
be so applied on such date to the extent such Net Proceeds have been or will be
applied to repay, prepay, defease, redeem, purchase or otherwise retire
Permitted Priority Debt (and, in the case of revolving loans and other similar
obligations, permanently reduce the commitment thereunder), (v) in the case of
an Asset Sale by a Restricted Subsidiary that is not a Subsidiary Guarantor,
such Net Proceeds shall not be required to be so applied on such date to the
extent such Net Proceeds have been or will be applied to repay, prepay, defease,
redeem, purchase or otherwise retire Indebtedness of such Restricted Subsidiary
(and, in the case of revolving loans and other similar obligations, permanently
reduce the commitment thereunder), (vi) to the extent that such Net Proceeds
constitute proceeds of Collateral, all such Net Proceeds shall be subject to the
Lien under the Security Documents to the extent required thereunder until such
time as the same are reinvested or otherwise applied in accordance with this
clause (c), and (vii) Net Proceeds from Asset Sales consummated prior to the
second anniversary of the Effective Date not to exceed in the aggregate 7.0% of
the total assets of Holdings (as reported in the most recent Quarterly Report on
Form 10-Q filed by Holdings prior to the Effective Date) shall not be applied in
accordance with, or otherwise subject to, this clause (c) to the extent applied
or intended to be applied to repay, prepay, defease, redeem, purchase or
otherwise retire the Secured Notes and/or pay Shutdown Costs for any Asset Sale.
The difference between the Net Proceeds required to be applied as a mandatory
prepayment pursuant to this clause (c) and the Applicable Loan Percentage
thereof shall be applied in accordance with the Indenture and any other
applicable Parity Lien Documents (other than this Agreement) and, to the extent
any such remaining Net Proceeds are not applied or intended to be applied to:
(x) repay, prepay, defease, redeem, purchase or otherwise retire any of the
Secured Notes or other Parity Lien Obligations or (y) pay Shutdown Costs for any
Asset Sale (to the extent that such Shutdown Costs were not deducted in
computing Net Proceeds), such remaining Net Proceeds shall then be applied in
accordance with this Section 4.02(c).

 

-54-



--------------------------------------------------------------------------------

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Payment Date, an amount equal to the Applicable Excess Cash
Flow Percentage of the Excess Cash Flow for the related Excess Cash Payment
Period shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(f), (g) and (i); provided that repayments of
principal of Indebtedness of Holdings and its Restricted Subsidiaries made as a
voluntary prepayment pursuant to Section 4.01 with internally generated funds
during the applicable Excess Cash Payment Period shall reduce on a
dollar-for-dollar basis the amount of such mandatory repayment otherwise
required on the applicable Excess Cash Payment Date pursuant to this
Section 4.02(d).

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
within five Business Days after each date on or after the Initial Borrowing Date
upon which Holdings or any of its Restricted Subsidiaries receives any Net Cash
Proceeds from any Recovery Event (other than Recovery Events where such Net Cash
Proceeds do not exceed $50,000,000), an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 4.02(f), (g) and (i);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied on such date so long as no Event of Default then exists and such Net
Cash Proceeds are intended to be used or contractually committed to be used (or
have been so used or contractually committed to be used) to invest in assets
used or useful in a business permitted under Section 9.07 (including Equity
Interests in any Person engaged in any such business), in the case of Net Cash
Proceeds not so used at such time, within 365 days (and, if contractually
committed prior to or within such 365-day period, actually used within 180 days
following the end of such 365-day period) following the date of the receipt of
such Net Cash Proceeds, and provided further, that if all or any portion of such
Net Cash Proceeds not required to be so applied pursuant to the preceding
proviso are not so used within 365 days (plus if applicable 180 days) after the
date of the receipt of such Net Cash Proceeds (or such earlier date, if any, as
Holdings or the relevant Restricted Subsidiary determines not to reinvest the
Net Cash Proceeds relating to such Recovery Event as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 4.02(e)
without regard to the immediately preceding proviso.

(f) Each amount required to be applied pursuant to Sections 4.02(b),(c), (d) and
(e), in accordance with this Section 4.02(f) shall be applied (subject to
Section 4.02(i) below) to repay the outstanding principal amount of Term Loans,
and to reduce the then remaining Scheduled Repayments of the Term Loans in
direct order of maturity (based upon the then remaining principal amounts of the
Scheduled Repayments of Term Loans after giving effect to all prior reductions
thereto).

(g) With respect to each repayment of Loans required by this Section 4.02, the
Borrower may designate the Types of Loans which are to be repaid and, in the
case of LIBOR Loans, the specific Borrowing or Borrowings of the respective
Tranche pursuant to which such LIBOR Loans were made, provided that:
(i) repayments of LIBOR Loans pursuant to this Section 4.02 may only be made on
the last day of an Interest Period applicable thereto unless all LIBOR Loans of
the respective Tranche with Interest Periods ending on such date of required
repayment and all Base Rate Loans of the respective Tranche have been paid in
full; (ii) if any repayment of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto, such Borrowing
shall be automatically converted into a Borrowing of Base Rate Loans; and
(iii) each repayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion.

 

-55-



--------------------------------------------------------------------------------

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
(i) all then outstanding Loans of a respective Tranche shall be repaid in full
on the respective Term Loan Maturity Date for such Tranche of Loans, and unless
the Required Lenders otherwise agree in writing, all then outstanding Loans
shall be repaid in full on the date on which a Change of Control occurs.

(i) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 4.02(d) or (e) at least two (2) Business Days prior to the date of such
repayment. Each such notice shall specify the date of such repayment and provide
a reasonably detailed calculation of the amount of such repayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment. Each such Lender may reject all or a portion of its pro rata
share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Sections 4.02(d) or
(e) or, if no Secured Notes are then outstanding, Section 4.02(c) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 P.M. (New York City time) on the Business Day after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such repayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds shall be offered to the Lenders holding Term Loans not so
declining such repayment on a pro rata basis in accordance with the principal
amounts of the Term Loans of such Lenders (with such non-declining Lenders
having the right to decline any repayment with Declined Proceeds at the time and
in the manner specified by the Administrative Agent). To the extent such
non-declining Lenders elect to decline their pro rata share of such Declined
Proceeds, any Declined Proceeds remaining thereafter shall be retained by the
Borrower.

4.03 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 2:00 PM (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

(b) All payments made by the Borrower hereunder and under any Note will be made
without setoff, counterclaim or other defense.

4.04 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

-56-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law any
Other Taxes, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes not already paid by the Credit Parties to the
relevant Governmental Authority.

(c) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify, subject to the provisions of Section 2.11(b) (to the extent
applicable), each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising there from or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 4.04, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) The Administrative Agent and any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, as applicable, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, the Administrative Agent and
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
as applicable, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not the
Administrative Agent or such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the

 

-57-



--------------------------------------------------------------------------------

preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Administrative
Agent’s or Lender’s judgment such completion, execution or submission would
subject such Lender to any material cost or expense or would materially
prejudice its legal or commercial position.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Recipient that is a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Recipient becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

(B) any Recipient that is not a U.S. Person (each, a “Foreign Recipient”) shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a party to
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign
Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Recipient is a
partnership and one or more partners of such Foreign Recipient are claiming the
portfolio interest exemption, such Foreign Recipient may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such partner;

 

-58-



--------------------------------------------------------------------------------

(C) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA:” shall include any amendments made to FATCA after the date
of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.04 (including by the payment of
additional amounts pursuant to this Section 4.04), it shall pay to the
appropriate Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that (w) any Lender may determine, in its sole discretion consistent with the
policies of such Lender, whether to seek a refund for any Taxes; (x) Borrower
shall indemnify such Lender against Taxes (including interest and penalties)
imposed on a Lender as a result of a disallowance or reduction of any Tax refund
with respect to which such Lender has made a payment to the Credit Party
pursuant to this Section 4.04(g) to the extent necessary to place such Lender in
a net after-Tax position that is no less favorable than such Lender would have
been in if such Lender had not received such refund or made such payment to the
Credit Party; and (y) nothing in this Section 4.04(g) shall require the Lender
to disclose any confidential information to a Credit Party (including, without
limitation, its tax returns); and (z) no Lender shall be required to pay any
amounts pursuant to this Section 4.04(g) at any time which an Event of Default
exists.

 

-59-



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

SECTION 5. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans on the Initial Borrowing Date, is
subject at the time of the making of such Loans to the satisfaction of the
following conditions:

5.01 Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 12.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same not later than 3 Business Days prior to the
Initial Borrowing Date the appropriate Term Note executed by the Borrower in the
amount, maturity and as otherwise provided herein.

5.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by an Authorized Officer certifying on behalf
of the Borrower as to such matters as reasonably requested by the Administrative
Agent.

5.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from Latham & Watkins LLP, special counsel to the
Credit Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date covering the matters set forth in
Exhibit D and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request.

5.04 Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Initial Borrowing Date, signed by an Authorized Officer of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, together with copies of the certificate of incorporation and
by-laws (or other equivalent organizational documents), as applicable, of such
Credit Party and the resolutions of such Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent. On the Initial Borrowing Date, all
company and legal proceedings and all instruments and agreements in connection
with the transactions contemplated by this Agreement and the other Credit
Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of company
proceedings, governmental approvals, good standing certificates and bring-down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper company or Governmental Authorities.

5.05 [Reserved]

5.06 [Reserved]

5.07 Adverse Change. Since December 31, 2011, nothing shall have occurred (and
neither the Administrative Agent nor any Lender shall have become aware of any
facts or conditions not previously known) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have a Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

5.08 Litigation. On the Initial Borrowing Date, there shall be no actions, suits
or proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Credit Document, or (ii) which the Administrative Agent
or the Required Lenders shall determine has had, or could reasonably be expected
to have, a Material Adverse Effect.

5.09 Subsidiaries Guaranty; Intercompany Subordination Agreement. (a) On the
Initial Borrowing Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered the Subsidiaries Guaranty in the form of Exhibit F (as
amended, modified and/or supplemented from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.

(b) On the Initial Borrowing Date, each Credit Party and each other Subsidiary
of Holdings which is an obligee or obligor with respect to any Intercompany Debt
shall have duly authorized, executed and delivered the Intercompany
Subordination Agreement in the form of Exhibit J hereto (as amended, modified,
restated and/or supplemented from time to time, the “Intercompany Subordination
Agreement”), and the Intercompany Subordination Agreement shall be in full force
and effect.

5.10 Security Documents. Each Credit Party shall have duly authorized, executed
and delivered a ratification of the Security Documents in form and substance
reasonably satisfactory to the Administrative Agent.

5.11 Financial Statements; Projections. On or prior to the Initial Borrowing
Date, the Administrative Agent shall have received true and correct copies of
the historical financial statements, and the Projections referred to in
Sections 7.05(a) and (d).

5.12 Solvency Certificate On the Initial Borrowing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of Holdings in the form of Exhibit G hereto.

5.13 Fees, etc. (a) The Borrower agrees to pay to each Lender an initial yield
payment equal to 1.00% of its Commitment on the Initial Borrowing Date (as in
effect immediately before giving effect to the termination thereof pursuant to
Section 3.01(b)), with such payment to be earned by, and payable to, each such
Lender on the Initial Borrowing Date. The parties hereto acknowledge that for
tax purposes only the initial yield payment shall be treated as a payment
described in Treas. Reg. Section 1.1273-2(g)(2).

(b) On the Initial Borrowing Date, the Borrower shall have paid to the
Administrative Agent (and its relevant affiliates) and each Lender all costs,
fees and expenses (including, without limitation, legal fees and expenses) and
other compensation contemplated hereby payable to the Administrative Agent or
such Lender to the extent then due.

In determining the satisfaction of the conditions specified in this Section 5,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and
(y) in determining whether any Lender is aware of any fact, condition or event
that has occurred and which would reasonably be expected to have a Material
Adverse Effect or a material adverse effect of the type described in
Section 5.07, each Lender which has not notified the Administrative Agent in
writing prior to the occurrence of the Initial Borrowing Date of such fact,
condition or event shall be deemed not to be aware of any such fact, condition
or event on the Initial Borrowing Date. Upon the Administrative Agent’s good
faith determination that the conditions specified in this Section 5 have been
met (after giving effect to the preceding sentence), then the Initial Borrowing
Date shall have been deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Initial Borrowing Date shall not release
Holdings or the Borrower from any liability for failure to satisfy one or more
of the applicable conditions contained in this Section 5).

 

-61-



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to All Credit Events.

The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date) is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

6.02 Notice of Borrowing. (a) Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 5
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 6 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 5 and in this Section 6, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

SECTION 7. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the
Loans, as provided herein, each of Holdings and the Borrower makes the following
representations, warranties and agreements, in each case after giving effect to
the Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of such Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

7.01 Company Status. Each of Holdings and each of its Restricted Subsidiaries
(i) is a duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the

 

-62-



--------------------------------------------------------------------------------

ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except, in the case of clause (ii) and (iii), as
could not either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and except, in the case of clause (i) only, with
respect to Restricted Subsidiaries that are not Subsidiary Guarantors.

7.02 Power and Authority. Each Credit Party has the company corporate,
partnership or limited liability power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

7.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) except as could not reasonably be expected
to have a Material Adverse Effect, will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) except as could not reasonably be expected
to have a Material Adverse Effect, will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its Restricted
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Restricted
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject (including, without limitation, any agreement
governing subordinated Indebtedness), other than any Notes Document, (iii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any of its Restricted Subsidiaries pursuant to the terms of any Notes
Document, or (iv) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Restricted Subsidiaries.

7.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, (i) the execution and delivery
of any Credit Document or (ii) the legality, validity, binding effect or
enforceability of any such Credit Document except (x) where the failure to
obtain or make the same could not reasonably be expected to have a Material
Adverse Effect, (y) those that have otherwise been obtained or made on or prior
to the Initial Borrowing Date (or other date this representation is made) and
which remain in full force and effect on the Initial Borrowing Date (or other
date this representation is made) or (z) to the extent that the exercise of
certain of the rights, powers, privileges and remedies of the Administrative
Agent, the Collateral Trustee or the Lenders may constitute a de jure or de
facto voluntary or involuntary assignment of an FCC License or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC License, the FCC’s prior consent thereto.

 

-63-



--------------------------------------------------------------------------------

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) (i) The audited consolidated balance sheet of Holdings at
December 31, 2011 and the related consolidated statements of operations, cash
flows and stockholders’ equity of Holdings for the Fiscal Year of Holdings ended
on such date, in each case furnished to the Lenders prior to the Effective Date,
present fairly in all material respects the consolidated financial position of
Holdings at the date of said financial statements and the results for the period
covered thereby and (ii) the unaudited condensed consolidated balance sheet of
Holdings at June 30, 2012 and the related condensed consolidated statements of
comprehensive income and cash flows of Holdings for the six-month period ended
on such date, furnished to the Lenders prior to the Effective Date, present
fairly in all material respects the consolidated financial condition of Holdings
at the date of said financial statements and the results for the period covered
thereby, subject to normal year-end adjustments and the absence of footnotes.
All such financial statements have been prepared in all material respects in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes

(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction, Holdings and its Restricted Subsidiaries, taken as a whole, are
Solvent.

(c) Except as disclosed in the financial statements (including the notes
thereto) delivered pursuant to Section 7.05(a), the Annual Report on Form 10-K
of Holdings for the Fiscal Year ended December 31, 2011, or the Quarterly Report
on Form 10-Q for the Fiscal Quarter ended June 30, 2012 and except for the
Indebtedness incurred under this Agreement, there are as of the Initial
Borrowing Date no contingent liabilities or contingent obligations with respect
to Holdings or any of its Restricted Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect on Holdings and its Restricted Subsidiaries,
taken as a whole.

(d) The Projections delivered to the Administrative Agent and made available to
the Lenders prior to the Initial Borrowing Date have been prepared in good faith
based on assumptions that the Borrower believed reasonable at the time made and
at the time such Projections were made available to the Lead Arranger, it being
recognized and understood that such Projections are made as to future events and
are not to be viewed as facts and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurance can be given that the projected results
will be realized.

(e) Since December 31, 2011, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.

7.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings and the Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

7.07 Accuracy of Information. No factual information (taken as a whole)
furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or the other Credit Documents contains any material misstatement of
fact or omits to state any material fact necessary to make such information
(taken as a whole), at such time in light of the circumstances under which such
information was provided, not misleading in any material respect, it being
understood and agreed that for purposes of this Section 7.07, such factual
information shall not include the Projections or any pro forma financial
information or other forecast and with respect to financial information,
Holdings and Borrower only make the representations and warranties set forth in
Section 7.05(a).

 

-64-



--------------------------------------------------------------------------------

7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the Borrower to finance the Refinancing and to pay fees and
expenses incurred in connection with the Transaction or for general corporate
purposes.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System. Not more than 25% of the value
of the assets of Holdings, the Borrower and their respective Restricted
Subsidiaries taken as a whole is represented by Margin Stock.

7.09 Tax Returns and Payments. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) each of Holdings and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material returns, statements, forms and reports for taxes
required to be filed by, or with respect to the income, properties or operations
of, Holdings and/or any of its Restricted Subsidiaries; and (b) each of Holdings
and each of its Restricted Subsidiaries has paid all taxes and assessments
payable by it which have become due, other than those that are being contested
in good faith and adequately disclosed and provided for on the financial
statements of Holdings and its Restricted Subsidiaries in accordance with GAAP.

7.10 Compliance with ERISA. (a) Each Plan is in compliance with its terms and
with ERISA and the Code and all other applicable laws and regulations, except
where any failure to comply would not reasonably be expected to have a Material
Adverse Effect. Each Plan which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and to the knowledge of Holdings or the
Borrower, nothing has occurred since the date of such determination that would
reasonably be expected to adversely affect such determination (or, in the case
of a Plan that has not yet received such a determination letter or opinion
letter, to the knowledge of Holdings or the Borrower, nothing has occurred that
would reasonably be expected to adversely affect such qualification), except as
would not reasonably be expected have a Material Adverse Effect. No ERISA Event
has occurred other than as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) There exists no amount of Unfunded Pension Liability with respect to any
Plan that would reasonably be expected to have a Material Adverse Effect.

(c) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Holdings or the
Borrower, which would reasonably be expected either individually or in the
aggregate to have a Material Adverse Effect.

(d) Holdings, the Borrower and any ERISA Affiliate have made all required
contributions to or under each Plan and Multiemployer Plan as may be required by
law, the terms of such Plan or Multiemployer Plan, respectively, or any contract
or agreement requiring contributions to a Plan or Multiemployer Plan, except
where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

(e) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no Plan has applied for or
received an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 of ERISA, (ii) Holdings, the Borrower and
any ERISA Affiliate have not ceased operations at a facility that is treated as
a withdrawal from or termination of a Plan under which more than one employer
makes contributions pursuant to the provisions of Section 4062(e) of ERISA,
withdrawn as a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA) from a Plan subject to the provisions of Section 4063 of ERISA or ceased
making contributions to any Plan with two or more contributing sponsors as a
result of the termination of such Plan pursuant to Section 4064(a) of ERISA.

7.11 Security Documents. The provisions of the Security Agreement are effective
to create in favor of the Collateral Trustee for the benefit of the Guaranteed
Creditors a legal, valid and enforceable security interest in all right, title
and interest of the Credit Parties in the Collateral described therein, and the
Collateral Trustee, for the benefit of the Guaranteed Creditors, has, to the
extent a Lien can be perfected by the filing of a UCC financing statement or by
the taking of the other actions required pursuant to the Security Agreement, a
fully perfected security interest in all right, title and interest in all of the
Collateral described therein, subject to no other Liens other than Permitted
Liens.

7.12 Properties. Except as could not reasonably be expected to have a Material
Adverse Effect, (a) each of Holdings and each of its Restricted Subsidiaries has
good and defensible title to all properties (and to all buildings, fixtures and
improvements located thereon) owned by it, free and clear of all Liens, other
than Permitted Liens and (b) each of Holdings and each of its Restricted
Subsidiaries has a valid and defensible leasehold interest in the material
properties leased by it free and clear of all Liens other than Permitted Liens.

7.13 Subsidiaries. On and as of the Initial Borrowing Date, Holdings has no
Subsidiaries other than those Subsidiaries listed on Schedule 7.13.
Schedule 7.13 sets forth, as of the Initial Borrowing Date, the percentage
ownership (direct and indirect) of Holdings in each class of capital stock or
other Equity Interests of each of its Subsidiaries and also identifies the
direct owner thereof.

7.14 Compliance with Statutes, etc. Each of Holdings and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, except, in each case, to the extent such non-compliances could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

7.15 Investment Company Act. Neither Holdings nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

7.16 Environmental Matters. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each of
Holdings and each of its Restricted Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained and is in compliance with the
terms of any permits required under such Environmental Laws; (b) there are no
Environmental Claims pending or to the knowledge of Holdings or Borrower,
threatened, against Holdings or any of its Restricted Subsidiaries; (c) no Lien,
other than a Permitted Lien, has been recorded or to the knowledge of Holdings
or the Borrower, threatened under any Environmental Law with respect to any Real
Property owned by Holdings or any Restricted Subsidiary; (d) neither Holdings
nor any of its Restricted Subsidiaries has agreed to assume or accept
responsibility, for any liability of any other Person under any Environmental
Law; and (e) to the Borrower’s knowledge there are no facts, circumstances,
conditions or occurrences with respect to the past or present business,
operations, properties or facilities of Holdings or any of its Restricted
Subsidiaries, or any of their respective predecessors, that could reasonably be
expected to give rise to any Environmental Claim or any liability under any
Environmental Law. This Section 7.16 sets forth the sole representations and
warranties of Holdings and its Restricted Subsidiaries with respect to
environmental matters.

 

-66-



--------------------------------------------------------------------------------

7.17 Employment and Labor Relations. Neither Holdings nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Holdings
or any of its Restricted Subsidiaries or, to the knowledge of Holdings and the
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Holdings or any of its
Restricted Subsidiaries or, to the knowledge of Holdings and the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Restricted Subsidiaries or, to
the knowledge of Holdings and the Borrower, threatened against Holdings or any
of its Restricted Subsidiaries, (iii) no equal employment opportunity charges or
other claims of employment discrimination pending or, to Holdings’ knowledge,
threatened against Holdings or any of its Restricted Subsidiaries and (iv) no
wage and hour department investigation of Holdings or any of its Restricted
Subsidiaries pending, except (with respect to any matter specified in clauses
(i) – (iv) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

7.18 Intellectual Property, etc. Each of Holdings and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

SECTION 8. Affirmative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment has terminated and the Loans, Notes, Fees and all other Obligations
(other than indemnities described in Section 12.13 and reimbursement obligations
under Section 12.01 which, in either case, are not then due and payable)
incurred hereunder and thereunder, are paid in full:

8.01 Information Covenants. Holdings will furnish to the Administrative Agent:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of Holdings,
(i) the consolidated balance sheet of Holdings and its Consolidated Subsidiaries
as at the end of such quarterly accounting period and the related consolidated
statements of income and statement of cash flows for such quarterly accounting
period and for the elapsed portion of the Fiscal Year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the corresponding quarterly accounting period in the prior Fiscal Year, all
of which shall be certified by the chief financial officer of Holdings that they
fairly present in all material respects in accordance with GAAP the financial
condition of Holdings and its Consolidated Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis with respect to such quarterly
accounting period.

 

-67-



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of Holdings, (i) the consolidated balance sheet of Holdings and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and statement of cash flows for such Fiscal
Year setting forth comparative figures for the preceding Fiscal Year and
certified by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing, accompanied by a report of such
accounting firm (which report shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit), and (ii) management’s discussion and analysis with respect to
such Fiscal Year. So long as not contrary to the then current recommendations of
the Public Company Accounting Oversight Board (United States), Holdings shall
exercise its commercially reasonable efforts to ensure that the financial
statements delivered pursuant to this Section 8.01(b) are accompanied by a
written statement of Holdings’ independent registered public accounting firm
(which shall be a firm of established national reputation) that in making the
examination necessary for certification of such financial statements, nothing
has come to their attention that would lead them to believe that the Borrower
has violated any financial covenants contained herein that would be covered by
the procedures performed in connection with their audit of such financial
statements or, if any such violation has occurred, specifying the nature and
period of existence thereof, it being understood that such accountants shall not
be liable directly or indirectly to any Person for any failure to obtain
knowledge of any such violation.

(c) Unrestricted Subsidiary Disclosure. If Holdings has designated any of its
Subsidiaries as Unrestricted Subsidiaries, then the quarterly and annual
financial information required by Sections 8.01(a) and 8.01(b) shall include a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes thereto, and in “Management’s Discussion and Analysis of
Financial Condition and Results of Operations,” of the financial condition and
results of operations of Holdings and its Restricted Subsidiaries separate from
the financial condition and results of operations of the Unrestricted
Subsidiaries of Holdings.

(d) Budgets. No later than 45 days following the first day of each Fiscal Year
of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for Holdings and its Consolidated Subsidiaries on a consolidated
basis) (i) for each of the Fiscal Quarters of such Fiscal Year prepared in
reasonable detail and (ii) for the three immediately succeeding Fiscal Years
prepared in summary form, in each case setting forth, with appropriate
discussion, the principal assumptions upon which such budget is based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from the chief financial officer of Holdings in the form of Exhibit H certifying
on behalf of Holdings that, to such officer’s knowledge after due inquiry, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall if delivered with the financial
statements required by Section 8.01(b), set forth in reasonable detail the
amount of (and the calculations required to establish the amount of) Excess Cash
Flow for the respective Excess Cash Payment Period.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of Holdings or any of its
Restricted Subsidiaries obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, (ii) any
litigation or governmental investigation or proceeding pending against Holdings
or any of its Restricted Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) with respect to any Credit Document, or (iii) any other event,
change or circumstance that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Restricted Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
any subordinated Indebtedness, any Permitted Refinancing Indebtedness in respect
of the foregoing Indebtedness or any of its material Indebtedness for borrowed
money, in each case pursuant to the terms of the documentation governing the
same.

(h) Management Letters. Promptly after Holdings’ or any of its Consolidated
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Financial statements and other information required to be delivered pursuant to
Sections 8.01(a) and (b) and information required to be delivered pursuant to
Section 8.01(e) and (g) (in each case, to the extent such financial statements
or information are included in materials otherwise filed with the SEC) shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information has been posted on the Borrower’s website on the Internet (or
such other website identified by the Borrower to the Administrative Agent) or is
available via the EDGAR system (or any successor system) of the SEC on the
Internet (to the extent such information has been posted). Notwithstanding
Section 12.03, any information required to be delivered pursuant to this
Section 8.01 may be delivered by electronic communication pursuant to procedures
permitted by this Agreement. Notwithstanding anything to the contrary contained
in this Section 8.01, the Borrower shall not be required to deliver to the
Administrative Agent or any Lender any information subject to confidentiality
agreements, attorney/client privilege or attorney/client work product privilege.

8.02 Books, Records and Inspections; Annual Conference Calls. (a) Holdings will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities. Holdings
will, and will cause each of its Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or any Lender to visit
and inspect, under guidance of officers of Holdings or such Restricted
Subsidiary, any of the properties of Holdings or such Restricted Subsidiary, and
to examine the books of account of Holdings or such Restricted Subsidiary and
discuss the affairs, finances and accounts of Holdings or such Restricted
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all upon reasonable prior notice and at such reasonable
times and intervals and to such reasonable extent as the Administrative Agent or
any such Lender may reasonably request; provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 8.02(a) and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year; provided, however that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.

 

-69-



--------------------------------------------------------------------------------

(b) At the request of the Administrative Agent, the Borrower will within 10 days
after the date of the delivery (or, if later, required delivery) of the annual
financial information pursuant to Section 8.01(a), hold a conference call or
teleconference, at a time selected by the Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous Fiscal Year and the financial
condition of Holdings and its Restricted Subsidiaries and the budgets presented
for the current Fiscal Year of Holdings and its Restricted Subsidiaries.

8.03 Maintenance of Property; Insurance. Holdings will, and will cause each of
its Restricted Subsidiaries to, (i) except as could not reasonably be expected
to have a Material Adverse Effect, keep all property necessary to the business
of Holdings and its Restricted Subsidiaries in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty
events, and (ii) maintain with financially sound and reputable insurance
companies all material insurance (but including all insurance required by law
and as required by the Security Documents) on all such property and against all
such risks which, in the reasonable business judgment of the Borrower, are
appropriate for companies similarly situated owning similar properties and
engaged in similar businesses as Holdings and its Restricted Subsidiaries.

8.04 Existence. Holdings will, and will cause each of its Restricted
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence except, in the case of any
Restricted Subsidiary, to the extent that the failure to preserve its existence
could not reasonably be expected to have a Material Adverse Effect, and
maintain, if necessary, its qualification to do business in each jurisdiction in
which its assets are located or the ownership of such assets requires such
qualification except, in each case, to the extent failure to maintain such
qualification could not reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing in this Section 8.04 shall prevent sales
of assets and other transactions by Holdings or any of its Restricted
Subsidiaries permitted by Section 9.04, or prohibit any merger, conversion,
consolidation, liquidation or dissolution otherwise permitted hereunder.

8.05 Compliance with Statutes, etc. Holdings will, and will cause each of its
Restricted Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), in each case except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.06 Payment of Obligations. Holdings will, and will cause each of its
Restricted Subsidiaries to pay its obligations, including Tax liabilities before
the same shall become delinquent or in default, except (a) where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) Holdings or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

8.07 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 7.08.

8.08 Collateral Matters.

(a) Guarantees.

If the Borrower or any Guarantor acquires or creates a Wholly Owned Domestic
Restricted Subsidiary after the Effective Date that guarantees any Indebtedness
of Holdings, the Borrower or any Subsidiary Guarantor, or any Wholly Owned
Domestic Restricted Subsidiary becomes a Significant Subsidiary (as defined in
Regulation S-X under the Securities Act), then such Wholly Owned Domestic
Restricted Subsidiary shall become a Guarantor and execute a Guaranty Supplement
and shall become a party to the Collateral Trust Agreement, the Security
Agreement and the other Security Documents and comply with all provisions
thereof.

 

-70-



--------------------------------------------------------------------------------

Holdings shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee any other Indebtedness for borrowed money of Holdings,
the Borrower, or any Subsidiary Guarantor unless such Restricted Subsidiary is
the Borrower or a Subsidiary Guarantor or simultaneously executes and delivers
to the Administrative Agent a Guaranty Supplement in the form attached to the
Subsidiaries Guaranty providing for the Guarantee of the payment of the
Obligations by such Restricted Subsidiary, which Guarantee shall be pari passu
with or, if such other Indebtedness for borrowed money is subordinated to the
Obligations, senior to such Subsidiary’s Guarantee of such other Indebtedness
for borrowed money.

Notwithstanding the preceding paragraph, any Subsidiaries Guaranty (including
any Guaranty Supplement) shall provide by its terms that it shall be
automatically and unconditionally released and discharged under the
circumstances described under Section 11.10 hereof.

(b) Additional Collateral; Acquisition of Assets or Property.

Except as provided in Section 9.04(iii)(B), in connection with the acquisition
(including, without limitation, through the designation, acquisition or creation
of a new Wholly Owned Domestic Restricted Subsidiary that guarantees any
Indebtedness of Holdings, the Borrower or any Subsidiary Guarantor) by Holdings,
the Borrower or any Subsidiary Guarantor of any assets comprising the Collateral
hereafter, Holdings or the Borrower shall, or shall cause such Subsidiary
Guarantor, as the case may be, to, as promptly as reasonably practicable:

(i) execute and deliver to the Collateral Trustee such Security Documents and
take such other actions as shall be necessary to create, perfect and protect a
Lien in favor of the Collateral Trustee on such assets or property (to the
extent otherwise required to be perfected in accordance with the terms of the
Security Documents); and

(ii) promptly deliver to the Collateral Trustee such opinions of counsel, if
any, as such Collateral Trustee may reasonably require with respect to the
foregoing (including opinions as to enforceability and perfection of security
interests).

(c) Further Assurances; Insurance.

The Borrower and each of the Guarantors shall do or cause to be done all acts
and things that the Collateral Trustee from time to time may reasonably request
to assure and confirm that the Collateral Trustee holds, for the benefit of the
Parity Lien Representatives and holders of Parity Lien Obligations, duly created
and enforceable and perfected Liens upon the Collateral (including any property
or assets that are acquired or otherwise become Collateral after the Effective
Date), in each case, as contemplated by, and with the Lien priority required
under, the Secured Debt Documents.

Upon the reasonable request of the Collateral Trustee or the Administrative
Agent at any time and from time to time, the Borrower and each of the Guarantors
shall promptly execute, acknowledge and deliver such security documents,
instruments, certificates, notices and other documents, and take such other
actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Security
Agreement for the benefit of the holders of Parity Lien Debt Obligations.

 

-71-



--------------------------------------------------------------------------------

The Collateral Trustee shall be named as an additional insured and loss payee as
its interests may appear, to the extent required by the Security Documents. Upon
the reasonable request of the Collateral Trustee, the Borrower and the
Guarantors shall furnish to the Collateral Trustee information as to their
property and liability insurance carriers.

8.09 Redemption of 10% Notes. The Borrower shall cause the redemption or
retirement of its 10% Notes to be completed within 60 days after the Effective
Date.

SECTION 9. Negative Covenants.

9.01 Restricted Payments.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i) declare or pay (without duplication) any dividend or make any other payment
or distribution on account of Holdings’ or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving Holdings or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Holdings’ or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
dividends, payments or distributions (x) payable in Equity Interests (other than
Disqualified Stock) of Holdings or (y) to Holdings or a Restricted Subsidiary of
Holdings);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or Holdings) any Equity Interests of the Borrower or Holdings;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated to
the Obligations (excluding any intercompany Indebtedness between or among
Holdings and any of its Restricted Subsidiaries), except (x) a payment of
interest or principal at the Stated Maturity thereof or (y) the purchase,
repurchase or other acquisition of any such Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase or
other acquisition; or

(iv) make any Restricted Investment (all such payments and other actions set
forth in Sections 9.01(a)(i) through (iv) above being collectively referred to
as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(B) Holdings would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable Four Quarter Period, have been permitted to Incur at
least $1.00 of additional Indebtedness pursuant to Section 9.03(a); and

 

-72-



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Holdings and its Restricted Subsidiaries after
October 1, 2012 (excluding Restricted Payments permitted by
subclauses 9.01(b)(ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and
(x) below), is less than the sum, without duplication, of:

(1) 100% of the Consolidated Cash Flow of Holdings for the period (taken as one
accounting period) from October 1, 2012 to the end of Holdings’ most recently
ended Fiscal Quarter for which internal financial statements are available at
the time of such Restricted Payment, minus 1.5 times the Fixed Charges of
Holdings for the same period, plus

(2) 100% of the aggregate net cash proceeds (including Cash Equivalents)
received by Holdings since October 1, 2012 as a contribution to its common
equity capital or from the issue or sale of Equity Interests (other than
Disqualified Stock) of Holdings or from the Incurrence of Indebtedness of
Holdings or the Borrower that has been converted into or exchanged for such
Equity Interests (other than Equity Interests sold to, or Indebtedness held by,
a Subsidiary of Holdings), plus

(3) with respect to Restricted Investments made by Holdings and its Restricted
Subsidiaries after the Effective Date, an amount equal to the net reduction in
such Restricted Investments in any Person resulting from repayments of loans or
advances, or other transfers of assets (including dividends and other
distributions), in each case to Holdings or any Restricted Subsidiary or from
the net cash proceeds from the sale of any such Restricted Investment (except,
in each case, to the extent any such payment or proceeds are included in the
calculation of Consolidated Cash Flow), from the release of any Guarantee
(except to the extent any amounts are paid under such Guarantee)) or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries, not to
exceed, in each case, the amount of Restricted Investments previously made by
Holdings or any Restricted Subsidiary in such Person or Unrestricted Subsidiary
after the Effective Date; plus

(4) $400.0 million.

(b) the preceding provisions shall not prohibit, so long as in the case of
subclauses (iv), (vii), (ix) and (x) below of this Section 9.01(b), no Default
has occurred and is continuing or would be caused thereby:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;

(ii) the payment of any dividend (or in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of
Holdings to the holders of its Common Stock on a pro rata basis;

(iii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of a contribution to the common equity of Holdings or a
substantially concurrent sale (other than to a Subsidiary of Holdings) of,
Equity Interests (other than Disqualified Stock) of Holdings except to the
extent such net cash proceeds are taken into account for purposes of
Indebtedness Incurred pursuant to Section 9.03(b)(xiii); provided that the
amount of any such net cash proceeds that are utilized for any such redemption,
repurchase, retirement, defeasance or other acquisition shall be excluded from
clause (C)(2) of the preceding paragraph (a);

 

-73-



--------------------------------------------------------------------------------

(iv) the defeasance, redemption, repurchase or other acquisition of Indebtedness
subordinated to the Obligations with the net cash proceeds from an Incurrence of
Permitted Refinancing Indebtedness;

(v) Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent sale (other than to a
Subsidiary of Holdings) of, Equity Interests (other than Disqualified Stock) of,
Holdings except to the extent such net cash proceeds are taken into account for
purposes of Indebtedness Incurred pursuant to Section 9.03(b)(xiii); provided
that the amount of any such net cash proceeds that are utilized for any such
acquisition or exchange shall be excluded from clause (C)(2) of the preceding
paragraph (a);

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
options or warrants to the extent that such Equity Interests represents all or a
portion of the exercise price thereof;

(vii) (a) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of Holdings held by any current or former
employee, consultant or director of Holdings, or any Restricted Subsidiaries of
Holdings pursuant to the terms of any equity subscription agreement, stock
option agreement or similar agreement entered into in the ordinary course of
business; provided that the aggregate of all amounts paid by Holdings in any
calendar year shall not exceed $2.5 million (with unused amounts in any calendar
year being carried over to the next succeeding calendar year, subject to maximum
payment of $5.0 million) in any calendar year); provided, further, that such
amount in any calendar year may be increased by an amount equal to (a) the net
cash proceeds from the sale of Equity Interests of Holdings to current or former
members of management, directors, consultants or employees that occurs after
October 1, 2012 (provided that the amount of any such net cash proceeds shall be
excluded from clause (C)(2) of the preceding paragraph (a)) plus (b) the net
cash proceeds of key man life insurance policies received by Holdings or its
Restricted Subsidiaries after October 1, 2012;

(viii) the purchase, redemption, acquisition, cancellation or other retirement
for value of shares of Capital Stock of Holdings, to the extent necessary, in
the good faith judgment of Holdings’ Board of Directors, to prevent the loss or
secure the renewal or reinstatement of any license held by Holdings or any of
its Restricted Subsidiaries from any governmental agency;

(ix) other Restricted Payments in an aggregate amount not to exceed
$75.0 million; and

(x) the declaration or payment of dividends to holders of any class or series of
Disqualified Stock of Holdings or any of its Restricted Subsidiaries issued in
accordance with Section 9.03.

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by Holdings or such Subsidiary, as
the case may be, pursuant to the Restricted Payment; provided that if the Fair
Market Value exceeds $10.0 million, such Fair Market Value shall be determined
in good faith by the Board of Directors of Holdings evidenced by a resolution of
the Board of Directors of Holdings.

 

-74-



--------------------------------------------------------------------------------

9.02 Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(i) in the case of the Borrower or any Subsidiary Guarantor, create or Incur any
Lien to secure the Obligations;

(ii) pay dividends or make any other distributions on its Capital Stock (or with
respect to any other interest or participation in, or measured by, its profits)
to Holdings or any of its Restricted Subsidiaries or pay any liabilities owed to
Holdings or any of its Restricted Subsidiaries;

(iii) make loans or advances to Holdings or any of its Restricted Subsidiaries;
or

(iv) sell, lease or transfer any of its properties or assets to Holdings or any
of its Restricted Subsidiaries.

(b) However, the preceding restrictions shall not apply to encumbrances or
restrictions:

(i) existing under, by reason of or with respect to Existing Indebtedness, the
Indenture or any other agreements, as in effect on the Effective Date or any
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings thereof, provided that the encumbrances
and restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Board of Directors of Holdings, not materially more
restrictive, taken as a whole, than those contained in the Existing
Indebtedness, documents relating to the Secured Notes or such other agreements,
as the case may be;

(ii) set forth in this Agreement or the other Credit Documents;

(iii) existing under, by reason of or with respect to applicable law, rule,
regulation or order;

(iv) with respect to any Person or the property or assets of a Person acquired
by Holdings or any of its Restricted Subsidiaries existing at the time of such
acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of the Person, so acquired and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Board of Directors of Holdings, not materially more restrictive, taken as a
whole, than those in effect on the date of the acquisition;

(v) (A) that restrict in a customary manner the subletting, assignment or
transfer, or granting of a Lien on, of any property or asset that is a lease,
license, conveyance or contract or similar property or asset,

 

-75-



--------------------------------------------------------------------------------

(B) existing by virtue of any option or right with respect to, or Lien on, any
property or assets of Holdings or any Restricted Subsidiary thereof not
otherwise prohibited by this Agreement, or

(C) arising or agreed to in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of Holdings or any Restricted Subsidiary thereof
in any manner material to Holdings or any Restricted Subsidiary thereof;

(vi) existing under, by reason of or with respect to any agreement for the sale,
transfer or other disposition of any Capital Stock or property and assets of a
Restricted Subsidiary pending the consummation of such sale, transfer or other
disposition;

(vii) existing under restrictions on cash or other deposits or net worth imposed
by customers, suppliers or landlords or required by insurance, surety or bonding
companies, in each case, under contracts entered into in the ordinary course of
business;

(viii) existing under, by reason of or with respect to provisions with respect
to the payment of dividends, the making of other distributions, loans or
advances, the granting of Liens on, or the sale, lease or other transfer of any
assets or property, in each case contained in joint venture agreements,
partnership agreements, membership agreements and similar agreements and which
the Board of Directors of Holdings or the Borrower determines in good faith
shall not adversely affect the Borrower’s ability to make payments of principal
or interest payments on the Term Loans;

(ix) in other Indebtedness incurred in compliance with Section 9.03 provided
that such restrictions, taken as a whole, are, in the good faith judgment of
Holdings’ Board of Directors, no more materially restrictive with respect to
such encumbrances and restrictions than those contained in the existing
agreements referenced in clauses (i) and (ii) above;

(x) existing under agreements related to Liens permitted in accordance with
clauses (8), (10), (11), (12), (15), (16) or (21) of the definition of Permitted
Liens; and

(xi) in secured Indebtedness that is otherwise permitted to be incurred pursuant
to Sections 9.03 and 9.06 (which must however permit Liens on the Collateral
securing the Guaranteed Obligations to the extent required by the Security
Documents).

9.03 Incurrence of Indebtedness.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, Incur any Indebtedness; provided, however, that
Holdings, the Borrower or any Subsidiary Guarantor may Incur Indebtedness
(including Acquired Indebtedness), and any Restricted Subsidiary that is not a
Subsidiary Guarantor may Incur Acquired Indebtedness, if, after giving effect to
the Incurrence of such Indebtedness and the receipt and application of the
proceeds therefrom, the Consolidated Leverage Ratio would be less than 6.25 to
1.

(b) Section 9.03(a) shall not prohibit the Incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

 

-76-



--------------------------------------------------------------------------------

(i) the Incurrence by Holdings, the Borrower or any Subsidiary Guarantor of
Indebtedness under Credit Facilities in an aggregate amount at any one time
outstanding pursuant to this clause (i) not to exceed the greater of
(x) $1,750.0 million, less the aggregate amount of all Net Proceeds of Asset
Sales applied by Holdings or any Restricted Subsidiary thereof to permanently
repay any such Indebtedness pursuant to Section 4.02(c) and (y) 300% of the
Consolidated Cash Flow of Holdings, its Restricted Subsidiaries and its
Designated Entities for the Four Quarter Period;

(ii) the Incurrence of Existing Indebtedness;

(iii) the Incurrence by Holdings, the Borrower and the Subsidiary Guarantors of
Indebtedness under the Credit Documents (other than Indebtedness incurred
pursuant to Section 2.14 of this Agreement);

(iv) the Incurrence by Holdings, the Borrower or any Restricted Subsidiary of
Indebtedness represented by Capital Lease Obligations, mortgage financings,
Attributable Debt, purchase money obligations or other obligations, in each
case, Incurred for the purpose of financing (whether prior to or within 270 days
after) all or any part of the purchase price or cost of construction or
improvement of property, plant or equipment (including acquisition of Capital
Stock of a Person that becomes a Restricted Subsidiary to the extent of the Fair
Market Value of the property, plant or equipment of such Person) used in the
business of Holdings, the Borrower or such Subsidiary Guarantor, in an aggregate
amount, including all Permitted Refinancing Indebtedness Incurred to refund,
refinance or replace any Indebtedness Incurred pursuant to this clause (iv), not
to exceed 5.0% of the total assets of Holdings (determined as of the end of the
most recent Fiscal Quarter of Holdings for which internal financial statements
of Holdings are available) at any time outstanding;

(v) the Incurrence by Holdings or any Restricted Subsidiary of Holdings of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than intercompany Indebtedness) that was permitted by this Agreement to be
Incurred under Section 9.03(a) or Section 9.03(b)(ii), (iii), (iv), (v),
(xii) or (xv);

(vi) the Incurrence by Holdings or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to or held by Holdings or any of its Restricted
Subsidiaries; provided, however, that:

(A) if Holdings, the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness, such Indebtedness must be unsecured and expressly subordinated to
the prior payment in full in cash of all Obligations; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than Holdings, the Borrower
or a Restricted Subsidiary of Holdings and (ii) any sale or other transfer of
any such Indebtedness to a Person that is not Holdings, the Borrower or a
Restricted Subsidiary of Holdings, shall be deemed, in each case, to constitute
an Incurrence of such Indebtedness by Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi);

(vii) the Guarantee by Holdings, the Borrower or any of the Subsidiary
Guarantors of Indebtedness of the Borrower or a Restricted Subsidiary of
Holdings that was permitted to be Incurred by another provision of this
Section 9.03; provided that if the Indebtedness being Guaranteed is subordinated
to or pari passu with the Obligations, then the Guarantee shall be subordinated
or pari passu, as applicable, to the same extent as the Indebtedness guaranteed;

 

-77-



--------------------------------------------------------------------------------

(viii) the Incurrence by Holdings, the Borrower or any of its Restricted
Subsidiaries of Hedging Obligations that are permitted pursuant to Section 9.10;

(ix) the Incurrence by Holdings or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of Holdings or any of
its Restricted Subsidiaries pursuant to such agreements, in any case Incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
(other than Guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the amount does not exceed the gross
proceeds actually received by Holdings or any Restricted Subsidiary thereof in
connection with such disposition;

(x) the Incurrence by Holdings or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided, however, that such Indebtedness is
extinguished promptly after its Incurrence;

(xi) the Incurrence by Holdings or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business; provided that, upon the
drawing of such letters of credit or the Incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or Incurrence;

(xii) the Incurrence by Holdings, the Borrower or any Restricted Subsidiary of
Acquired Indebtedness in an aggregate principal amount at any time outstanding,
including all Permitted Refinancing Indebtedness Incurred to refund, refinance
or replace any Indebtedness Incurred pursuant to this clause (xii), not to
exceed $200.0 million;

(xiii) the incurrence by Holdings, the Borrower or any of the Subsidiary
Guarantors of Contribution Indebtedness;

(xiv) the Incurrence by Holdings or the Borrower of Indebtedness to the extent
that the net proceeds thereof are promptly deposited to defease or to satisfy
and discharge the Obligations; or

(xv) the Incurrence by Holdings or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate amount at any time outstanding,
including all Permitted Refinancing Indebtedness Incurred to refund, refinance
or replace any Indebtedness Incurred pursuant to this clause (xv), not to exceed
$100.0 million.

For purposes of determining compliance with this Section 9.03, in the event that
any proposed Indebtedness (including Acquired Indebtedness) meets the criteria
of more than one of the categories of Permitted Debt described in clauses
(i) through (xv) of 9.03(b), or is entitled to be Incurred pursuant to 9.03(a),
Holdings shall be permitted to divide and classify such item of Indebtedness at
the time of its Incurrence in any manner that complies with this Section 9.03
and may later redivide and/or reclassify all or a portion of such item of
Indebtedness in any manner that complies with this Section 9.03. Notwithstanding
the foregoing, Indebtedness under the Secured Notes outstanding on the Effective
Date shall be deemed to have been Incurred in reliance on the exception provided
by Section 9.03(b)(i).

 

-78-



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Section 9.03, the maximum amount
of Indebtedness that may be Incurred pursuant to this Section 9.03 shall not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies, and in no event
shall the reclassification of any lease or other liability as indebtedness due
to a change in accounting principles after the Effective Date be deemed to be an
incurrence of Indebtedness.

(d) The Borrower shall not Incur any Indebtedness that is subordinate in right
of payment to any other Indebtedness of the Borrower unless it is subordinate in
right of payment to the Obligations to the same extent. Holdings shall not, and
shall not permit any Subsidiary Guarantor, to Incur any Indebtedness that is
subordinate in right of payment to any other Indebtedness of Holdings or such
Subsidiary Guarantor, as the case may be, unless it is subordinate in right of
payment to the obligations of the relevant Subsidiary Guarantor under the
Subsidiaries Guaranty to the same extent. For purposes of the foregoing, no
Indebtedness shall be deemed to be subordinated in right of payment to any other
Indebtedness of Holdings, the Borrower or any Subsidiary Guarantor, as
applicable, solely by reason of any Liens or Guarantees arising or created in
respect thereof or by virtue of the fact that the holders of any secured
Indebtedness have entered into intercreditor agreements giving one or more of
such holders priority over the other holders in the collateral held by them.

9.04 Asset Sales. Holdings shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(i) Holdings or such Restricted Subsidiary receives consideration at the time of
such Asset Sale at least equal to the Fair Market Value of the assets or Equity
Interests issued or sold or otherwise disposed of;

(ii) at least 75% of the consideration therefor received by Holdings or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or Replacement
Assets or a combination thereof. For purposes of this provision, each of the
following shall be deemed to be cash:

(A) any liabilities, as shown on Holdings’ or such Restricted Subsidiary’s most
recent balance sheet, of Holdings or any Restricted Subsidiary (other than
contingent liabilities, Indebtedness that is by its terms subordinated to the
Obligations and liabilities to the extent owed to Holdings or any Affiliate of
Holdings) that are assumed by the transferee of any such assets or Equity
Interests pursuant to a written novation agreement that releases Holdings or
such Restricted Subsidiary from further liability therefor, and

(B) any securities, notes or other obligations received by Holdings or any such
Restricted Subsidiary from such transferee that are (within 90 days of receipt
and subject to ordinary settlement periods) converted by Holdings or such
Restricted Subsidiary into cash (to the extent of the cash received in that
conversion); and

(iii) if such Asset Sale involves the transfer of Collateral,

(A) such Asset Sale complies with the applicable provisions of the Security
Documents, and

 

-79-



--------------------------------------------------------------------------------

(B) to the extent required by the Security Documents, all consideration
(including cash and Cash Equivalents) received in such Asset Sale shall be
expressly made subject to the Lien under the Security Documents; provided, that
the Borrower or any Guarantor may designate consideration received in exchange
for the sale or other disposition of Collateral having an aggregate Fair Market
Value of $75 million since the Effective Date as “Excluded Assets” (as defined
in the Security Agreement) not subject to the Lien under the Security Documents.

Notwithstanding the foregoing, the 75% limitation referred to in
Section 9.04(ii) shall be deemed satisfied with respect to any Asset Sale in
which the cash, Cash Equivalents or Replacement Assets portion of the
consideration received therefrom, determined in accordance with the foregoing
provision on an after tax basis, is equal to or greater than what the after-tax
proceeds would have been had such Asset Sale complied with the aforementioned
75% limitation.

9.05 Transactions with Affiliates.

(a) Holdings shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any transaction, including, without limitation, any sale, lease
or exchange of assets or the rendering of any service, with any Affiliate (each,
an “Affiliate Transaction”), unless such Affiliate Transaction is not otherwise
prohibited by this Agreement and is on fair and reasonable terms that, taken as
a whole, are no less favorable to Holdings or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable arm’s-length
transaction by Holdings or such Restricted Subsidiary with a Person that is not
an Affiliate of Holdings or any of its Restricted Subsidiaries.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 9.05(a):

(i) transactions between or among Holdings and/or its Restricted Subsidiaries;

(ii) payment of reasonable and customary fees to, and reasonable and customary
indemnification and similar payments on behalf of, directors of Holdings;

(iii) Permitted Investments and Restricted Payments that are permitted by the
provisions of Section 9.01 of this Agreement;

(iv) any sale of Equity Interests (other than Disqualified Stock) of Holdings or
receipt of any capital contribution from any Affiliate of Holdings;

(v) any transaction with any of Holdings’ Designated Entities or Joint Venture
Entities pursuant to which Holdings or any of its Restricted Subsidiaries
provides or receives any of the following: operational, technical,
administrative or other services; goods; intellectual property or any rights
therein; co location rights or other licensed rights; or leased or other real or
personal property rights; provided that (a) if an Affiliate of Holdings, other
than any of its Restricted Subsidiaries, owns any Equity Interests in such
Designated Entity or Joint Venture Entity, such services, goods or other rights
provided to any such Designated Entity or Joint Venture Entity shall be provided
at prices equal to or greater than the cost to Holdings or such Restricted
Subsidiary of providing such services, goods or other rights, and (b) the Board
of Directors of the Borrower determines in good faith that such transaction is
in the best interests of the Borrower and the Restricted Subsidiaries;

 

-80-



--------------------------------------------------------------------------------

(vi) the provision of, or payment for, services in the ordinary course of
business on terms no less favorable to Holdings and its Restricted Subsidiaries,
taken as a whole, than those that would be obtained in a comparable transaction
with an unrelated Person;

(vii) transactions pursuant to agreements or arrangements in effect on the
Effective Date, or any amendment, modification, or supplement thereto or
replacement thereof, as long as such agreement or arrangement, as so amended,
modified, supplemented or replaced, taken as a whole, is not more
disadvantageous to Holdings and its Restricted Subsidiaries than the original
agreement or arrangement in existence on the Effective Date;

(viii) any employment, consulting, service or termination agreement, or
indemnification arrangements, entered into by Holdings or any of its Restricted
Subsidiaries with current or former directors, officers and employees of
Holdings or any of its Restricted Subsidiaries and the payment of compensation
to current or former directors, officers and employees of Holdings or any of its
Restricted Subsidiaries (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans);

(ix) issuances, purchases or repurchases of the Term Loans or other Indebtedness
of Holdings or its Restricted Subsidiaries or solicitations of amendments,
waivers or consents in respect of the Term Loans or such other Indebtedness;

(x) payments or prepayments in respect of Indebtedness under Credit Facilities
or solicitations of amendments, waivers or consents in respect of the
Indebtedness under Credit Facilities, if such payment, prepayment or
solicitation is on the same terms as those offered to each holder of such
Indebtedness that is not an Affiliate of Holdings;

(xi) reasonable payments made for any financial advisory, financing,
underwriting, placement or syndication services approved by the Board of
Directors of Holdings in good faith; and

(xii) any transaction or series of related transactions involving aggregate
consideration not in excess of $500,000 in any twelve-month period.

9.06 Liens.

Holdings shall not, and shall not permit the Borrower or any Subsidiary
Guarantor to, create, Incur, assume or otherwise cause or suffer to exist or
become effective any Lien of any kind (other than Permitted Liens) that secure
obligations under any Indebtedness of Holdings, the Borrower or any Subsidiary
Guarantor or any related Guarantee upon any property or assets of Holdings, the
Borrower or any Subsidiary Guarantor, now owned or hereafter acquired.

9.07 Business Activities.

Holdings shall not, and shall not permit any Restricted Subsidiary thereof to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to Holdings and its Restricted Subsidiaries taken as a
whole.

9.08 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of Holdings may designate any Restricted Subsidiary
of Holdings, other than the Borrower, to be an Unrestricted Subsidiary, provided
that:

 

-81-



--------------------------------------------------------------------------------

(i) any Guarantee by Holdings or any Restricted Subsidiary thereof of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
Incurrence of Indebtedness by Holdings or such Restricted Subsidiary (or both,
if applicable) at the time of such designation, and such Incurrence of
Indebtedness would be permitted under Section 9.03;

(ii) the aggregate Fair Market Value of all outstanding Investments owned by
Holdings and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by Holdings or any Restricted Subsidiary thereof of any
Indebtedness of such Subsidiary) and any commitments to make any such
Investments shall be deemed to be an Investment made as of the time of such
designation and that such Investment would be permitted under Section 9.01;

(iii) such Subsidiary does not hold any Liens on any property of Holdings or any
Restricted Subsidiary thereof;

(iv) the Subsidiary being so designated:

(A) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Restricted Subsidiary of Holdings unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to
Holdings or such Restricted Subsidiary than those that could have been obtained
at the time the agreement, contract, arrangement or understanding was entered
into from Persons who are not Affiliates of Holdings (other than any such
agreement, contract, arrangement or understanding permitted under Section 9.05);
and

(B) has not Guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Holdings or any of its Restricted Subsidiaries,
except to the extent such Guarantee or credit support would be released upon
such designation; and

(v) no Default or Event of Default would be in existence following such
designation.

(b) Any designation of a Subsidiary of Holdings as an Unrestricted Subsidiary
shall be evidenced to the Administrative Agent by delivering to the
Administrative Agent the resolutions of the Board of Directors of Holdings
giving effect to such designation. If, at any time, any Unrestricted Subsidiary
would fail to meet any of the requirements described in Section 9.08(a)(iv), it
shall thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness, Investments, or Liens on the property of such
Subsidiary shall be deemed to be Incurred or made by a Restricted Subsidiary of
Holdings as of such date and, if such Indebtedness, Investments or Liens are not
permitted to be Incurred or made as of such date under this Agreement, Holdings
shall be in Default under this Agreement.

(c) The Board of Directors of Holdings may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:

(i) such designation shall be deemed to be an Incurrence of Indebtedness by a
Restricted Subsidiary of Holdings of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if such
Indebtedness is permitted under Section 9.03;

 

-82-



--------------------------------------------------------------------------------

(ii) all outstanding Investments owned by such Unrestricted Subsidiary shall be
deemed to be made as of the time of such designation and such designation shall
only be permitted if such Investments would be permitted under Section 9.01;

(iii) all Liens upon property or assets of such Unrestricted Subsidiary existing
at the time of such designation would be permitted under Section 9.06; and

(iv) no Default or Event of Default would be in existence following such
designation.

9.09 [Reserved.]

9.10 Hedging Agreements. Holdings shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, Incur Hedging Obligations
other than Hedging Obligations that are Incurred for the purpose of fixing,
hedging or swapping interest rate, commodity price or foreign currency exchange
rate risk (or to reverse or amend any such agreements previously made for such
purposes), and not for speculative purposes.

9.11 Change in Fiscal Year. Holdings shall not, and shall not permit any of its
Restricted Subsidiaries to, make or permit any change in its Fiscal Year.

9.12 Merger, Consolidation or Sale of Assets.

(a) Neither the Borrower nor Holdings shall directly or indirectly:
(1) consolidate or merge with or into another Person (whether or not the
Borrower or Holdings, as applicable, is the surviving corporation) or (2) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of its
properties and assets in one or more related transactions, to another Person,
unless:

(i) either: (a) the Borrower or Holdings, as applicable, is the surviving
corporation or (b) the Person formed by or surviving any such consolidation or
merger (if other than the Borrower or Holdings, as applicable) or to which such
sale, assignment, transfer, conveyance or other disposition shall have been made
(1) is a corporation, partnership or limited liability company organized or
existing under the laws of the United States, any state thereof or the District
of Columbia and (2) assumes all the obligations of the Borrower or Holdings, as
applicable, under this Agreement and the other Credit Documents, as the case may
be, pursuant to agreements reasonably satisfactory to the Administrative Agent
(including, without limitation, an opinion of counsel); provided that in the
case where such Person is not a corporation, a co-obligor of this Agreement is a
corporation;

(ii) immediately after giving effect to such transaction, no Default or Event of
Default exists;

(iii) immediately after giving effect to such transaction on a pro forma basis,
(a) the Borrower or Holdings, as applicable, or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower or
Holdings, as applicable), or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made, shall be permitted to
Incur at least $1.00 of additional Indebtedness pursuant to Section 9.03(a), or
(b) the Consolidated Leverage Ratio for Holdings or such Person, as the case may
be, shall not be greater than the Consolidated Leverage Ratio for Holdings
immediately prior to such transaction;

(iv) each Guarantor, unless such Guarantor is the Person with which the Borrower
or Holdings has entered into a transaction under this Section 9.12, shall have
confirmed in writing to the Administrative Agent that its Guaranty shall apply
to the obligations of the Borrower or the surviving Person in accordance with
this Agreement; and

 

-83-



--------------------------------------------------------------------------------

(v) the Borrower or Holdings has delivered to the Administrative Agent a
certificate from an Authorized Officer stating that such consolidation, merger
or disposition complies with this Agreement.

(b) Holdings and its Restricted Subsidiaries shall not, directly or indirectly,
lease all or substantially all of the properties or assets of Holdings and its
Restricted Subsidiaries considered as one enterprise, in one or more related
transactions, to any other Person.

(c) Section 9.12(a)(iii) shall not apply to (x) any merger, consolidation or
sale, assignment, transfer, conveyance or other disposition of assets between or
among Holdings or the Borrower and any of Holdings’ Restricted Subsidiaries or
(y) a merger of Holdings or the Borrower with an Affiliate solely for the
purpose of reincorporating Holdings or the Borrower in another jurisdiction.

9.13 Successor Corporation Substituted. Upon any consolidation or merger, or any
sale, assignment, transfer, conveyance or other disposition of all or
substantially all of the assets of the Borrower or Holdings, as applicable, in
accordance with Section 9.12 hereof, the successor corporation formed by such
consolidation or into or with which the Borrower or Holdings, as applicable, is
merged or to which such sale, assignment, transfer, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, conveyance or
other disposition, the provisions of this Agreement referring to the “Borrower”
or “Holdings”, as applicable, shall refer instead to the successor corporation
and not to the Borrower or Holdings, as applicable), and may exercise all rights
and powers of, the Borrower or Holdings, as applicable, under this Agreement
with the same effect as if such successor Person had been named as the Borrower
or Holdings, as applicable, provided that in the case of a consolidation or
merger between the Borrower and Holdings or the disposition of all or
substantially all of the assets of Holdings to the Borrower, the successor
corporation formed by such consolidation or into or with which the Borrower or
Holdings, as applicable, is merged or to which such disposition is made shall be
deemed to be Holdings for purposes of this Agreement.

9.14 Modifications of Debt Documents. Holdings will not, and will not permit any
of its Restricted Subsidiaries to amend or modify, or permit the amendment or
modification of, any material term of the Borrower’s 7.75% senior notes due 2020
and any document related thereto, any Junior Lien Debt or Junior Lien Document
(as defined in the Collateral Trust Agreement), any Indebtedness that is
subordinated to the Obligations and any document related thereto or any
Permitted Refinancing Indebtedness or any document relating thereto in respect
of any of the foregoing Indebtedness, in each case, in a manner that, taken as a
whole, would be materially adverse to the Lenders.

SECTION 10. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

10.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

 

-84-



--------------------------------------------------------------------------------

10.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

10.03 Covenants. Holdings or any of its Restricted Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.01(f)(i), or Section 8.04 (with respect to the
existence of the Borrower only) or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in any Credit Document (other than those set forth in Sections 10.01
and 10.02 of this Agreement) and such default under this clause (ii) shall
continue unremedied for a period of 30 days after the date on which written
notice thereof is given to the defaulting party by the Administrative Agent; or

10.04 Default Under Other Agreements. (i) Holdings or any of its Restricted
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof,, provided that it shall not be a Default or an Event of
Default under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$50,000,000; or

10.05 Bankruptcy, etc. Holdings or any of its Restricted Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against
Holdings or any of its Restricted Subsidiaries, and the petition is not
controverted within 10 days, or is not dismissed within 45 days after the filing
thereof, provided, however, that during the pendency of such period, each Lender
shall be relieved of its obligation to extender credit hereunder; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Holdings or any of its Restricted
Subsidiaries, to operate all or any substantial portion of the business of
Holdings or any of its Restricted Subsidiaries, or Holdings or any of its
Restricted Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings or any of its Restricted Subsidiaries, or there is
commenced against Holdings or any of its Restricted Subsidiaries any such
proceeding which remains undismissed for a period of 45 days after the filing
thereof, or Holdings or any of its Restricted Subsidiaries is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or Holdings or any of its Restricted Subsidiaries
makes a general assignment for the benefit of creditors; or any action is taken
by Holdings or any of its Restricted Subsidiaries for the purpose of effecting
any of the foregoing; or

10.06 ERISA.

(a) one or more ERISA Events shall have occurred which, individually or in the
aggregate, has had or would be reasonably expected to have a Material Adverse
Effect, or

 

-85-



--------------------------------------------------------------------------------

(b) there shall exist an amount of Unfunded Pension Liability (taking into
account for purposes of such computation only Plans with respect to which a
positive amount of Unfunded Pension Liability exists) which has had or would be
reasonably expected to have a Material Adverse Effect; or Holdings, the Borrower
or any ERISA Affiliates, as employers under one or more Multiemployer Plans,
withdraws completely from any and all Multiemployer Plans, and the plan sponsor
of such Multiemployer Plans notifies Holdings, the Borrower or any ERISA
Affiliate that it has incurred a withdrawal liability which individually or in
the aggregate, has had or would be reasonably expected to have, a Material
Adverse Effect.

10.07 Security Documents. Any of the Security Documents shall except as
expressly permitted hereunder or thereunder cease to be in full force and
effect, or shall cease to give the Collateral Trustee for the benefit of the
Guaranteed Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of the Collateral Trustee,
superior to and prior to the rights of all third Persons (except as permitted by
Section 9.06), and subject to no other Liens (except as permitted by
Section 9.06); provided that the failure to have a perfected and enforceable
Lien on Collateral in favor of the Collateral Trustee shall not give rise to an
Event of Default under this Section 10.07, to the extent that any lack of
perfection or enforceability results from any act or omission of the Collateral
Trustee or the Administrative Agent (so long as such act or omission does not
result from the breach or non-compliance by a Credit Party with the terms of any
Credit Document); or

10.08 Guaranties. Any Guaranty or any material provision thereof shall cease to
be in full force or effect as to any material Guarantor (except as a result of a
release of any Subsidiary Guarantor in accordance with the terms hereof or
thereof), or any material Guarantor or any Person acting for or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s material obligations
under the Guaranty to which it is a party; or

10.09 Judgments. One or more judgments or decrees shall be entered against
Holdings or any Restricted Subsidiary of Holdings involving in the aggregate for
Holdings and its Restricted Subsidiaries a liability (not paid or to the extent
not covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $50,000,000; or

10.10 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately; (ii) declare the principal
of and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, in accordance with the Collateral Trust Agreement, all of the
Liens and security interests created pursuant to the Security Documents;
(iv) enforce each Guaranty; and (v) apply any cash collateral held by the
Administrative Agent pursuant to Section 4.02 to the repayment of the
Obligations.

 

-86-



--------------------------------------------------------------------------------

SECTION 11. The Administrative Agent.

11.01 Appointment. The Lenders hereby irrevocably designate and appoint Deutsche
Bank Trust Company Americas as Administrative Agent (for purposes of this
Section 11 and Section 12.01, the term “Administrative Agent” also shall include
Deutsche Bank Trust Company Americas in its capacity as “Parity Lien
Representative” pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

11.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby, it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 12.01. Without limitation of
the foregoing, the Lead Arranger shall not, solely by reason of this Agreement
or any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

11.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Restricted Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Restricted Subsidiaries and, except as expressly provided in
this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. The Administrative Agent shall not be responsible
to any Lender or the holder of any Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of Holdings or any of its Restricted
Subsidiaries

 

-87-



--------------------------------------------------------------------------------

or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any other Credit Document, or the financial condition of Holdings or any of its
Restricted Subsidiaries or the existence or possible existence of any Default or
Event of Default.

11.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

11.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

11.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

11.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Majority Lenders”, “Required Lenders,” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

-88-



--------------------------------------------------------------------------------

11.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

11.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 30 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 10.01 or 10.05 then exists, the Borrower. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 11.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 11 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

11.10 Collateral Matters and Release of Guaranties.

(a) Security Documents. Each Lender consents and agrees to the terms of the
Security Agreement and Collateral Trust Agreement (including, without
limitation, the provisions providing for (i) foreclosure and release of
Collateral, and (ii) entering into an Intercreditor Agreement) as the same may
be in effect or may be amended from time to time in accordance with their terms
and authorizes and directs the Collateral Trustee and/or the Administrative
Agent (as the case may be) to enter into, and in the case of actions taken
before the date hereof, ratifies the entry by the Collateral Trustee into, the
Security Agreement, the Collateral Trust Agreement and any other Security
Document and to perform its obligations and exercise its rights thereunder in
accordance therewith. The Borrower and the Guarantors will deliver to the
Administrative Agent copies of all documents delivered to the Collateral Trustee
pursuant to the Security Agreement and Collateral Trust Agreement to the extent
related to the Parity Lien Obligations.

 

-89-



--------------------------------------------------------------------------------

(b) Release of Collateral and Guaranties. (i)(I) The Collateral Trustee’s Liens
upon the Collateral will no longer secure the Obligations, and the right of the
Lenders and such Obligations to the benefits and proceeds of the Collateral
Trustee’s Liens on the Collateral will terminate and be discharged; (1) upon
payment in full in cash of all Obligations other than contingent indemnification
obligations as to which no claim has been made; or (2) in whole or in part, with
the consent of the Lenders holding the requisite percentage of Term Loans in
accordance with the provisions set forth in Section 12.12, and upon delivery of
instructions and any other documentation, in each case as required by this
Agreement and the Security Documents, in a form reasonably satisfactory to the
Collateral Trustee; and (II) the Collateral Trustee’s Liens upon any Collateral
will no longer secure the Obligations and the right of the Lenders and such
Obligations to the benefits and proceeds of the Collateral Trustee’s Liens on
such Collateral will terminate and be discharged to the extent such Collateral
(x) constitutes property being sold or otherwise disposed of (to Persons other
than a Credit Party) upon the sale or other disposition thereof permitted by
Section 9.04 or (y) consists of property subject to Liens permitted in
accordance with clauses (10), (11), (12), (15) or (21) of the definition of
Permitted Liens and the documentation, instruments or other agreements with
respect to such Permitted Liens prohibit the Collateral Trustee’s Liens upon
such property (or, in the case of this (y), to the extent requested by the
Borrower, the Collateral Trustee’s Liens upon any such Collateral will be
subordinated to such Permitted Liens).

(ii) A Subsidiary Guarantor shall be automatically released from its obligations
under the Subsidiaries Guaranty and the Security Documents, and the Collateral
owned by such Subsidiary Guarantor shall be automatically released from the Lien
under the Security Documents: (1) in connection with any sale or other
disposition of Capital Stock of such Subsidiary Guarantor to a Person that is
not (either before or after giving effect to such transaction) a Restricted
Subsidiary of Holdings, if such sale or disposition does not violate
Section 9.04 hereof and such Subsidiary Guarantor would no longer be a
Subsidiary as a result of such sale or other disposition; provided that such
Subsidiary Guarantor is released from all Guarantees of any other Indebtedness
of the Borrower or any other Guarantor; (2) if such Subsidiary Guarantor is
designated as an Unrestricted Subsidiary in accordance with the applicable
provisions of this Agreement; or (3) upon termination of the Commitments and
payment and satisfaction of all of the Obligations (other than inchoate
indemnification obligations) at any time arising under or in respect of this
Agreement or the Credit Documents.

(iii) In the event that one of the foregoing requirements in clauses (i) and/or
(ii) above has been satisfied and the conditions to the release or subordination
of Liens on Collateral and/or release of a Subsidiary Guarantor from the Credit
Documents, in each case under this Agreement have been met, at the written
request of the Borrower together with an officer’s certificate as to the
satisfaction of such requirements, the Administrative Agent shall execute
(without further written consent or authorization from any Secured Creditor) any
documents reasonably required in order to evidence the release or subordination
of Liens on the Collateral and/or release of such Subsidiary Guarantor from its
obligations under the Credit Documents and shall, among other things, deliver a
certificate (or such other statements as required in accordance with the
Collateral Trust Agreement in order to effectuate such releases or
subordination) to the Collateral Trustee stating that the Liens on the
Collateral have been released or subordinated and/or such Subsidiary Guarantor
has been released from its obligations under the Credit Documents and
instructing the Collateral Trustee to release or subordinate the applicable
Liens on the Collateral (in the case of a release of any Subsidiary Guarantor,
such Collateral owned by such Subsidiary Guarantor) under the Security
Documents.

 

-90-



--------------------------------------------------------------------------------

(c) Disposition of Collateral Without Release. Notwithstanding clause (b) of
this Section 11.10 hereof relating to releases of Collateral or the provisions
in the Collateral Trust Agreement relating to the release of the Collateral, but
subject to the other provisions of this Agreement, the Borrower and the
Guarantors may, among other things, without any release or consent by, or the
delivery of any document or other instrument to, the Collateral Trustee or the
Administrative Agent, conduct ordinary course activities with respect to the
Collateral, which do not individually or in the aggregate materially adversely
affect the value of the Collateral, including, without limitation:

(i) selling or otherwise disposing of, in any transaction or series of related
transactions, any property subject to the Lien under any of the Security
Documents that (x) has become worn out, defective or obsolete, (y) is not used
in the business, or (z) is not useful in the business;

(ii) abandoning, terminating, canceling, releasing or making alterations in or
substitutions of any leases or contracts subject to the Lien under any of the
Security Documents;

(iii) surrendering or modifying any franchise, license or permit subject to the
Lien under any of the Security Documents that it may own or under which it may
be operating;

(iv) altering, repairing, replacing, substituting, changing the location or
position of and adding to its structures, machinery, systems, apparatus,
equipment, tools or implements, materials, supplies, fixtures and appurtenances
or other similar property in the ordinary course of business;

(v) granting a nonexclusive license or sub-license of any intellectual property;

(vi) selling, transferring or otherwise disposing of inventory in the ordinary
course of business;

(vii) selling, collecting, liquidating, factoring or otherwise disposing of
accounts receivable in the ordinary course of business;

(viii) making cash payments (including for the scheduled repayment of
Indebtedness) from cash that is at any time part of the Collateral in the
ordinary course of business that are not otherwise prohibited by this Agreement
and the Security Documents;

(ix) abandoning any intellectual property which is not or no longer used or
useful in the Borrower’s business;

(x) selling, transferring or otherwise disposing of inventory, equipment or
other property to Designated Entities or Joint Venture Entities in the ordinary
course of business; and

(xi) selling, transferring or otherwise disposing of Cash Equivalents;

and in each such case the Collateral Trustee’s Liens upon the applicable
Collateral will no longer secure the Obligations to the extent provided by
Section 4.1(a)(2) of the Collateral Trust Agreement.

(d) Authorization of Actions to Be Taken by the Administrative Agent Under the
Security Documents. Subject to the provisions of the Security Documents, the
Administrative Agent may (but without any obligation to do so), in its sole
discretion and without the consent of the Lenders, direct, on behalf of the
Lenders, the Collateral Trustee to, take all actions it deems necessary or
appropriate in order to:

(i) enforce any of the terms of the Security Agreement; and

 

-91-



--------------------------------------------------------------------------------

(ii) collect and receive any and all amounts payable in respect of the
Obligations of the Borrower hereunder.

The Administrative Agent will have power (but without any obligation) to direct,
on behalf of the Lenders, the Collateral Trustee to institute and maintain such
suits and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts that may be unlawful or in violation of the Security
Agreement or this Agreement, and such suits and proceedings as the
Administrative Agent may deem expedient to preserve or protect its interests and
the interests of the Lenders in the Collateral (including power to institute and
maintain suits or proceedings to restrain the enforcement of or compliance with
any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest hereunder or be
prejudicial to the interests of the Lenders or of the Administrative Agent).

11.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

11.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any and all expenses incurred, unless such amounts have been indemnified by any
Borrower, Guarantor or the relevant Lender.

SECTION 12. Miscellaneous.

12.01 Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
and documented in reasonable detail out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
disbursements of Shearman & Sterling LLP and one local counsel in each relevant
material jurisdiction and, if reasonably necessary one special counsel in FCC
matters) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, and, after the occurrence of an
Event of Default, each of the Lenders in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or

 

-92-



--------------------------------------------------------------------------------

restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable and documented in
reasonable detail fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, the
Lenders, but limited to one counsel to the Administrative Agent and the Lenders
taken as a whole and, if reasonably necessary, of one local counsel to the
Administrative Agent and the Lenders taken as a whole in any relevant material
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual conflict of interest between
the Administrative Agent and the Lenders or among Lenders where the Lenders
affected by such conflict inform the Borrower of such conflict, one additional
counsel in each relevant material jurisdiction to each group of affected Lenders
similarly situated taken as a whole); and (ii) indemnify the Administrative
Agent, each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors, (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable and documented in reasonable detail
attorneys’ and consultants’ fees and disbursements, but limited to one counsel
to the Indemnified Persons taken as a whole and, if reasonably necessary, of one
local counsel to the Indemnified Persons taken as a whole in any relevant
material jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual conflict of interest between
Indemnified Persons where the Indemnified Persons affected by such conflict
inform the Borrower of such conflict, one additional counsel in each relevant
material jurisdiction to each group of affected Indemnified Persons similarly
situated taken as a whole) incurred by, imposed on or assessed against any of
them as a result of, or arising out of, or in any way related to, or by reason
of, (a) any investigation, litigation or other proceeding (whether or not the
Administrative Agent, or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of the proceeds of any Loans hereunder
or the consummation of the Transaction or any other transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials in the air, surface water or groundwater
or on the surface or subsurface of any Real Property at any time owned, leased
or operated by Holdings or any of its Restricted Subsidiaries, the generation,
storage, transportation, handling or disposal of Hazardous Materials by Holdings
or any of its Restricted Subsidiaries at any location, whether or not owned,
leased or operated by Holdings or any of its Restricted Subsidiaries, the
non-compliance by Holdings or any of its Restricted Subsidiaries with any
Environmental Law (including applicable permits thereunder), or any
Environmental Claim asserted against Holdings, any of its Restricted
Subsidiaries or any Real Property at any time owned, leased or operated by
Holdings or any of its Restricted Subsidiaries, including, in each case, without
limitation, the reasonable and documented in reasonable detail fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of
(a) the willful misconduct, bad faith or gross negligence of any Indemnified
Person or any of its Related Indemnified Persons, (b) a material breach of the
obligations of such Indemnified Person or any of its Related Indemnified Persons
under this Agreement or any other Credit Document, or (c) any dispute among such
Indemnified Person and other Indemnified Persons other than any claims against
an Indemnified Person in its capacity or in fulfilling its role as the
Administrative Agent or an Lead Arranger under any Facility and other than any
claims arising out of any act or omission on the part of the Borrower or its
Affiliates (in the case of clauses (a) and (b), as determined by a court of
competent jurisdiction in a final and non-appealable decision). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, or any Lender set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. This Section 12.01(a)
shall not apply with respect to Taxes other than any Taxes that represent
liabilities, obligations, damages, losses, etc. arising from a non-Tax claim.

 

-93-



--------------------------------------------------------------------------------

(b) To the full extent permitted by applicable law, each of Holdings, the
Borrower and each Indemnified Person shall not assert, and hereby waives, any
claim against any Indemnified Person or Holdings and its Restricted
Subsidiaries, as the case may be, on any theory of liability, for special,
indirect, consequential or incidental damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided that the foregoing shall not be deemed to limit the Borrower’s
indemnification obligations as provided above. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.02 Right of Setoff. Subject to Section 12.21, in addition to any rights now
or hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent or such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for the credit or the account of Holdings or any
of its Restricted Subsidiaries against and on account of the Obligations and
liabilities of the Credit Parties to the Administrative Agent or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 12.04(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, liabilities or
claims, or any of them, shall be contingent or unmatured. To the extent
permitted by law, each participant also shall be entitled to the benefits of
this Section 12.02 as though it were a Lender; provided that such participant
agrees to be subject to Section 12.06(b) as though it were a Lender.

12.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 1.01(b); and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent and the Borrower shall not be effective until received by the
Administrative Agent or the Borrower, as the case may be.

 

-94-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Holdings and the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

12.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
neither Holdings nor the Borrower may assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of the
Lenders and, provided further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 12.04(b)) and the participant shall not constitute a “Lender”
hereunder and, provided further, that any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and any other Credit Document
and to approve any amendment, modification or waiver of any provision of this
Agreement or any other Credit Agreement; provided further that such agreement or
instrument may provide that such Lender will not, without the consent of the
participant, agree to any amendment, modification or waiver to the extent such
amendment, modification or waiver would (i) extend the final scheduled maturity
of any Loan or Note in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 12.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or a mandatory prepayment of the Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
Holdings or the Borrower of any of its rights and obligations under this
Agreement or (iii) release all or substantially all of the Collateral under all
of the Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating. In
the case of any such participation, except as otherwise set forth in
Section 12.04(e), the participant shall not have any rights under this Agreement
or any of the other Credit Documents (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this
sub-clause (x)(i)(B)), provided, that no such assignment may be made to any such
Person that is, or would at such time constitute, a Defaulting Lender or (ii) in
the case

 

-95-



--------------------------------------------------------------------------------

of any Lender that is a fund that invests in loans, any other fund that invests
in loans and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (or a lesser amount (1) if such
assignment is to an Affiliate of a Lender or any Lender that is a fund that
invests in loans and is managed or advised by the same investment advisor as the
assigning Lender or by an Affiliate of such investment advisor or (2) as the
Administrative Agent and, so long as no Event of Default under Section 10.01 or
10.05 then exists and is continuing, the Borrower may otherwise agree) in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees (treating any fund that invests in loans and any other
fund that invests in loans and is managed or advised by the same investment
advisor of such fund or by an Affiliate of such investment advisor as a single
assignor or Eligible Transferee (as applicable) (if any)), each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Assumption Agreement, provided that (i) at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Commitments and/or
outstanding Loans, as the case may be, of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Event of Default under Section 10.01 or 10.05 then
exists, the Borrower, shall be required in connection with any such assignment
pursuant to clause (y) above (such consent, in any case, not to be unreasonably
withheld, delayed or conditioned), provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof, (iv) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 (provided that only one such fee shall
be payable in the case of one or more concurrent assignments by or to investment
funds managed or advised by the same investment advisor or an affiliated
investment advisor), (v) no such transfer or assignment will be effective until
recorded by the Administrative Agent on the Register pursuant to Section 12.15
and (vi) notwithstanding the foregoing or anything to the contrary set forth
herein, any assignment of any outstanding Obligations or Commitments to an
Affiliated Lender shall also be subject to the requirements set forth in
Section 12.04(f). To the extent of any assignment pursuant to this
Section 12.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. To the
extent that an assignment of all or any portion of a Lender’s Commitments and
related outstanding Obligations pursuant to Section 2.13 or this
Section 12.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10 or 3.06 from those being charged by the respective
assigning Lender prior to such assignment, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

 

-96-



--------------------------------------------------------------------------------

(d) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 12.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 4.04, 11.06, 12.01 and
12.06), which shall survive as to such assigning Lender.

(e) The Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.10 and 4.04 (subject to the requirements and limitations therein,
including the requirements under Section (it being understood that the
documentation required under Section 4.04(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such participant (A) agrees
to be subject to the provisions of Section 2.13 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.10 or 4.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the participant acquired the applicable participation.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Notwithstanding anything to the contrary in this Credit Agreement, any
Affiliated Lender may be an assignee in respect of Loans (and to such extent
shall constitute an Eligible Transferee) in accordance with the Auction
Procedures open to all Lenders on a pro rata basis or through open market and/or
secondary market purchases on a non pro rata basis; provided that:

(i) no Default or Event of Default under Section 10.01 or Section 10.05 has
occurred and is continuing or would result therefrom;

(ii) no Term Loans may be assigned, or participations sold, to an Affiliated
Lender pursuant to this Section 12.04, if after giving effect to such
assignment, Affiliated Lenders in the aggregate would own (as a Lender or
through a participation) in excess of 25% of all Term Loans then outstanding;

(iii) notwithstanding anything to the contrary in the definition of “Required
Lenders” or in Section 12.12, an Affiliated Lender that is a holder of any Term
Loans acquired (as a Lender or through a participation) pursuant to this
Section 12.04 shall not be entitled to vote such Term Loans in any “Required
Lender” vote pursuant to the terms of this Agreement or any other Credit
Document (it being understood that the Affiliated Lender that is a holder of
such Term Loans shall have the right to consent to votes requiring the consent
of “all Lenders” or “all Lenders directly affected thereby” pursuant to
Section 12.12) or otherwise, and for purposes of any such vote such Term Loans
shall be deemed not to be outstanding;

 

-97-



--------------------------------------------------------------------------------

(iv) the Affiliated Lenders shall be prohibited from being appointed as, or
succeeding to the rights and duties of, the Administrative Agent or the
Collateral Trustee under this Agreement and the other Credit Documents until
such time (if any) as when all Obligations (other than those held by the
Affiliated Lenders and other than contingent obligations not then due and owing)
have been paid in full in cash;

(v) by acquiring a Term Loan hereunder, each Affiliated Lender, in its capacity
as a Lender, shall be deemed to have (i) waived its right to receive information
prepared by the Administrative Agent or any Lender (or any advisor, agent or
counsel thereof) under or in connection with the Credit Documents (in each case
to the extent not provided to the Credit Parties) and attend any meeting or
conference call (or any portion thereof) with the Administrative Agent or any
Lender, (ii) agreed that it is prohibited from making or bringing any claim, in
its capacity as a Lender, against the Administrative Agent or any Lender with
respect to the duties and obligations of such Persons under the Credit
Documents, and (iii) agreed, without limiting its rights as a Lender described
in Section 12.04(e)(iii), that it will have no right whatsoever to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Credit Document;

(vi) such Affiliated Lender identifies itself as an Affiliate of the Credit
Parties prior to the assignment of Loans to it pursuant to the respective
Assignment and Assumption Agreement; and

(vii) there shall not be more than seven Affiliated Lenders that hold (as a
participant or Lender) Term Loans at any one time.

Additionally, the Credit Parties and each Affiliated Lender hereby agree that if
a case under Title 11 of the United States Code is commenced against any Credit
Party, such Credit Party shall seek (and each Affiliated Lender shall consent)
to provide that the vote of any Affiliated Lender (in its capacity as a Lender)
with respect to any plan of reorganization of such Credit Party shall not be
counted except that such Affiliated Lender’s vote (in its capacity as a Lender)
may be counted to the extent any such plan of reorganization proposes to treat
the Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrower. Each Affiliated Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliated Lender and in the name of such Affiliated Lender, from time to time
in the Administrative Agent’s discretion, with prior written notice to such
Affiliated Lender, to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.

(g) Notwithstanding anything to the contrary contained in this Section 12.04 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, any Affiliate
Purchaser may purchase outstanding Term Loans on the following basis:

(i) At any time, and from time to time, any Affiliate Purchaser shall have the
right to purchase, for cash, Term Loans up to an amount to be specified by the
applicable Affiliate Purchaser at a purchase price to be determined, in each
case in accordance with the Auction Procedures established for each such
purchase; provided, that (x) any Affiliate Purchaser shall be entitled to
purchase Term Loans pursuant to this Section 12.04(g) solely pursuant to an
auction managed by an Auction Manager and shall not be permitted to purchase
Term Loans in any other

 

-98-



--------------------------------------------------------------------------------

manner (including pursuant to open market and/or secondary market purchases),
and (y) concurrently with each such purchase of Term Loans by any Affiliate
Purchaser, such Affiliate Purchaser shall transfer such Term Loans to the
Borrower for $0 consideration for cancellation.

(ii) With respect to all purchases by any Affiliate Purchaser and cancellation
by the Borrower of the Term Loans pursuant to this Section 12.04(g), such
purchases and cancellation shall not, for the avoidance of doubt, constitute
prepayments of the Loans (including, without limitation, pursuant to Section 4.1
or 4.2 hereof).

(iii) Immediately following any Affiliate Purchaser Loan Purchase, no interest
shall accrue from and after the Affiliate Purchaser Assignment Effective Date
(defined below) on any Term Loans purchased by the applicable Affiliate
Purchaser and, upon the contribution of such Term Loans by such Affiliate
Purchaser to the Borrower, such Term Loans shall, without further action by any
Person, be cancelled for all purposes and no longer outstanding (and may not be
resold, assigned or participated out by the Borrower) for all purposes of this
Agreement and all other Credit Documents.

(iv) Any Affiliate Purchaser Loan Purchase shall be effective upon recordation
in the Register (in the manner set forth above) by the Administrative Agent.
Each assignment shall be recorded in the Register immediately following the
completion of the relevant auction conducted pursuant to the relevant Auction
Procedures. The date of such recordation of a transfer shall be referred to
herein as the “Affiliate Purchaser Assignment Effective Date.” After such
assignments have been recorded in the Register, the Affiliate Purchaser, the
Borrower and such Term Loans shall each be removed by the Administrative Agent
from the Register in their entirety. The processing and recordation fee as set
forth in Section 12.04(b)(y)(iv) hereof shall not be applicable to any Affiliate
Purchaser Loan Purchase or the concurrent assignment of Term Loans by any
Affiliate Purchaser to the Borrower, in each case consummated pursuant to this
Section 12.04(g).

(v) Each Affiliate Purchaser shall make payment of the purchase price for Term
Loans accepted for purchase pursuant to the Auction Procedures by transmitting
funds directly to the assigning Lender. Interest on such Term Loans accrued
through the Affiliate Purchaser Assignment Effective Date shall be paid to the
Lender that has assigned such Term Loans on the Affiliate Purchaser Assignment
Effective Date.

(vi) The provisions of this Section 12.04(g) shall not require any Affiliate
Purchaser to offer to purchase any Term Loans.

For avoidance of doubt, the foregoing limitations in clauses (f) and (g) of this
Section 12.04 shall not be applicable to Affiliated Investor Funds.

12.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Trustee or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Trustee or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral
Trustee or any Lender would otherwise have. No notice

 

-99-



--------------------------------------------------------------------------------

to or demand on any Credit Party in any case shall entitle any Credit Party to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Trustee or any Lender to any other or further action in any circumstances
without notice or demand.

12.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) (including pursuant to Section 4.02(i)) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans of a
sum which with respect to the related sum or sums received by other Lenders is
in a greater proportion than the total of such Obligation then owed and due to
such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which (i) require, or permit, differing payments to
be made to Non-Defaulting Lenders as opposed to Defaulting Lenders and
(ii) permit disproportionate payments with respect to the Loans as, and to the
extent provided herein.

12.07 Computations . All computations of interest and Fees hereunder shall be
made on the basis of a year of 360 days (except for interest calculated by
reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
Fees are payable.

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL .
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
HOLDINGS AND THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL

 

-100-



--------------------------------------------------------------------------------

JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER. EACH OF HOLDINGS AND THE
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO HOLDINGS OR
THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS AND THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER
JURISDICTION.

(b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

12.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

12.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Holdings, the Borrower, the Administrative Agent, the
Lead Arranger and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

 

-101-



--------------------------------------------------------------------------------

12.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

12.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Restricted Subsidiaries of the Borrower
may be released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than, except with respect to following clause (i), a Defaulting
Lender) (with Obligations being directly affected in the case of following
clauses (i)(y) and (vi) or whose Obligations are being extended in the case of
following clause (i)(x)) in each case in lieu of the consent of the Required
Lenders, (i)(x) extend the final scheduled maturity of any Loan or Note, (y) or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with the waiver of applicability of any post-default
increase in interest rates), or reduce (or forgive) the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 12.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (i)),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents, (iii) amend,
modify or waive any provision of this Section 12.12(a) (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans on the Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans are included on the Effective Date), (v) consent to the
assignment or transfer by Holdings or the Borrower of any of its rights and
obligations under this Agreement or (vi) amend, modify or waive any provision of
Section 12.06, except in connection with an amendment that provides for a
prepayment of Loans by the Borrower (offered ratably to all Lenders with Loans
under the applicable Tranche) at a discount to par on terms and conditions
approved by the Administrative Agent and the Required Lenders; provided further,
that no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment or a mandatory repayment of Loans shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, (3) [Reserved], (4) except in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the Term Loans pursuant to this Agreement on the
Effective Date, without the consent of the Majority Lenders of each Tranche
which is being allocated a lesser prepayment, repayment or commitment reduction
as a result of the actions described below, alter the required application of
any prepayments or repayments (or commitment reduction), as between the various
Tranches, pursuant to Section 4.02(f) (it being understood, however, that
(x) the Required Lenders may waive, in whole or in part, any such prepayment,
repayment or commitment reduction, so long as the application, as amongst the
various Tranches, of any such prepayment, repayment or commitment reduction
which is still required to be made is not altered and (y) any conversion of any
Tranche of Loans into another Tranche of Loans hereunder in like principal
amount shall not be considered a “prepayment” or “repayment” for purposes of
this clause (4)),

 

-102-



--------------------------------------------------------------------------------

(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Effective Date), or (6) reduce the amount of, or
extend the date of, any Scheduled Repayment without the consent of each affected
Lender.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 12.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required to replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination, provided that, unless Loans which are
repaid pursuant to the foregoing are immediately replaced in full at such time
through the addition of new Lenders or the increase of the outstanding Loans of
existing Lenders (who in each case must specifically consent thereto), then in
the case of any action pursuant to the foregoing, the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto, provided further, that the Borrower shall not have the right to
replace a Lender or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 12.12(a).

(c) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by Holdings, the Borrower, the
Required Lenders and the Administrative Agent if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 12.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement and (y) this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrower and
the Lenders providing the relevant Replacement Term Loans (notwithstanding
Section 2.07 or 12.06) to permit the refinancing of all outstanding Term Loans
of any Tranche (the “Refinanced Term Loans”) with a replacement term loan
tranche denominated in Dollars (the “Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
as the case may be, (b) the Effective Yield with respect to such Replacement
Term Loans shall not be greater than the Effective Yield with respect to such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans), and (d) all
other terms applicable to such Replacement Term Loans shall reflect market
conditions at the time of incurrence but be

 

-103-



--------------------------------------------------------------------------------

substantially similar to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

(e) Notwithstanding anything to the contrary contained in this Section 12.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Restricted Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented and waived with the consent of the Administrative Agent
and the Borrower without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such Security Document or other document
to be consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents.

(f) Notwithstanding anything to the contrary contained in this Section 12.12,
the Borrower, the Administrative Agent and each Lender agreeing to make
Incremental Term Loans may, in accordance with the provisions of Section 2.14,
enter into an Incremental Amendment without the consent of the Required Lenders,
provided that after the execution and delivery by the Borrower, the
Administrative Agent and each such Lender of such Incremental Amendment, such
Incremental Amendment may thereafter only be modified in accordance with the
requirements of Section 12.12(a).

(g) Notwithstanding anything to the contrary contained in this Section 12.12 or
elsewhere in this Agreement, Lenders that are Affiliated Investor Funds shall
not be permitted, in the aggregate, to account for more than 49% of the amounts
includable in determining whether the “Majority Lenders” or “Required Lenders”
have consented to any amendment, modification, waiver, consent or other action
that is subject to such vote. The voting power of each Lender that is an
Affiliated Investor Fund shall be reduced, pro rata, to the extent necessary in
order to comply with the immediately preceding sentence.

12.13 Survival. All indemnities (other than those provided under Section 4.04)
set forth herein including, without limitation, in Sections 2.10, 2.11, 11.06
and 12.01 shall survive the execution, delivery and termination of this
Agreement and the Notes and the making and repayment of the Obligations.

12.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

12.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 12.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the

 

-104-



--------------------------------------------------------------------------------

Lenders and each repayment in respect of the principal amount of the Loans of
each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 12.04(b). Upon such acceptance and recordation, the assignee
specified therein shall be treated as a Lender for all purposes of this
Agreement. Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 12.15 except to the extent caused by the Administrative Agent’s
gross negligence, bad faith or willful misconduct.

12.16 Confidentiality . (a) Subject to the provisions of clause (b) of this
Section 12.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of Holdings (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 12.16 to the same extent as such
Lender) any information with respect to Holdings or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 12.16(a) by the respective Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Trustee, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 12.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender so long as such prospective
or actual transferee or participant is an Eligible Transferee, provided that
such prospective transferee or participant agrees to be bound by the
confidentiality provisions contained in this Section 12.16; provided further
that, unless specifically prohibited by applicable law or court order, each
Lender shall notify Borrower of any (i) request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of non-public information
or (ii) disclosure required by any subpoena or similar legal process, in each
case prior to disclosure of such information in a reasonable period of time to
enable the Borrower to contest such disclosure or seek appropriate protective
orders and such Lenders shall reasonably cooperate with the

 

-105-



--------------------------------------------------------------------------------

Borrower in an effort to obtain such orders; and provided, further that in no
event shall any Lender disclose any confidential information with respect to
Holdings or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document to any Competitor of
Holdings or any of its Subsidiaries.

(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Restricted
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Holdings and its Restricted Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 12.16
to the same extent as such Lender.

12.17 Lien Sharing and Priority Confirmation. The Administrative Agent agrees
for itself and on behalf of the Lenders, and each Lender shall be deemed to
agree:

(a) for the enforceable benefit of all holders of each existing and future
Series of Parity Lien Debt and each existing and future Parity Lien
Representative, that all Parity Lien Obligations will be and are secured equally
and ratably by all Parity Liens at any time granted by the Borrower or any
Guarantor to secure the Obligations, and that all such Parity Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Parity
Lien Obligations equally and ratably;

(b) for the enforceable benefit of all holders of each existing and future
Series of Parity Lien Debt and Series of Junior Lien Debt, and each existing and
future Parity Lien Representative and Junior Lien Representative, that the
Administrative Agent and the Lenders are bound by the provisions of the
Collateral Trust Agreement, including the provisions relating to the ranking of
Parity Liens and the order of application of proceeds from enforcement of Parity
Liens;

(c) for the enforceable benefit of all holders of each existing and future
Series of Permitted Priority Debt and each existing and future Permitted
Priority Lien Representative, that the Administrative Agent and the Lenders are
bound by the provisions of the Intercreditor Agreement (whether then in
existence or thereafter entered into), including the provisions relating to the
ranking of Liens and the order of application of proceeds from the enforcement
of Liens as set forth therein; and

(d) to consent to and direct the Collateral Trustee to perform its obligations
under the Collateral Trust Agreement and the other security documents in respect
of the Obligations (including the Intercreditor Agreement).

Upon the full and final payment and performance of all Obligations of the
Borrower under this Agreement, the Administrative Agent will, at the request of
the Borrower, deliver a certificate to the Collateral Trustee stating that such
Obligations have been paid in full, and instruct the Collateral Trustee to
release the Liens pursuant to this Agreement.

12.18 Patriot Act.

Each Lender subject to the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed
into law October 26, 2001)) (as amended from time to time, the “Act”) hereby
notifies Holdings and the Borrower that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Credit Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Credit
Parties in accordance with the Act.

 

-106-



--------------------------------------------------------------------------------

12.19 [Reserved.]

12.20 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.21 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Credit Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 12.21 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.

SECTION 13. Holdings Guaranty.

13.01 Guaranty. In order to induce the Administrative Agent and the Lenders to
enter into this Agreement and to extend credit hereunder, and to induce the
other Guaranteed Creditors to enter into Interest Rate Protection Agreements and
in recognition of the direct benefits to be received by Holdings from the
proceeds of the Loans, and the entering into of such Interest Rate Protection
Agreements, Holdings hereby agrees with the Guaranteed Creditors as follows:
Holdings hereby unconditionally and irrevocably guarantees as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, Holdings, unconditionally and irrevocably, promises to
pay such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Guaranteed Obligations. If claim is ever made upon any
Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event Holdings agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Holdings Guaranty or other
instrument evidencing any liability of the Borrower, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 

-107-



--------------------------------------------------------------------------------

13.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 10.05, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.

13.03 Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of Holdings hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on (unless such payment
satisfies the Guaranteed Obligations in full) or in reduction of any such other
guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to any
Guaranteed Creditor on the Guaranteed Obligations which any such Guaranteed
Creditor repays to the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (f) any action or inaction by the
Guaranteed Creditors as contemplated in Section 12.05, or (g) any invalidity,
irregularity or enforceability of all or any part of the Guaranteed Obligations
or of any security therefor.

13.04 Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or the Borrower and whether or not any other guarantor, any other party or
the Borrower be joined in any such action or actions. Holdings waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to
Holdings.

13.05 Authorization. Holdings authorizes the Guaranteed Creditors without notice
or demand (except as shall be required by applicable statute and cannot be
waived), and without affecting or impairing its liability hereunder (except to
the extent the same constitutes satisfaction in full of the Guaranteed
Obligations), from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Holdings
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered (so long as otherwise undertaken in accordance with this
Agreement);

(b) in each case, in accordance with and to the extent permitted by the Security
Documents, take and hold security for the payment of the Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;

 

-108-



--------------------------------------------------------------------------------

(d) release or substitute any one or more endorsers, guarantors, the Borrower,
other Credit Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any of the instruments or agreements referred to herein or therein,
or otherwise amend, modify or supplement this Agreement, any other Credit
Document, any Interest Rate Protection Agreement any of such other instruments
or agreements (so long as otherwise undertaken in accordance with this
Agreement); and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guaranty.

13.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of Holdings or any of its Restricted Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

13.07 Subordination. Any indebtedness of the Borrower now or hereafter owing to
Holdings is hereby subordinated to the Guaranteed Obligations owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to Holdings
shall be collected, enforced and received by Holdings for the benefit of the
Guaranteed Creditors and be paid over to the Collateral Trustee for the benefit
of the holders of Parity Lien Obligations, but without affecting or impairing in
any manner the liability of Holdings under the other provisions of this Holdings
Guaranty. Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any such indebtedness of the Borrower to Holdings, Holdings shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing,
Holdings hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Holdings Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Guaranteed Obligations have been irrevocably paid
in full in cash.

13.08 Waiver. (a) Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. Holdings waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party, other
than payment of the Guaranteed Obligations to the extent of such payment, based
on or arising out of the disability of the Borrower, Holdings, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment of the
Guaranteed Obligations to the extent of such payment. The Guaranteed Creditors
may, at

 

-109-



--------------------------------------------------------------------------------

their election, foreclose on any security held by the Administrative Agent or
any other Guaranteed Creditor, and the Collateral Trustee may, at its election,
foreclose on any security held by it, in each case by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors or the Collateral Trustee,
respectively, may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of Holdings hereunder
except to the extent the Guaranteed Obligations have been paid. Holdings waives
any defense arising out of any such election by the Guaranteed Creditors or the
Collateral Trustee, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against the Borrower or any other party or any security.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Holdings assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which Holdings assumes
and incurs hereunder, and agrees that neither the Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise Holdings of
information known to them regarding such circumstances or risks.

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, Holdings hereby waives all rights of subrogation which it may at any time
otherwise have as a result of this Holdings Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against the Borrower or any other guarantor of the
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from the Borrower or any other
guarantor which it may at any time otherwise have as a result of this Holdings
Guaranty.

(d) Holdings warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law of public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

13.09 Payments. All payments made by Holdings pursuant to this Section 13 shall
be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 4.03 and 4.04.

13.10 Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.

* * *

 

-110-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:

 

5887 Copley Drive

San Diego, California 92111

 

LEAP WIRELESS INTERNATIONAL, INC., as a

Guarantor

   

By:

 

/s/ Jerry V. Elliott

  ,     Name:  

Jerry V. Elliott

      Title:  

Executive Vice President and

Chief Financial Officer

 



--------------------------------------------------------------------------------

Address:

 

5887 Copley Drive

San Diego, California 92111

 

CRICKET COMMUNICATIONS, INC., as

Borrower

 

By:

 

/s/ Jerry V. Elliott

    Name:  

Jerry V. Elliott

    Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

Individually and as Administrative Agent

By:   /s/ Anca Trifan   Name:   Anca Trifan   Title:   Managing Director By:  
/s/ Omayra Laucella   Name:   Omayra Laucella   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
LEAP WIRELESS INTERNATIONAL, INC., A DELAWARE CORPORATION, CRICKET
COMMUNICATIONS, INC., A DELAWARE CORPORATION, THE LENDERS PARTY HERETO FROM TIME
TO TIME AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT NAME
OF INSTITUTION:

 

By:       Name:     Title:  